Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 1 of 154

%

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA F I L E D

THE OSAGE NATION,
Plaintiff,
VS.

(1) PURDUE PHARMA LP.,

(2) PURDUE PHARMA INC.,

(3) THE PURDUE FREDERICK COMPANY,

(4) CEPHALON, INC.,

(5) TEVA PHARMACEUTICAL INDUSTRIES, LTD.,

(6) TEVA PHARMACEUTICALS USA, INC.,

(7) JANSSEN PHARMACEUTICALS, INC.,

(8) JOHNSON & JOHNSON,

(9) ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS,
INC.,

(10) JANSSEN PHARMACEUTICA, INC.,

(11) ENDO HEALTH SOLUTIONS INC.,

(12) ENDO PHARMACEUTICALS INC.,

(13) PAR PHARMACEUTICAL, INC.,

(14) ALLERGAN PLC,

(15) ACTAVIS PLC,

(16) WATSON PHARMACEUTICALS, INC.,

(17) WATSON LABORATORIES, INC.,

(18) ACTAVIS PHARMA, INC.,

(19) WATSON PHARMA, INC.,

(20) ACTAVIS LLC,

(21) MALLINCKRODT PLC,

(22) MALLINCKRODT LLC,

(23) SPECGX, LLC,

(24) MYLAN PHARMACEUTICALS INC.,

(25) SANDOZ, INC.,

(26) MCKESSON CORP.,

(27) CARDINAL HEALTH, INC.,

(28) AMERISOURCEBERGEN DRUG CORP.,

(29) WALGREENS BOOTS ALLIANCE, INC. a/k/a
WALGREEN CO.,

(30) MORRIS & DICKSON CO, LLC,

(31) WAL-MART INC. f/k/a WAL-MART STORES INC.,

(32) MCQUEARY BROTHERS DRUG COMPANY, LLC,
and

(33) SAJ DISTRIBUTORS,

Defendants.

SF: 313401-3

Nemo! “ewe emer” Nome Nene Nema” Nee Nee! “nme Nee Neetu Nee! ee Nm Nee Nee Ne meee ee Nome ee mee eee” Nee” Nee” mee? Ne See” Sime” Nem” nme” Nee” Same” eee” eee nee nee nee’ tee’

SEP 0.3 2019

Mark C. McCartt, Clerk
U.S. DISTRICT COURT

Case No. 19-cv-00485-GKF-JFJ

(Removal from: District Court of
Osage County, Case No. CJ-2019-
135)
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 2 of 154

NOTICE OF REMOVAL

Pursuant to 28 U.S.C. §§ 1442 and 1446, Defendant McKesson Corporation (“McKesson”)
hereby gives timely notice of the removal of this matter from the District Court of Osage County,
Oklahoma to this Court. As grounds for removal, McKesson states as follows:

I. NATURE OF THE REMOVED ACTION

l. On July 26, 2019, Plaintiff the Osage Nation (the “Tribe”) filed a Petition in the
District Court of Osage County, State of Oklahoma, against McKesson as well as Purdue Pharma
L.P.; Purdue Pharma Inc.; The Purdue Frederick Company; Cephalon, Inc.; Teva Pharmaceutical
Industries, Ltd.; Teva Pharmaceuticals USA, Inc.; Janssen Pharmaceuticals, Inc.; Johnson &
Johnson; Ortho-McNeil-Janssen Pharmaceuticals, Inc.; Janssen Pharmaceutica, Inc.; Endo Health
Solutions Inc.; Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Allergan PLC; Actavis PLC;
Watson Pharmaceuticals, Inc.; Watson Laboratories, Inc.; Actavis Pharma, Inc.; Watson Pharma,
Inc.; Actavis LLC; Mallinckrodt PLC; Mallinckrodt LLC; SPECGX, LLC; Mylan
Pharmaceuticals Inc.; Sandoz, Inc.; Cardinal Health, Inc.; AmerisourceBergen Corp.; Walgreens
Boots Alliance, Inc. a/k/a Walgreen Co.; Morris & Dickson Co, LLC; Wal-Mart Inc. f/k/a Wal-
Mart Stores Inc.; McQueary Brothers Drug Company, LLC; and SAJ Distributors. The case was
assigned Case No. CJ-2019-135.

2. The Tribe alleges that McKesson, as a distributor of prescription medications, is
liable under Oklahoma law for harms purportedly caused by the distribution of prescription opioids
in and around the Tribe’s community (the “Tribal Area”). Pet. 157 (“Each Distributor Defendant
repeatedly and purposefully breached its duties under common law and state law. Such breaches
are direct and proximate causes of the widespread diversion of prescription opioids for nonmedical

purposes into Plaintiffs’ Community.”); id. J 158 (‘The unlawful diversion of prescription opioids
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 3 of 154

is a direct and proximate cause of the opioid epidemic, prescription opioid abuse, addiction,
morbidity and mortality within the Osage Nation.”).

3. Critically, the allegations in the Petition put at issue a// distributions of prescription
opioids in the geographic vicinity of the Tribal Area. See, e.g., Pet. § 172 (alleging that the
Distributor Defendants “flood[ed] the market in and around the Osage Nation's Community with
highly addictive opioids”); id. ¢ 175 (“The Distributor Defendants were aware of widespread
prescription opioid abuse in and around the Osage Nation's Community, but . . . nevertheless
persisted in a pattern of distributing commonly abused and diverted opioids in those areas in such
quantities that they knew or should have known these commonly abused controlled substances
were not being prescribed and consumed for legitimate medical purposes.”).

4. Similarly, the Tribe does not attempt to carve out distributions made to any
particular pharmacies or facilities, and instead alleges that distributors “failed to adequately
control the[] supply lines” of prescription opioids shipped to ail facilities in and around the
Tribal Area. Jd. J 170 (alleging that distributors failed to ensure that controlled substances
distributed to “pharmacies servicing the areas around the Osage Nation’s Community” were “not
being diverted to illegal uses”); id. 4 171 (alleging that distributors “created incentives that
contributed to and exacerbated opioid diversion and the resulting epidemic of opioid abuse” by
compensating employees “by the volume of their sales of opioids to pharmacies and other
facilities servicing the areas around the Osage Nation's Community’).

5. Furthermore, the Petition alleges that the defendants, including McKesson, caused
prescription opioids to be disproportionately prescribed to veterans in and around the Tribal Area.
Pet. | 99 (“Through these [Key Opinion Leaders], front groups and others, Defendants preyed on
the most vulnerable, including children, veterans and the elderly”); id. § 100 (alleging that

defendants used a front group that “specifically targeted veterans” in promoting prescription
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 4 of 154

opioids). In particular, the Tribe contends that all of the Defendants acted “in concert with each
other” to produce, promote, and market opioids to the citizens of the Osage Nation. Pet. J 190.
Thus, any portions of the Petition that make specific allegations about actions taken by the
Manufacturer Defendants affect McKesson’s potential liability.

6. McKesson removes this action under 28 U.S.C. § 1442. As set forth more fully
below, the Tribe’s allegations against McKesson relate to and necessarily implicate McKesson’s
distribution of pharmaceuticals to the Veterans’ Administration (“VA”) and the Indian Health
Service (“IHS). McKesson distributes pharmaceuticals, including opioids, to these customers at
the direction of a federal officer under an exclusive federal contract. Specifically, McKesson
entered into and is bound by an exclusive federal contract called the Pharmaceutical Prime Vendor
Contract (“PPV Contract’).

I. THIS CASE IS REMOVABLE UNDER FEDERAL OFFICER REMOVAL.

7. The federal officer removal statute authorizes “any person acting under” a federal
officer to remove to federal court a civil action “for or relating to any act under color of such
office.” 28 U.S.C. § 1442(a)(1).

8. Federal officer removal requires a defendant to show “(1) that it acted under the
direction of a federal officer; (2) that there is a causal nexus between the plaintiffs claims and the
acts the private corporation performed under the federal officer’s direction; and (3) that there is a
colorable federal defense to the plaintiff's claims.” Greene v. Citigroup, Inc., 215 F.3d 1336, at
*2 (10th Cir. 2000).

9. The federal officer removal statute has long been “liberally construed” in favor of
removal and protecting the right of defendants acting under federal officers’ authority to a federal
forum. Colorado v. Symes, 286 U.S. 510, 517 (1932). The Supreme Court has held that “the right

of removal is absolute for conduct performed under color of federal office, and has insisted that
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 5 of 154

the policy favoring removal should not be frustrated by a narrow, grudging interpretation of §
1442(a)(1).” Arizona v. Manypenny, 451 U.S. 232, 242 (1981) (citation and quotation omitted).
There has therefore been “a clear command from both Congress and the Supreme Court that when
federal officers and their agents are seeking a federal forum, we are to interpret section 1442
broadly in favor of removal.” Durham v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir.
2006).

A. The Multi-District Opioid Litigation

10. This action is one of hundreds of related lawsuits asserting claims arising out of the
sale, marketing, and distribution of prescription opioids nationwide.

11. | OnDecember 5, 2017, the Judicial Panel on Multidistrict Litigation (JPML) formed
a multidistrict litigation (MDL) and transferred opioid-related actions to Judge Dan Aaron Polster
in the Northern District of Ohio pursuant to 28 U.S.C. § 1407. See Transfer Order, In re Nat'l
Prescription Opiate Litig., 1:17-md-2804 (J.P.M.L. Dec. 5, 2017), ECF No. 328. More than 2,000
opioid-related actions are currently pending in the MDL.

12. | McKesson intends to tag this case immediately for transfer to the MDL.

13. | McKesson has removed other opioid cases from state to federal court on the basis
that the complaints necessarily put at issue distributions under the PPV Contract—specifically,
cases relating to McKesson’s PPV distributions to IHS. On September 4, 2018, in the first opinion
issued on the merits of McKesson’s removal position, Judge Polster agreed that cases in which
plaintiffs’ allegations implicated McKesson’s PPV distributions belong in federal court under 28
U.S.C. § 1442(a)(1), and denied motions to remand in two cases brought by Native American
tribes alleging nearly identical claims to those at issue here. Opinion and Order, Jn re Nat’] Opiate
Litig., M.D.L. 2804 (N.D. Ohio Sept. 4, 2018), ECF No. 934 (attached hereto as Exhibit 1). For

the same reasons, federal jurisdiction is appropriate here.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 6 of 154

B. McKesson Acted Under Color of Federal Office.

14. The federal officer removal statute applies to private parties “‘who lawfully assist’
the federal officer ‘in the performance of his official duty.’” Watson v. Philip Morris Cos., Inc.,
551 U.S. 142, 151 (2007) (citing Davis v. South Carolina, 107 U.S. 597, 600 (1883)). It is well-
established that government contractors who are involved in “an effort to assist, or help carry out,
the duties or tasks of the federal superior” are “acting under” a federal officer. Jd. at 152.

15. Because the Tribe seeks recovery for harm caused by any and all diverted
prescription opioids in and around the Tribal Area, without regard to the source (see Pet. at {4 172,
175), its claims necessarily implicate prescription opioids that McKesson supplied to tribal and
federal facilities pursuant to its responsibilities as a government contractor.

16. McKesson, through an exclusive contract with the United States government, is the
primary distributor of prescription medications to IHS and the VA. It has supplied and continues
to supply prescription medications, including opioids, to IHS and the VA in and around the Tribal
Area. Pursuant to the PPV Contract, McKesson has the obligation to supply prescription
medications to Tribal facilities when they are ordered by IHS through the PPV Contract, and has
the same contractual obligation to supply VA facilities in and around the Tribal Area. In both the
Tribal Area and the surrounding Green Country region,' distributions to federal customers under
the PPV Contract represent a substantial percentage of McKesson’s overall shipments of
prescription opioids.

17. The PPV Contract is governed by federal law and regulation, and is overseen by a

federal contracting officer. Under the terms of the PPV Contract, McKesson must process and fill

 

' The Green Country region includes the following counties: Adair County, Craig County, Creek
County, Cherokee County, Delaware County, Mayes County, McIntosh County, Muskogee
County, Nowata County, Okmulgee County, Osage County, Ottawa County, Pawnee County,
Rogers County, Sequoyah County, Tulsa County, Wagoner County, and Washington County.

6
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 7 of 154

all orders that it receives from authorized government purchasers, see PPV Contract § I-9(b). The
PPV Contract provides for prompt, typically next-day, delivery of all orders. Jd. I-9(1). Moreover,
the PPV Contract does not grant McKesson discretion to deny any federal orders under the PPV
Contract. Jd. § AS3023 (Sept. 2010) (stating that McKesson “may not unreasonably delay filling
an FSS [Federal Supply Schedule] order’). Instead, it must coordinate shipment decisions through
the federal contracting officer assigned to administer the contract, who retains close day-to-day
supervision over McKesson’s fulfillment of federal orders.

18. In compliance with the PPV Contract, McKesson has provided and continues to
provide prescription medications including opioids to agencies, including IHS and VA facilities in
and around the Tribal Area. Indeed, McKesson’s contract covers the Tribe’s clinics and hospitals.”
McKesson thus is required by its federal contract to distribute the opioids at issue to the Tribe’s
clinics and hospitals, all of which are within the Tribal Area.

19. Judge Polster recently ruled that this first element of the federal officer removal
statute is satisfied by the PPV Contract, because “the assistance McKesson provides to the VA
[under the PPV Contract] goes beyond simple compliance and helps the government perform basic
tasks.” Exhibit 1 at 16. Furthermore, Judge Polster concluded that “McKesson inarguably has a
contractual relationship with the government and has retained little, if any, freedom to decide
whether to fill orders pursuant to the PPV Contract.” Jd. at 11.

Cc. The Causal Nexus Requirement Is Satisfied.

20. To establish a causal connection, the alleged conduct needs merely “a sufficient
connection or association” to establish its relation to the act performed under color of office.

Sawyer v. Foster Wheeler LLC, 860 F.3d 249, 258 (4th Cir. 2017) (quotation marks omitted); Jn

 

2 See Veterans Affairs, Department of Operation and Logistics, Prime Vendor Division,

https://www.va.gov/oal/business/nc/ppv.asp.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 8 of 154

re Commonwealth's Motion to Appoint Counsel Against or Directed to Def. Ass'n of Philadelphia,
790 F.3d 457, 471 (3d Cir. 2015), as amended (June 16, 2015) (same).

21. There is a causal nexus between the Tribe’s claims and McKesson’s acts under
color of federal office. The Tribe’s Petition alleges that McKesson “flood[ed] the market in and
around the Osage Nation’s Community with highly addictive opioids” and “persisted in a pattern
of distributing commonly abused and diverted opioids in those areas in such quantities that they
knew or should have known these commonly abused controlled substances were not being
prescribed and consumed for legitimate medical purposes.” Pet. FJ 172, 175.

22. The Tribe’s claims thus put at issue ail prescription opioids diverted in and around
the Tribal Area. This necessarily includes prescription opioids McKesson supplied to federal
agencies as described above, including the IHS and VA. McKesson has therefore satisfied the
causal nexus requirement. Exhibit 1 at 17 (“[T]he Tribe’s claims put a// prescription opioids at
issue and allege that diversion can occur at any point in the supply chain, including those opioids
supplied pursuant to the PPV contract. The issue here is whether McKesson’s drug distribution
was performed pursuant to a federal contract, and in this case it was.”).

D. McKesson Has Colorable Federal Defenses.

23. In construing the colorable federal defense requirement, the Supreme Court has
“rejected a ‘narrow, grudging interpretation’ of the statute,” and “do[es] not require the officer
virtually to ‘win his case before he can have it removed.’” Jefferson Cty. v. Acker, 527 U.S. 423,
431 (quoting Willingham v. Morgan, 395 U.S. 402, 407 (1969)).

24. | McKesson has a colorable federal defense in the form of the government contractor
defense, which “protects government contractors from tort liability that arises as a result of the
contractor’s ‘compli{ance] with the specifications of a federal government contract.’” Getz v.

Boeing Co., 654 F.3d 852, 860 (9th Cir. 2011) (quoting In re Hanford Nuclear Reservation Litig.,
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 9 of 154

534 F.3d 986, 1000 (9th Cir. 2008)). See also Boyle v. United Techs. Corp., 487 U.S. 500 (1988).
In denying remand in two substantially similar opioid-related cases brought by Native American
tribes, Judge Polster ruled that “McKesson’s distributions to the federal government pursuant to
the PPV Contract are sufficient to demonstrate that the government contractor defense is
plausible,” and therefore this defense is “sufficient to meet the third prong of the federal officer
removal analysis.” Exhibit 1 at 19.

25. | McKesson also has a defense that the Tribe lacks standing to pursue its claims,
which effectively attempt to challenge McKesson’s compliance with the federal Controlled
Substances Act, and its implementing regulations. The Petition seeks to hold McKesson liable at
least in part for its alleged failure to halt shipments of suspicious orders. See, e.g., Pet. 4 153
(alleging that distributors have a duty to “terminate orders if there are indications of diversion’).
To the extent such a duty exists, it exists only under the federal CSA and related Drug Enforcement
Administration regulations, which are interpreted to require that distributors either investigate or
decline to ship a suspicious order. Masters Pharm., Inc. v. DEA, 861 F.3d 206, 212-13 (D.C. Cir.
2017). The Tribe, therefore, effectively attempts to challenge McKesson’s compliance with the
CSA and its implementing regulations, but lacks standing to pursue its claim. The CSA does not
create a private right of action and thus can be enforced only by federal authorities. Safe Streets
All. v. Hickenlooper, 859 F.3d 865, 903-904 (10th Cir. 2017); Durr v. Strickland, 602 F.3d 788,
789 (6th Cir. 2010).

26. Finally, McKesson also has a colorable federal preemption defense, to the extent
that the Tribe’s claims conflict with McKesson’s duties under the CSA and its implementing
regulations. For example, the Petition alleges that McKesson and other defendants had “a legal
duty to act with the exercise of ordinary care or skill to prevent injury to another” and “breached

this duty through their deceptive marketing campaign, distributions of opioids, and failure to divert
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 10 of 154

opioids from illicit channels.” Pet. §{] 209-10. In the heavily regulated pharmaceutical distribution
industry, federal statutes and regulations provide the legal standard and control what constitutes
“reasonable care” under most relevant circumstances. To the extent the Tribe’s theory concerning
what conduct is “reasonable” is inconsistent with the standard set forth by the CSA, the Tribe’s
claims are preempted. 21 U.S.C. § 903.

Il. ALL PROCEDURAL REQUIREMENTS OF REMOVAL ARE SATISFIED.

27. This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(2) and (3),
because it is filed within thirty (30) days of service of the Petition on McKesson on August 2,
2019.

28. In accordance with LCvR 81.2, a copy of the state court docket sheet is attached as
Exhibit 2. In accordance with 28 U.S.C. § 1446(a), copies of all documents filed or served upon
McKesson in the state court action are attached as Exhibits 3-13.

29. Written notice of the filing of this Notice of Removal shall be promptly served on
all parties herein, and a copy of this Notice shall promptly be filed with the Clerk of the District
Court of Osage County, Oklahoma pursuant to 28 U.S.C. § 1446(d).

30. ‘Federal officer removal does not require all defendants to consent to join in the
removal and effects the removal of the entire action. Akin v. Ashland Chemical Co., 156 F.3d 1030,
1034 (10th Cir. 1998) (stating that removal under § 1442 “allows a federal officer [or person acting
under that officer] independently to remove a case to federal court even though that officer [or
person acting under that officer] is only one of several named defendants”); Bradford v. Harding,
284 F.2d 307, 310 (2d Cir. 1960) (holding removal of entire action occurs even “where, as here,
some persons entitled to join in the removal petition did not’).

31. In filing this Notice, McKesson expressly reserves all defenses, including but not

limited to those under Federal Rules of Civil Procedure 8(c) and 12(b).

10
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 11 of 154

WHEREFORE, McKesson gives notice that the above action now pending against it in the

District Court of Osage County, Oklahoma, Case No. CJ-2019-135, is hereby removed from the

above-referenced State Court to the United States District Court for the Northern District of

Oklahoma.

Li

Respectfully submitted,

  

a

 

Stuart D. Campbell, OBA #11246

Kaylee Davis-Maddy, OBA #31534
DOERNER, SAUNDERS, DANIEL
& ANDERSON, L.L.P.

700 Williams Center Tower II

Two West Second Street

Tulsa, Oklahoma 74103-3522
Telephone 918-582-1211

Facsimile 918-591-5360
scampbell(@dsda.com
kmaddy@dsda.com

Counsel to Plaintiff McKesson Corporation
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 12 of 154

CERTIFICATE OF SERVICE

I hereby certify that on September 3, 2019, I electronically transmitted the foregoing

document to the Clerk of Court using the ECF System for filing and transmittal. Based on the

records currently on file, the Clerk of the Court will transmit a Notice of Electronic Filing to all

listed ECF registrants. I further certify that the following parties are being served with a copy of

this document, in accordance with the Federal Rules via CM/ECF, via email, or via mail, postage

pre-paid:

Curtis “Muskrat” Bruehl

Matthew J. Sill

Harrison C, Lujan

FULMER SILL LAW GROUP
P.O. Box 2448

1101 N Broadway Ave., Suite 102
OKC, OK 73103

D. Michael McBride III
Susan E, Huntsman
Crowe & Dunlevy, PC
500 Kennedy Building
321 S. Boston Ave.
Tulsa, OK 74103

5102865.1

Ryan A. Ray

NORMAN WOHLGEMUTH CHANDLER
JETER BARNETT & RAY, PC

2900 Mid-Continent Tower

401 S. Boston Avenue

Tulsa, OK 74103

John H. Sparks

Michael W. Ridgeway

ODOM, SPARKS & JONES, PLLC
Suite 140

HiPoint Office Building

2500 McGee Drive

Norman, OK 73072

    

 

Stuart D. Campbell oe

12
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 13 of 154

EXHIBIT 1
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 14 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 1 of 21. PagelD #: 589

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION

THIS DOCUMENT RELATES TO: MDL No. 2804

Cherokee Nation v. McKesson Corporation Case No. 17-md-2804

et al.,

Case No. 1:18-OP-45695 Judge Dan Aaron Polster
Lac Courte Oreilles Band Of Lake OPINION AND ORDER

Superior Chippewa Indians v. McKesson
Corporation et al,
Case No. 1:18-OP-45932

Semme Seme” Neme’ Nee Sopeet” Nermee) Neue” Seem) Neue” Nee See”) Smee” “ee”

 

Before the Court are Plaintiffs’ Cherokee Nation (“Cherokee”) and Lac Courte Oreilles
Band of Lake Superior Chippewa Indians (“Lac Courte Oreilles”) (collectively “the Tribes”)
Motions to Remand. (1:18-OP-45695 Doc #: 12; 1:18-OP-45932 Doc #: 15) The Court has
reviewed the Motions, the Opposition Briefs, and the Reply Briefs of both cases and for the reasons
to follow, DENIES both the Cherokee and the Lac Courte Oreilles Motions to Remand.

Additionally, for the reasons set forth below, Defendant McKesson Corporation’s
(“McKesson”) Motion to Stay Execution of Any Remand Order pending in Case no. 1:18-OP-
45695 (Doc #: 72) and Cherokee’s Motion for Oral Argument pending in the same case (1:18-OP-
45695 Doc #: 73) are also DENIED.
I. Introduction

In this Multidistrict Litigation (“MDL”), Plaintiffs are government entities, Indian tribes,

hospitals, third-party payors and individuals from across the nation that have sued the
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 15 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 2 of 21. PagelD #: 590

manufacturers, distributors and retailers of prescription opiate drugs, alleging they are liable for
the costs Plaintiffs have incurred, and will continue to incur, in addressing the opioid public health
crisis. There are now over 1150 cases in the MDL—53 of which were filed by Indian tribes.

A. Procedural History re: Cherokee Nation v. McKesson Corporation et al., Case
No. 1:18-OP-45695

On April 20, 2017, Cherokee filed a petition in the District Court of the Cherokee Nation
against defendant opioid distributors and pharmacies. (See 1:18-OP-45695 Doc #: 12 at 3) The
defendants, in turn, filed a declaratory judgment action in the District Court for the Northern
District of Oklahoma on June 8, 2017 seeking to enjoin the tribal lawsuit. (See Jd.) The Federal
District Court granted defendants’ motion for preliminary injunction on January 9, 2018. (See Jd.)

Ten days later, on January 19, 2018, Cherokee filed this action in the District Court of
Sequoyah County, Oklahoma. (1:18-OP-45695 Doc #: 2-1) Cherokee asserted solely state
common law claims related to alleged actions and omissions of McKesson Corporation et al. that
allowed opioid diversion to occur in the counties of Cherokee Nation in northeastern Oklahoma.
On February 26, 2018 Defendant McKesson removed the case to the United States District Court
for the Eastern District of Oklahoma alleging as its grounds for removal the Federal Officer
Removal Statute, 28 U.S.C. § 1442. (1:18-OP-45695 Doc #: 2 at 2) McKesson subsequently filed
a Notice of Potential Tag-Along Action relating to the present National Prescription Opiate MDL
whereon the case was transferred to the Northern District of Ohio. (See 1:18-OP-45695 Doc #: 12
at 4; see also Doc #: 69)

B. Procedural History re: Lac Courte Oreilles Band Of Lake Superior Chippewa
Indians v. McKesson Corporation et al, Case No. 1:18-OP-45932

Similarly, on March 16, 2018, Lac Courte Oreilles filed a Complaint in the Circuit Court
of Sawyer County, Wisconsin against defendant opioid manufacturers, distributors, and

pharmacies. (1:18-OP-45932 Doc #: 1-1 at 26-95) Lac Courte Oreilles similarly asserted only state
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 16 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 3 of 21. PagelD #: 591

law claims. On April 19, 2018 McKesson removed the case to the United States District Court for
the Western District of Wisconsin—again alleging as its grounds for removal the Federal Officer
Removal Statute. (1:18-OP-45932 Doc #: 1 at 3) Here, Defendant Cardinal Health, Inc. filed a
Notice of Potential Tag-Along Action relating to the present National Prescription Opiate MDL
whereon the case was transferred to the Northern District of Ohio. (See 1:18-OP-45932 Doc #: 15
at 4; see also Doc #: 27)

Il. Standard of Review

When a case is removed under the Federal Officer Removal Statute, the Court is free to
use its own circuit’s interpretation of the federal law to form its opinion. See In re Korean Air
Lines Disaster of September 1, 1983, 829 F.2d 1171, 1186 (D.C. Cir. 1987) (“Nothing in the
Supreme Court's opinion in Van Dusen nor in the language of section 1407(a) requires a federal
court to engage in the unprecedented practice of interpreting federal law through the analytical
prism of another circuit's case law.”).Therefore, in deciding the present motions, the Court will
apply Sixth Circuit case law to its analysis of the Federal Officer Removal Statute.

Title 28, Section 1442 of the U.S. Code permits the removal of a “civil action or criminal
prosecution that is commenced in a State court and that is against or directed to... any officer (or
any person acting under that officer) of the United States .. . in an official or individual capacity,
for or relating to any act under color of such office.” 28 U.S.C. § 1442.' The Supreme Court has
“made clear that the [Federal Officer Removal] Statute must be ‘liberally construed.’ Watson v.
Philip Morris Companies, Inc., 551 U.S. 142, 147 (2007) (quoting Colorado v. Symes, 286 U.S.

510, 517 (1932); also citing Arizona v. Manypenny, 451 U.S. 232, 242 (1981) and Willingham v.

 

'In 1996, congress added the parenthetical “(or any person acting under that officer)” to broaden the scope of the
Federal Officer Removal Statute. See City of Cookeville, Tenn. v. Upper Cumberland Elec. Membership Corp., 484
F.3d 380, 390 (6th Cir. 2007).
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 17 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 4 of 21. PagelD #: 592

Morgan, 395 U.S. 402, 406-407 (1969)). The Federal Officer Removal Statute is unique in that it
provides a right to appeal where a case removed under 28 U.S.C. § 1442 is subsequently remanded.
See 28 U.S.C. § 1447(d). Although a liberal construction has limits, see Watson, 551 U.S. at 147,
the Supreme Court’s “policy favoring removal ‘should not be frustrated by a narrow, grudging
interpretation of 28 U.S.C. § 1442(a)(1).’” Manypenny, 451 U.S. at 242 (internal citation omitted).
While some circuits have taken a more narrow view of removal under the Federal Officer Removal
Statute, the Sixth Circuit has endorsed “the broad scope of the federal officer removal statute,” and
thus this Court interprets the statute broadly in favor of removal in this instance.2> Bennett v. MIS
Corp., 607 F.3d 1076, 1084 (6th Cir. 2010).

The purpose of federal officer removal jurisdiction is to ensure that federal officers can
raise colorable federal defenses arising out of their duty to enforce federal law and are given the
impartiality of a federal forum. See Bennett, 607 F.3d at 1085 (citing Willingham, 395 U.S.at 406-
07). Federal officer removal requires a private corporate defendant to show that (1) it is a person
who acted under the direction of a federal officer; (2) the actions for which it is being sued were
performed under the color of federal office, and (3) there is a colorable federal defense to the

plaintiff's claims. See Id.

 

? The Court notes that while federal officer removal jurisdiction pursuant to 28 U.S.C. § 1442, is entitled to a liberal
construction in favor of removal, federal question jurisdiction pursuant to 28 U.S.C. § 1331 should be strictly
construed against removal. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941); Coyne v. Am.
Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999).

3 Compare Bennett, 607 F.3d at 1084 (6th Cir. 2010) (“In Willingham v. Morgan, 395 U.S. 402, 89 S.Ct. 1813, 23
L.Ed.2d 396 (1969), the United States Supreme Court explained the broad scope of the federal officer removal
Statute”; with Gragg v. Alfa Laval, Inc., No. CIV. 09-773-GPM, 2009 WL 4110389, at *4 (S.D. Ill. Nov. 20, 2009)
(“although [federal officer removal] jurisdiction is read ‘expansively’ in suits involving federal officials, it is read
narrowly where, as in this instance, only the liability of a private company purportedly acting at the direction of a
federal officer is at issue.”).

4
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 18 of 154

Case: 1:18-o0p-45695-DAP Doc #: 74 Filed: 09/04/18 5 of 21. PagelD #: 593

II. Analysis

A. Acting Under

A private corporate defendant can show that it acted under the direction of a federal officer
in situations where “the relationship between the contractor and the Government is an unusually
close one involving detailed regulation, monitoring, or supervision.” Watson, 551 U.S. at 153. For
example, private contractors have been found to be acting under the direction of a federal officer
when the contractor “is helping the Government to produce an item that it needs, [and] in the
absence of a contract with a private firm, the Government itself would have had to perform [the
contracted job].” /d. at 154 (citing as an example Winters v. Diamond Shamrock Chemical Co.,
149 F.3d 387 (Sth Cir. 1998) (authorizing removal of a tort suit against private defense contractors
that manufactured Agent Orange)). Therefore, while mere compliance with a government
regulation, even a strict one, is insufficient to find that a private company was acting under the
direction of a federal officer, delegation of specific government tasks meets the “acting under”
prong. See generally id.

The Sixth Circuit examined the “acting under” prong in its opinion in Bennett v. MIS Corp.
In Bennett, the FAA discovered mold, including toxic mold, in one of its control towers and
contracted with MIS, a private corporation, to treat and remove the mold. See Bennett, 607 F.3d at
1082-83. After completion of the mold removal! project, Bennett filed suit against MIS in state
court for negligent execution of its mold remediation contract. MIS removed the case to the Eastern
District of Michigan under the Federal Officer Removal Statute. See. id. at 1083-84.

In its removal motion, MIS alleged that it was acting under the direction of a federal officer

eens

because “‘its work was performed at the direction of, and in accordance with, [ ] detailed mold
abatement specifications established by the FAA’ and that ‘[t]he FAA provided detailed
[instructions] ... pertaining to the materials that MIS was required to use and the manner in which

5
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 19 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 6 of 21. PagelD #: 594

MIS was to perform the [mold] remedial activities.’” Jd. at 1087. MIS attached the contract to its
removal motion. The Sixth Circuit, in its review of the contract,’ found that the FAA contractually
required MIS to “follow explicit parameters for site containment and waste disposal,” id., and that
the FAA closely monitored MIS’s work. The Court determined that the contract required an “FAA
contracting officer” to be on-site and that the officer: (1) could not modify contract procedures
without approval, (2) could dismiss incompetent MIS employees, (3) could control MIS employee
working hours, (4) must escort MIS employees at all times, and (5) could prohibit entry into the
site. See id. at 1087-88. This, the Sixth Circuit determined, “went beyond simple compliance with
the law,” and therefore was “a job that, in the absence of a contract with [MIS] [or another private
mold remediation firm] the [FAA] itself would have had to perform.” /d. at 1088 (distinguishing
the facts of Bennett from those in Watson) (internal quotations omitted).

In the present cases, McKesson argues that it acted under the direction of a federal officer
because absent the PPV Contract, the VA would have to warehouse and distribute drugs itself, a
model it previously abandoned. In this way, McKesson argues, it helps the VA (and IHS) carry
out their duties of providing prescription drugs to the Cherokee Nation and the Lac Courte Oreilles
Band of Lake Superior Chippewa Indians. McKesson argues it has an unusually close relationship
with the government due to monitoring and oversight of the PPV Contract by a Contracting
Officer. Like MIS, McKesson performs a function that the VA would otherwise have to do itself
(and in fact did do prior to instituting the PPV program).

McKesson cites sections I-1(a), (f)-(i), 1-9, and I-18(i) of the PPV Contract for the

proposition that the “contract is heavily regulated, monitored, and supervised” and states that it

 

4 “When a district court’s subject matter jurisdiction is in question, it is empowered to review extra-complaint
evidence and resolve factual disputes.” Bennett, 607 F.3d at n.11 (citing Rogers v. Stratton Indus. Inc., 798 F.2d
913, 915-16 (6th Cir.1986).

6
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 20 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 7 of 21. PagelD #: 595

“cannot act (i.e. distribute) without the direction of the VA.” (1:18-OP-45695 Doc #: 29 at 13)
These sections specifically require McKesson to “maintain an adequate supply and distribute all
drug/pharmaceutical . . . items and other contracted items,” “provide [all items ordered] to the
ordering facilities in accordance with the terms and conditions of the PPV contract,” and “{u]pon
request . . . coordinate large and bulk orders [of pharmaceuticals].” (1:18-OP-45695 Doc #: 29-3
at 13) (hereafter cited as “PPV Contract”) These sections describe how McKesson is required to
perform actions that the VA used to have to do itself, but do not on their face demonstrate the level
of supervision and involvement the FAA had over MIS’s actions in Bennett. For this, McKesson
cites section I-18(i), which provides that “[t]he Government will witness products received at the
loading docks (or specified delivery location) and sign delivery receipt documents before the PPV
driver departs.” (/d. at 40) This falls short of the level of supervision the FAA had over MIS in
Bennett, however, there are factual differences between the contractual obligations of MIS in
Bennett and those of McKesson here, In the present cases, McKesson does not need to fill
pharmaceutical orders under the close scrutiny of the VA contracting officer because the PPV
Contract provides recourse in the event the government is not satisfied with an order. (See, e.g.,
Id. at 72) Additionally, although not based on McKesson’s actions under the PPV Contract, there
is evidence that McKesson’s actions are heavily monitored and regulated. In January, 2017, the
government imposed a $150 million fine on McKesson for, among other things, failing to “design
and implement an effective system to detect and report ‘suspicious orders’ for controlled
substances” in violation of the Comprehensive Drug Abuse Prevention and Control Act. (1:18-
OP-45932 Doc #: 15-1 at 1)

The Tribes contend that the PPV Contract is insufficient to support federal officer removal.

Cherokee cites Creighton v. Fleetwood Enterprises, Inc., No. CIV.A. 07-7194, 2009 WL 1229793,
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 21 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 8 of 21. PagelD #: 596

at *7 (E.D. La. May 5, 2009); Joseph v. Fluor Corp., 513 F. Supp. 2d 664, 673 (E.D. La. 2007);
and Ohio ex rel. Rogers v. Sherwin-Williams Co., No. 2:08-CV-00079, 2008 WL 4279579, at *4
(S.D. Ohio Sept. 17, 2008) to support this assertion. Similarly, Lac Courte Oreilles cites Brokaw
v. Boeing Co., 137 F. Supp. 3d 1082 (N.D. Ill. 2015), Custer v. Cerro Flow Prods., No. 09-514-
DRH, 2009 WL 5033931 (S.D. IIl. 2009), and Gragg v. Alfa Laval, Inc., Civil No. 09-773-GPM,
2009 WL 4110389 (S.D. Ill. 2009). These cases are distinguishable from the present case.

1. Cases Cited by the Tribes are Distinguishable
In Creighton, plaintiff alleged that defendant negligently inspected plaintiff's FEMA

supplied trailer, which subsequently exploded causing injury. Defendant removed the case to
federal court under the Federal Officer Removal Statute citing the presence of a government
contract to show that it was acting under the direction of a federal officer. The court disagreed,
stating:

The contract’s Performance Work Statement specifies at the outset that it
“establishes the minimum requirements for disaster area maintenance of temporary
housing units.” FEMA assumed authority over certain narrow areas, but there is no
indication that FEMA intended to retain general responsibility for the details of
implementation. To the contrary, the contract establishes a specific procedure
through which FEMA’s representative could issue written directives supplementing
and clarifying the genera] contract provisions. The implication of this provision is
that ARS was solely responsible for determining how to execute the contract in the
absence of written directions. In addition, the contract contemplates that ARS
would be “responsible for errors and omissions committed by it,” except to the
extent that FEMA caused or contributed to ARS’s liability. All of these provisions
suggest that, as a general matter, the parties intended for ARS to exercise discretion
and independent judgment in the performance of its duties.

Creighton, 2009 WL 1229793, at *4 (internal citations omitted).

In Creighton, the defendant identified several contract provisions to demonstrate
government control. The contract required them to set up and operate a toll-free maintenance
number for trailer occupants and to obtain permission from FEMA before replacing any part worth

more than $250. The court pointed out, however, that few of the “provisions [cited by defendant

8
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 22 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 9 of 21. PagelD #: 597

to show government control] have any connection to [defendant’s] allegedly tortious conduct.” Jd.
at *5,

In the present case, McKesson was not given the level of broad discretion and independent
judgment given to the defendants in Creighton. The tortious conduct in Creighton was negligent
training and inspection of FEMA trailers, and the court found that the defendant in that case could
not point to contract provisions that mandated how they train their personnel or inspect trailers.
Instead, the court found the FEMA contract set minimum standards, and the defendant was
permitted to meet those minimums at its discretion. Here, McKesson’s allegedly tortious conduct
is negligent distribution of opioids (i.e. diversion), and the PPV Contract deals specifically with
how McKesson must distribute pharmaceuticals. (See, e.g., PPV Contract at 13) (“All items
ordered shall be provided to the ordering facilities in accordance with the terms and conditions of
the PPV contract.”) (emphasis added)

In Joseph v. Fluor Corp. (another case from the Eastern District of Louisiana involving
FEMA trailers) the court determined that the contract for the FEMA trailers merely set “minimum
standards for travel trailer construction and outfitting” and that “{t]he standards shall not be
considered restrictive in that the supplier may provide “equal or better” units considering that the
competitive price and delivery requirements can be met.” Joseph v. Fluor Corp., 513 F. Supp. 2d
at 672 (quoting specific contract provisions). In the case at hand, McKesson is supplying
pharmaceuticals pursuant to strict contractual requirements in a highly regulated industry.

Ohio ex rel. Rogers, in addition to being the only case cited from the Sixth Circuit, 1s easily
distinguishable. In Ohio ex rel. Rogers, the court found that defendant seeking removal “was
unable to establish a direct contractual relationship with the federal government and therefore

failed to establish the special relationship with the federal government required to fulfill the ‘acting
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 23 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 10 of 21. PagelD #: 598

under’ requirement.” Ohio ex rel. Rogers, 2008 WL 4279579, at *2. In this case, it is uncontested
that McKesson has a contractual relationship with the government.

Cherokee also identifies the recent Sixth Circuit decision in Mays v. City of Flint, Mich.,
871 F.3d 437 (6th Cir. 2017) for the proposition that a private contractor is not “acting under” the
direction of a federal officer when, for example, a government contract allows for the contractor’s
discretion to act pursuant to that contract. Here, Cherokee argues, McKesson had discretion to
“investigate suspicious opioid orders, refuse to fill them, and make reports for further
investigation.” (1:18-OP-45695 Doc #: 36 at 7) In other words, Cherokee argues that McKesson
could choose not to fill orders at its discretion. This is not entirely accurate.

Although the PPV Contract does state that “The Contractor is not required to fill an FSS°
order (or that portion of an order) that investigational facts suggest will be diverted into the
commercial market or will otherwise be diverted from usage by authorized FSS ordering
activities,” (PPV Contract at 80), it goes on to state “However, the Contractor may not
unreasonably delay filling an FSS order, pending its investigation of the intended use of the items
ordered.” (/d.) Further, the PPV Contract goes on to provide a procedure for the Contracting
Officer (“CO”) to review any such decisions made by the PPV Contractor, and also provides that
“the CO may instruct the Contractor to fill an executive-agency-level order and/or resume
acceptance of executive agency indirect orders.” (/d.) The PPV Contract further provides that “No
authorized FSS ordering activity may be suspended from eligibility under the Schedule by any
Contractor, except on the written instruction of the Schedule CO.” (/d.) The implication of these

contract provisions is that although there is some limited discretion to conduct an investigation

 

> Federal Supply Schedule
10
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 24 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 11 of 21. PagelD #: 599

into potential diversion, McKesson ultimately had little discretion whether to fill an order, and
could not unilaterally choose to not fill a government order or otherwise suspend an FSS.

Mays is distinguishable for similar reasons to those in Ohio ex rel. Rogers. In Mays, the
Michigan Department of Environmental Quality (“MDEQ”) was the primary enforcement
authority over the Safe Drinking Water Act (““SDWA”). The MDEQ, a state agency, claimed that
absent its primary enforcement authority over the SDWA, the EPA, a federal agency, would have
to enforce the SDWA itself. Mays, 871 F.3d at 444. The Court acknowledged that MDEQ received
funds from EPA, but found that alone was insufficient to establish a delegation of legal authority
that would give rise to a state agency’s ability to invoke the Federal Officer Removal Statute. Jd.
at 444-45. In effect, the Sixth Circuit was indicating that MDEQ was not a government contractor.

The Sixth Circuit noted that “a government contractor entitled to removal would
presumably be contractually required to follow the federal government's specifications in making
products or providing services.” Jd. at 445. The Sixth Circuit agreed with the district court’s
conclusion that MDEQ had shown “no contract, no employer/employee relationship, nor any other
indication of a principal/agent arrangement between the MDEQ and the EPA,” id. at 444, and
concluded that “the receipt of federal funding alone cannot establish a delegation of legal authority
because finding such a delegation on that basis is way beyond the reasoning of Watson and would
allow myriad state agencies to invoke federal-officer removal.” Jd. at 444-45. Thus, the court
concluded “the state retain[ed] the freedom to enforce its own safe-drinking-water laws and
regulations,” and was not “acting under” the EPA for the purpose of invoking the Federal Officer
Removal Statute. In the present case, McKesson inarguably has a contractual relationship with the
government and has retained little, if any, freedom to decide whether to fill orders pursuant to the

PPV Contract.

1]
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 25 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 12 of 21. PagelD #: 600

In Brokaw, defendants were moving military cargo pursuant to a contract with the U.S.
Government when some of the cargo broke loose from its holds, penetrated a pressure bulkhead
of the Boeing 747 that was transporting it, and caused the plane to crash. Brokaw, 137 F. Supp. 3d
at 1088. Defendants removed the case under the Federal Officer Removal Statute stating that they
were “carrying out duties pursuant to a contract with the United States Government,’ and because
‘the military was directly involved in loading the aircraft and controlled the details of the cargo
transport operation, including, but not limited to, the type and quantity of military cargo being
transported, and the starting point and final destination for such cargo deliveries.’” Jd. at 1097
(quoting defendants’ response brief). The court determined that removal was not proper because
“[a]lthough [the defendant] was performing (at least indirectly) under a defense contract and was
flying in a military zone, at bottom it was engaged in the simple act of moving cargo. /d. The court
found that the defendant “had significant discretion in deciding how to perform its duties under
the contract,” id., and cited the contract as providing that “Multiple modes (i.e. airlift, sealift,
linehaul) of transportation may be used to move cargo to/from multiple zones globally.

Brokaw is distinguishable based on the contractual obligations and the amount of discretion
given to the government contractor to fulfil those obligations. In Brokaw, the action at issue
pursuant to the contract was the transportation of the equipment. The military wanted its equipment
moved from point A to point B, and provided the defendant a lot of discretion on how to do that.
Here, the action at issue pursuant to the contract is not the transportation of the drugs, but the
filling of specific orders received from its government customers. In that regard, McKesson, as
discussed below, did not have the discretion, under the contract, to unilaterally refuse to fill orders
based on its concerns about potential diversion, nor could it ship pharmaceuticals that were not

actually ordered.

12
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 26 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 13 of 21. PagelD #: 601

Custer, like the other cases discussed, is distinguishable due to the amount of discretion
given to the defendants in that case. Custer involved a suit for liability over the release of hazardous
substances at three sites. Custer, 2009 WL 5033931, at #1. The defendants removed the case under
the Federal Officer Removal Statute alleging they were acting under the direction of a federal
officer because they were contractually obligated to produce chemicals, including Agent Orange
and polychlorinated biphenyls (“PCBs”), for the government. Jd. at *2. The court stated that:

Defendants argue that the government contracts required them to dispose of wastes

in a fashion required by the government. However, Defendants have not pointed to

any government requirement that prevented them from handling and disposing of

the PCBs with care. While they argue that the CWS contracts required them to

dispose of materials in a certain fashion, they have pointed to no such requirement
or mandated specifications as to disposal.

Id. at *4, The defendants in Custer had discretion regarding how they disposed of the PCBs, or at
least were not directed to be careless. Here again, McKesson’s discretion, with respect to their
performance under the PPV Contract, is limited. When the government submits an order under the
contract, McKesson is obligated to fill the order. Further, as discussed above, McKesson has only
limited ability to refuse, and even when they refuse to fill an order, that decision is ultimately at
the discretion of the federal contracting officer. (See PPV Contract at 80)

Gragg is inapplicable. In Gragg the court decided to remand the case to state court because,
in the court’s opinion, the defendant had failed to “put forward sufficient evidence even to raise
an inference of a colorable federal defense.” Gragg, 2009 WL 4110389, at *4. Despite this, Lac
Courte Oreilles cites a passage that again illustrates an important distinction in the level of
discretion Foster Wheeler had in designing its warnings in Gragg, versus the discretion McKesson
has in refusing to fill orders here. Lac Courte Oreilles identifies that the court in Gragg found that
“even assuming . . . the [United States Navy] exercised the final control over the content of the

warnings that accompanied the equipment supplied to it by Foster Wheeler, this does not negative

13
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 27 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 14 of 21. PagelD #: 602

the possibility that Foster Wheeler had responsibility for designing the warnings, in whole or in
part.” Jd. This presumed degree of contro] exercised by Foster Wheeler was evidence cited by the
court to reject Federal Officer Removal.

2. The PPV Contract Required McKesson to Distribute Opioids
Pursuant to Its Terms

The Tribes argue that McKesson could not have been acting under the direction of a federal
officer because McKesson was in breach of its contractual obligations not to divert opioids. This
argument is faulty for two reasons. First, it rests upon the conclusion that McKesson was in fact
allowing the diversion of opioids in violation of the PPV Contract, which is merely an allegation
and remains unproven until trial. Second, it confuses the analyses of the “acting under” and “causal
nexus” prongs.

The Tribes argue that the PPV Contract did not require McKesson to engage in opioid
diversion, and in fact specifically forbade it. This is of course, true. The government did not direct
McKesson to engage in opioid diversion. The government did, however, direct McKesson to
distribute pharmaceuticals pursuant to the PPV Contract. The Tribes allege that McKesson filled
suspicious orders in violation of the PPV Contract’s express mandates to comply with state and
federal laws. According to the Tribes, if the PPV Contract forms the basis for McKesson’s
argument that it was acting under the direction of a federal officer, and McKesson was in violation
of that contract, then McKesson could not have been acting under the direction of a federal officer.
This argument relies, however, on the conclusion that McKesson was engaged in opioid diversion
in breach of the PPV Contract. The “acting under” prong, however, is not concerned with the
specific actions actually taken by McKesson, but rather asks whether McKesson was directed by

a federal officer, pursuant to a legal obligation, to perform a task that otherwise the government

14
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 28 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 15 of 21. PagelD #: 603

would be required to do. In other word, the “acting under” prong merely examines the relationship
between the defendant and the federal government.

The Tribes’ assertions that McKesson’s actions allowed opioid diversion to occur in breach
of the PPV Contract implicates the “causal nexus” prong. Diversion of opioids either occurred or
did not occur as a direct result of McKesson’s obligation to fill orders under the PPV Contract.
The “causal nexus” prong, analyzed further below, examines McKesson’s actions taken pursuant
to the PPV Contract. The analysis examines whether there is a connection between those actions
and the opioid diversion that forms the basis of Cherokee complaint. The Tribes’ assertions that
McKesson filled orders that it knew or should have known would be diverted highlights the
connection between McKesson’s actions (filling and distributing opioid orders) and the Tribes’
claims (diversion). This is a “causal nexus” argument. It is not an argument that McKesson was
not acting under the direction of a federal officer.

The issue for the “acting under” prong is whether McKesson’s relationship with the
government was sufficiently close to warrant a federal forum. As described above, in Bennett, the
Sixth Circuit found that MIS was acting under the direction of a federal officer. The Court
determined that the contracts in that case included 1) precise specifications, see Bennett, 607 F.3d
at 1087, 2) close monitoring of MIS’s work by federal officers, see id., and 3) “MIS help[ing] FAA
officers carry out their task of ridding a federal employee occupied building of an allegedly
hazardous contaminant—‘a job that, in the absence of a contract with [MIS] [or another private
mold remediation firm] the [FAA] itself would have had to perform.’” Jd. at 1088 (quoting Watson,
551 U.S. at 153). Here, first of all, McKesson was subject to the precise specifications of the PPV
Contract with regard to quality and ordering, (see PPV Contract at 11) Secondly, the administration

of the PPV Contract was overseen by a federal government contracting officer who had final say

15
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 29 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 16 of 21. PagelD #: 604

over whether McKesson could choose not to fill an order. See Jd. at § AS3023. And finally, absent
McKesson’s distribution pursuant to the PPV Contract, the VA would have to warehouse and
distribute drugs itself, a job it formerly did but abandoned in favor of the PPV Program.

Although the level of supervision falls short of the specific factual circumstances present
in Bennett, the Sixth Circuit determined that the test when analyzing “whether a private firm is
‘help [ing]’ or ‘assist[ing]’ a federal officer, such that its assistance satisfies the ‘acting under’
requirement [is whether] . . . ‘[t]he assistance that private contractors provide federal officers goes
beyond simple compliance with the law and helps officers fulfill other basic governmental tasks.’”
Bennett, 607 F.3d at 1086 (quoting Watson, 551 U.S. at 153-54). This is undoubtedly a close call,
but under the specific factual circumstances of these cases and the liberal construction of the
Federal Officer Removal Statute mandated by the Supreme Court, the Court finds that the
assistance McKesson provides to the VA goes beyond simple compliance and helps the
government perform basic tasks. Therefore, McKesson was acting under the direction of a federal

officer for the purposes of the Federal Officer Removal Statute.

B. Causal Nexus

The second prong requires the party seeking removal to show that the actions for which it
is being sued were performed under the color of federal office. “To satisfy th[is] requirement,
[McKesson] must show a nexus, a ‘causal connection’ between the charged conduct and [the]
asserted official authority.” Bennett, 607 F.3d at 1088 (quoting Jefferson County v. Acker, 527
U.S. 423, 431 (1999)). That is, there must be some causal nexus between the plaintiff's claims and
the private party’s actions committed under the direction of the federal government. See Watson,
551 U.S. at 148. “The hurdle erected by this requirement is quite low.” Jsaacson v. Dow Chem.

Co., 517 F.3d 129, 137 (2d Cir. 2008) (citing Maryland v. Soper (No. 1), 270 U.S. 9, 33 (1926)).

16
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 30 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 17 of 21. PagelD #: 605

The Tribes argue that there is no causal nexus between their assertions that McKesson
engaged in opioid diversion and the actions McKesson performed under the contract, or at least
that McKesson should be estopped from making the argument that there is a causal nexus because
of arguments McKesson made in contesting tribal court jurisdiction. The Tribes also argue that
McKesson’s distribution to the VA and IHS (i.e. the distribution that occurred pursuant to the PPV
Contract) are not at issue because they did not specifically allege that any of the diverted opioids
came from tribal healthcare facilities. However, the Tribes’ claims put ai// prescription opioids at
issue and allege that diversion can occur at any point in the supply chain, including those opioids
supplied pursuant to the PPV contract. The issue here is whether McKesson’s drug distribution
was performed pursuant to a federal contract, and in this case it was.

The causal nexus relationship required for federal officer removal depends on whether the
actions of the defendant under the direction of a federal officer are causally linked to the claims
the plaintiff is making. Here, the Tribes are claiming that McKesson engaged in opioid diversion,
and further assert that opioid diversion occurs “when distributors fill suspicious orders of opioids
from retailers or prescribers.” (1:18-OP-45695 Doc #: 2-1 at 9-10), see also (1:18-OP-45932
Doc #: 1-1 at 40) Thus, there is a causal nexus between McKesson’s action under the direction of
a federal officer (filling orders pursuant to the PPV contract) and Cherokee’s claim of opioid
diversion (that McKesson knew or should have known that the orders were suspicious and should
not have filled them).

McKesson should only be estopped from making its nexus argument if the “issue of fact
or law is actually litigated and determined by a valid and final judgment, and the determination is
essential to the judgment, the determination is conclusive in a subsequent action between the

parties, whether on the same or a different claim.” Restatement (Second) of Judgments § 27 (1982).

17
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 31 of 154

Case: 1:18-o0p-45695-DAP Doc #: 74 Filed: 09/04/18 18 of 21. PagelD #: 606

The test for tribal court jurisdiction requires a consensual relationship between the tribe and the
tribal court defendant, and then asks whether the litigation arose from that relationship. See
generally, Montana v. United States, 450 U.S. 544, 565 (1981). The test for causal nexus under
the Federal Officer Removal Statute on the other hand requires the actions performed under
direction of a federal officer be causally linked to the plaintiff's claims. The precise issue of
whether there is a causal link between McKesson and either Tribes’ asserted claims (i.e. the issue
of federal subject matter jurisdiction under the Federal Officer Removal Statute) is different from
whether or not there was a consensual relationship between McKesson and the Cherokee Nation,
and whether Cherokee’s suit against McKesson arose from that relationship (i.e. the issue of tribal
court jurisdiction over non-tribal parties). McKesson should not be estopped from arguing that
there is a causal nexus.

Cc. Colorable Federal Defenses

The final prong requires that the party seeking removal must assert a colorable federal
defense. This prong also erects a low bar and merely requires that the defendant’s assertion is both
“defensive” and “based in federal law.” Mesa v. California, 489 U.S. 121, 129-30 (1989). For
example, the Sixth Circuit has stated that “a colorable federal defense need only be plausible, and
that a district court is not required to determine its validity at the time of removal.” Bennett, 607
F.3d at 1089 (citing City of Cookeville v. Upper Cumberland Elec. Membership Corp., 484 F.3d
380, 391 (6th Cir. 2007)) (internal citation omitted). In Bennett, the Sixth Circuit specifically
addressed whether the government contractor defense was available to non-military service
contractors and found that it was. See Jd. at 1091.

McKesson asserts that it has colorable federal defenses, including the government
contractor defense. Cherokee asserts that McKesson does not have a colorable federal defense in

its Motion to Remand, but does not readdress the issue in its reply brief. This is likely because the

18
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 32 of 154

Case: 1:18-op-45695-DAP Doc #: 74 Filed: 09/04/18 19 of 21. PagelD #: 607

“colorable federal defense” prong has been determined to erect a relatively low bar. See Bennett,
607 F.3d at 1089 (“we have stated that a colorable federal defense need only be plausible, and that
a district court is not required to determine its validity at the time of removal”). The Sixth Circuit
goes on to explain that “it is at least plausible that the government contractor defense could apply
outside the military procurement contract context.” Jd. at 1090.

The government contractor defense applies when: “(a) the United States approved
reasonably precise specifications; (b) the equipment conformed to those specifications; and (c) the
supplier warned the United States about dangers in the use of the equipment known to the supplier
but not to the United States.” Boyle v. United Techs. Corp., 487 U.S. 500, 501 (1988). The Court
need not determine whether McKesson meets the requirements set forth in Boyle only that it is
plausible that they could.

Here, it is plausible that the PPV Contract shows that the United States approved
teasonably precise specifications and that McKesson’s deliveries conformed to those
specifications. Regarding the third “warning” prong of Boyle, McKesson can plausibly argue that
it was aware of no greater danger than the government was already aware of. Therefore,
McKesson’s distributions to the federal government pursuant to the PPV Contract are sufficient to
demonstrate that the government contractor defense is plausible. Because the “colorable federal
defenses” prong is a low bar, McKesson’s arguments that it is asserting colorable federal defenses
for the purpose of federal officer removal are well taken. McKesson has asserted at least one
colorable federal defenses sufficient to meet the third prong of the federal officer removal analysis.

D. The Policy Implications of Denying the Tribes’ Motions

Cherokee argues that if the Court were to deny its motion to remand, that it would set a
precedent that would allow McKesson to use the Federal Officer Removal Statute to remove cases

brought by the States in state court to federal court despite this Court’s previous statements that it

19
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 33 of 154

Case: 1:18-op-45695-DAP Doc # 74 Filed: 09/04/18 20 of 21. PagelD #: 608

does not have jurisdiction over State Attorneys General who bring state based claims in state court.
However, to date McKesson has not removed or attempted to remove any cases brought by a State
Attorney General on behalf of his or her State on the basis of the Federal Officer Removal Statute.
Furthermore, while McKesson initially removed the case brought by the Commonwealth of
Kentucky, McKesson subsequently consented to the remand of that case back to state court.°

The court recognizes that this is a close case and construes McKesson’s removal arguments
very narrowly as applicable only to the specific facts of these two cases. The Court is persuaded
by the Supreme Court’s mandate to give the Federal Officer Removal Statue a liberal interpretation
and also swayed by the fact that all of the other Native American Tribe cases have been removed
to federal court and transferred to the Opioid Crisis MDL, or were filed directly in federal court.
As of August 31, 2018, there are 51 Indian Tribe lawsuits consolidated in the MDL, and besides
Cherokee and Lac Courte Oreilles, no other tribes have filed remand motions, and if they did, the
tribe subsequently withdrew its motion. The Court believes this is in part due to recognition on the
part of the tribes that it is in their individual and collective best interest to be part of the MDL.
IV. Conclusion

Accordingly, the Motions to Remand filed by plaintiffs Cherokee Nation and Lac Courte
Oreilles Band of Lake Superior Chippewa Indians (1:18-OP-45695 Doc #: 12; 1:18-OP-45932
Doc #: 15) are hereby DENIED.

On July 26, 2018 McKesson filed a Motion for an Order Directing the Clerk of the Court
to Stay Execution of Any Remand Order for 14 Days Pursuant to Fed. R. Civ. P. 62(a). Because
the Court has denied Cherokee’s Remand Motion for the preceding reasons, McKesson’s Motion

to Stay Execution of Any Remand Order is DENIED as moot.

 

© Commonwealth of Kentucky, ex rel. Andy Beshear Attorney General v. McKesson Corporation, Case No. 1:18-op-
45682 (E.D. Ky.) was removed under federal question jurisdiction.

20
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 34 of 154

Case: 1:18-0p-45695-DAP Doc #: 74 Filed: 09/04/18 21 of 21. PagelD #: 609

On August 9, 2018 Cherokee filed a Motion for Oral Argument on its Motion for Remand.
The Court has discretion regarding whether to grant oral arguments, and in this case the Court feels
that the parties’ positions were adequately briefed and that no oral argument will be necessary for
the Court to make a determination. Therefore, Cherokees’ Motion for Oral Argument is DENIED.

The Tribes also move for an award of costs and fees. Because the Court finds it does have
subject matter jurisdiction over the Tribes’ cases, Cherokee’s and Lac Courte Oreilles’ motions
for costs and fees are also DENIED.

IT IS SO ORDERED.

/s/Dan Aaron Polster 9/4/2018
Dan Aaron Polster
United States District Judge

21
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 35 of 154

EXHIBIT 2
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 36 of 154

9/3/2019 "OSAGE NATION vs. PURDUE PHARMA L.P., * (CJ-2019-00135) | On Demand Court Records
Case Information Offense or Cause
OSAGE NATION vs. PURDUE PUBLIC

PHARMA L.P., NUISANCE

Case Identifier Osage OK — CJ-2019-00135

Civil Cases in which the relief
sought exceeds $10,000

Date Filed 07/26/2019
Amount Owed $0.00 (as of 09/03/2019 11:16am)

Type of Case

Parties Involved

Judge TATE, STUART of Pawhuska OK
Plaintiff OSAGE NATION of Pawhuska OK
Attorney RAY, RYAN A. of Tulsa OK
‘Defendant PURDUE PHARMA L-P,,
Defendant PURDEU PHARMA INC
Defendant THE PURDUE FREDERICK CO
Defendant CEPHALON INC
“Defendant TEVA PHARMACEUTICAL INDUSTRIES LTD
‘Defendant TEVA PHARMACEUTICALS US INC
‘Defendant JANSSEN PHARMACEUTICALS INC
‘Defendant ENDO HEALTH SOLUTIONS INC
‘Defendant ENDO PHARMACEUTICALS INC
Defendant PAR PHARMACEUTICALS INC
‘Defendant ALLERGAN PLC F/K/A
‘Defendant ACTAVIS PLC
‘Defendant WATSON PHARMACEUTICALS INC
‘Defendant WATSON LABORATORIES INC
‘Defendant ACTAVIS PHARMA INC
‘Defendant "WATSON PHARMA INC
‘Defendant -ACTAVIS LLC
Defendant MALLINCKRODT PLC
‘Defendant MALLINCKRODT LLC
Defendant SPECGX, LLC
‘Defendant MYLAN PHARMACEUTICALS INC
Defendant SANDOZ, INC
Defendant MCKESSON CORP.
‘Defendant CARDINAL HEALTH INC
Defendant AMERISOURCEBERGEN CORP
Defendant WALGREENS BOOTS ALLIANCE, INC

https:/Awww1 .odcr.com/detail?court=057 -&casekey=057-CJ++1900135 13
9/3/2019

Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 37 of 154

Defendant ‘MORRIS & DICKSON CO LLC
‘Defendant WAL-MART STORES INC of Bentonville AR
Defendant MCQUEARY BROTHERS DRUG CO, LLC
‘Defendant SAJ DISTRIBUTORS

Case entries
Date _Description
07/26/2019 : PETITION

(Entry with fee only)

(Entry with fee only)

(Entry with fee only)

‘LENGTHY TRIAL FUND FEE

‘OK COURT APPOINTED SPECIAL ADVOCATES

10% OF CASA TO COURT CLERK REVOLVING FUND

‘OK COUNCIL ON JUDICIAL COMPLAINTS REVOLVING FUND

10% OF COJC TO COURT CLERK REVOLVING FUND

COURTHOUSE SECURITY FEE

10% OF CHSC TO COURT CLERK REVOLVING FUND

“STATE JUDICIAL REV, FUND INTERPRETER & TRANSLATOR SERVICES

15% TO DISTRICT COURT REVOLVING FUND
07/26/2019 SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON THE PURDUE FREDERICK CO
07/26/2019. SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON AMERISOURCEBERGEN CORP
07/26/2019. SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON PURDUE PHARMA LP
07/26/2019 :SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON CARDINAL HEALTH
07/26/2019 SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON PURDUE PHARMA INC
07/26/2019: SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON JOHNSON & JOHNSON
0726/2019 ‘SUMMONS ISSUED BACK TO ATTY FOR SERVICE ON MCKESSON CORP

08/07/2019 APPLICATION TO WITHDRAW AS COUNSEL OF RECORD
08/07/2019 ORDER GRANTING APPLICATION TO WITHDRAW AS COUNCEL OF RECORD

08/16/2019 ‘ATTORNEY ENTRY OF APPEARANCE FOR AMERISOURCEBERGEN DRUG CORPORATION
08/19/2019 ENTRY OF APPEARANCE- RYAN A RAY FOR DEFT CARDINAL HEALTH

08/19/2019’ ENTRY OF APPEARANCE- STUART CAMPBELL FOR DEFT MCKESSON CORP

ORDER GRANTING DEFT'S UNOPPOSED MOTION TO SUBSTITUTE PARTY AND FOR
ENLARGEMENT OF TIME TO ANSWER MOVE OR OTHERWISE RESPOND

MANUFACTURER DEFTS' MOTION FOR ENLARGEMENT OF TIME IN WHICH TO ANSWER,
-MOVE, OR OTHERWISE RESPOND TO THE OSAGE NATION'S PETITION

ORDER GRANTING MANUFACTURER DEFTS' MOTION FOR ENLARGEMENT OF TIME TO
ANSWER, MOVE, OR OTHERWISE RESPOND

‘Grand Total

08/19/2019
; 08/22/2019

08/23/2019

https://www'1t .oder.cam/detail?court=057-&casekey=057-CJ++1900135

“OSAGE NATION vs. PURDUE PHARMA L.P., " (CJ-2019-00135) | On Demand Court Records

Amount Images

$163.00

$6.00
$7.00
$25.00
$10.00
$5.00
$0.50
$1.55
$0.16
$10.00
$1.00
$0.45
$2.48
$10.00
$10.00
$10.00
$10.00
$10.00
$10.00
$10.00

71
images

‘| image |

_l image

1 image =

1 image

1 image -

1 image :

1 image :

2

‘images

‘| image .
2
: images
‘2
‘images —

3

-images

3
images

1]

images .

$302.14 ©

2
images

2/3
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 38 of 154

9/3/2019 "OSAGE NATION vs. PURDUE PHARMA L.P., " (CJ-2019-00135) | On Demand Court Records
Receipts
Date Description
07/26/2019 ‘Receipt R1-154517 received of RIGGS ABNEY NEAL TURPEN ETAL

07/26/2019 Receipt R1-154518 received of RIGGS ABNEY NEAL TURPEN ETAL
: Grand Total

https:/Avww1 .odcr.com/detail?court=057-&casekey=057-CJ++1900135

Amount
$232.14
$70.00

$302.14

3/3
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 39 of 154

EXHIBIT 3
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 40 of 154

we’ ~~

IN THE DISTRICT COURT OF OSAGE COUNTY
STATE OF OKLAHOMA

 

THE OSAGE NATION,

Plaintiff, ‘
v. Case No: Cry = /9-/F5

(1) PURDUE PHARMA L.P.,

(2) PURDUE PHARMA INC.,

(3) THE PURDUE FREDERICK COMPANY,
(4) CEPHALON, INC., PETITION
(5) TEVA PHARMACEUTICAL INDUSTRIES, LTD.,
(6) TEVA PHARMACEUTICALS USA, INC.,

 

(7) JANSSEN PHARMACEUTICALS, INC., District Court Osage County, Okla.
(8) JOHNSON & JOHNSON, FILED
(9) ORTHO-MCNEIL-JANSSEN PHARMACEUTICALS, ?

INC., JUL 26 2019
(10) JANSSEN PHARMACEUTICA, INC.,
(11) ENDO HEALTH SOLUTIONS INC., Jennifer Burg, Court Clerk
(12) ENDO PHARMACEUTICALS INC., By pee Deputy

 

 

 

(13) PAR PHARMACEUTICAL, INC.,

(14) ALLERGAN PLC,

(15) ACTAVIS PLC,

(16) WATSON PHARMACEUTICALS, INC.,

(17) WATSON LABORATORIES, INC.,

(18) ACTAVIS PHARMA, INC.,

(19) WATSON PHARMA, INC.,

(20) ACTAVIS LLC,

(21) MALLINCKRODT PLC,

(22) MALLINCKRODT LLC,

(23) SPECGX, LLC,

(24) MYLAN PHARMACEUTICALS INC.,

(25) SANDOZ, INC.,

(26) MCKESSON CORP.,

(27) CARDINAL HEALTH, INC.,

(28) AMERISOURCEBERGEN CORP.,

(29) WALGREENS BOOTS ALLIANCE, INC. a/k/a
WALGREEN CO.,

(30) MORRIS & DICKSON CO, LLC,

(31) WAL-MART INC. f/k/a WAL-MART STORES INC.,

(32) MCQUEARY BROTHERS
DRUG COMPANY, LLC, and

(33) SAJ DISTRIBUTORS,

Defendants.

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 41 of 154

INTRODUCTION

 

1. Opioids are highly addictive, habit-forming drugs and always have been since their
inception. That is why, for centuries, medical professionals employed opium-based drugs with
caution and only prescribed them in limited circumstances to patients with cancer, terminal
illnesses, or acute short- term pain.

2. Defendants manufacture and sell opioids and, therefore, the limited uses for which
doctors prescribed them were undermining each Defendant's bottom line. Defendants wanted
to increase their opioid sales. And increase them they did. For example, from 1996 to 2000,
OxyContin sales rose from $48 million to more than $1 billion. By 2009, OxyContin retail sales
reached $3 billion.

3. One way to sell more opioids was to expand the market beyond a niche for cancer
patients, the terminally ill, and acute short-term pain and persuade medical professionals to
prescribe more opioids to a broader range of patients with chronic non-cancer related pain. To
convince medical professionals to do so, Defendants elected to falsely downplay the risk of opioid
addiction and overstate the efficacy of opioids for more wide-ranging conditions, including chronic
non-cancer pain.

4, Over a period of several years, Defendants executed massive and unprecedented
marketing campaigns through which they misrepresented the risks of addiction from their opioids
and touted unsubstantiated benefits. To encourage physicians to prescribe more opioids,
Defendants event went so far as to tell prescribers that classic signs of addiction should actually
be treated with more opioid use because they were signs of "pseudoaddiction" which meant the
patient was supposedly experiencing undertreated pain.

5, The damage Defendants’ false and deceptive marketing campaigns caused to the

Osage Nation is catastrophic. The death rate for heroin overdoses among Native Americans has
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 42 of 154

~~ eed

skyrocketed, rising 236 percent from 2010 to 2014. This trend is particularly pronounced in
Oklahoma, which is home to numerous Native American tribes, including the Osage Nation. Drug
overdose deaths in Oklahoma increased eightfold from 1999 to 2012, surpassing car crash deaths
in 2009 as the leading cause of accidental death in the State. Oklahoma is one of the leading states
in prescription painkiller sales per capita, with 128 painkiller prescriptions dispensed per 100
people in 2012. And, according to 2016 statistics, Oklahoma ranks number one in the nation in
milligrams of opioids distributed per adult resident with approximately 877 milligrams of opioids
distributed per adult resident.

6. A November 2017 government study by the Council of Economic Advisers, an
agency within the Executive Office of the President, estimated that the national economic impact of
the opioid addiction epidemic was $504 billion in 2015. As a result of Defendants’ egregious
conduct, the Osage Nation has seen its healthcare services overwhelmed and its costs to provide
a wide range of social services skyrocket from prescription opioid dependency. These costsinclude
medical and therapeutic care; costs for social services for those suffering from opioid addiction,
overdose, or death; counseling, treatment, and rehabilitation services; treatment of infants born
with opioid-related medical conditions; welfare and foster care for children whose parents suffer
from opioid-related disability or incapacitation; and law enforcement and public safety relating to
the opioid epidemic within its tribal community. The Osage Nation has also seen its workforce
ravaged by opioid dependency, causing loss of productivity and attendant coststo the Osage Nation.

7. Plaintiff, the Osage Nation, seeks to recover for the damages caused by
Defendants' wrongdoing and abate the continuing opioid addiction epidemic created by
Defendants’ wrongful and unlawful conduct. As such, the Osage Nation, upon personal
knowledge as to its own acts and beliefs,and upon information and belief as to all other matters

based upon the investigation of counsel, alleges as follows:
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 43 of 154

Il. THE PARTIES

 

A. Plaintiff

8. The Osage Nation (“Osage Nation”) is a sovereign Indian Tribe recognized by
federal, state, and tribal law. The Osage Nation's jurisdictional territory encompasses Osage
County, Oklahoma. The Osage Nation is not a citizen of any state for purposes of diversity
jurisdiction,

9. The Osage Nation exercises inherent and constitutional governmental authority
on behalf of the Tribe itself and its members. The Osage Nation brings this action on its own behalf
and on behalf of its members and citizens in the public interest to protect the health, safety, and
welfare of the citizens of Osage Nation. The Osage Nation brings this action in an effort to address
the opioid addiction epidemic within the Osage Nation and to recover damages and seek other
redress for the harms caused by Defendants' conduct.

B. Pharmaceutical Defendants

10. The Pharmaceutical Defendants are defined below. At all relevant times, the
Pharmaceutical Defendants have packaged, distributed, supplied, sold, placed into the stream of
commerce, labeled, described, marketed, advertised, promoted, and purported to warn or purported
to inform prescribers and users regarding the benefits and risks associated with the use of
prescription opioid drugs. The Pharmaceutical Defendants, at all times, have manufactured and
sold prescription opioids without fulfilling their legal duty to prevent diversion and report
suspicious orders.

11. PURDUE PHARMA LDP. is a limited partnership organized under the laws of
Delaware. Its partners are Purdue Pharma Inc., a citizen of New York and Connecticut, and Purdue
Holdings L.P. Purdue Holdings L.P.’s partners are Purdue Pharma Inc., a citizen of New York and

Connecticut; PLP Associates Holdings Inc., a citizen of New York and Connecticut; and PLP
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 44 of 154

ww ww

Associates Holdings L.P. PLP Associates Holdings L.P.’s partners are PLP Associates Holdings
Inc., a citizen of New York and Connecticut; and BR Holdings Associates L.P. BR Holdings
Associates L.P.’s partners are BR Holdings Associates Inc., a citizen of New York and
Connecticut; Beacon Company; and Rosebay Medical Company L.P. Beacon Company’s partners
are Stanhope Gate Corp., a citizen of the British Virgin Islands and Jersey, Channel Islands; and
Heatheridge Trust Company Limited, a citizen of Jersey, Channel Islands. Rosebay Medical
Company L.P.’s partners are Rosebay Medical Company, Inc., a citizen of Delaware and
Oklahoma; R. Sackler, a citizen of Texas; and J. Sackler, a citizen of Connecticut. PURDUE
PHARMA INC. is a New York corporation with its principal place of business in Stamford,
Connecticut, and THE PURDUE FREDERICK COMPANY is a Delaware corporation with its
principal place of business in Stamford, Connecticut (Purdue Pharma L.P., Purdue Pharma Inc.,
and the Purdue Frederick Company are referred to collectively as “Purdue”.

12. Purdue manufactures, promotes, sells, and distributes opioids such as OxyContin,
MS Contin, Dilaudid/Dilaudid HP, Butrans, Hysingla ER, and Targiniq ER in the U.S., including
Oklahoma. OxyContin is Purdue’s best-selling opioid. Since 2009, Purdue’s annual sales of
OxyContin have fluctuated between $2.47 billion and $2.99 billion, up four-fold from its 2006
sales of $800 million. OxyContin constitutes roughly 30% of the entire market for analgesic drugs
(painkillers). Purdue has registered with the Oklahoma Board of Pharmacy to do business in
Oklahoma.

13. CEPHALON, INC. is a Delaware corporation with its principal place of business
in Frazer, Pennsylvania, TEVA PHARMACEUTICAL INDUSTRIES, LTD. (“Teva Ltd.”) is an
Israeli corporation with its principal place of business in Petah Tikva, Israel. In 201 1, Teva Ltd.
acquired Cephalon, Inc. TEVA PHARMACEUTICALS USA, INC. (“Teva USA”) is a wholly

owned subsidiary of Teva Ltd. and is a Delaware corporation with its principal place of business
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 45 of 154

we ne

in Pennsylvania. Teva USA acquired Cephalon, Inc. in October 2011.

14. Cephalon, Inc. manufactures, promotes, sells and distributes opioids such as Actiq
and Fentora in the U.S., including in Oklahoma. The Federal Drug Administration (“FDA”)
approved Actiq and Fentora only for the management of breakthrough cancer pain in patients who
are tolerant to around-the-clock opioid therapy for their underlying persistent cancer pain. In 2008,
Cephalon pled guilty to a criminal violation of the Federal Food, Drug and Cosmetic Act for its
misleading promotion of Actiq and two other drugs and agreed to pay $425 million in fines and
civil settlement amounts.

15. Teva Ltd., Teva USA, and Cephalon, Inc. work together closely to market and sell
Cephalon products in the United States. Teva Ltd. conducts all sales and marketing activities for
Cephalon in the United States through Teva USA and has done so since its October 2011
acquisition of Cephalon, Inc. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products
to the public. Teva USA sells all former Cephalon- branded products through its “specialty
medicines” division. The FDA-approved prescribing information and medication guide, which is
distributed with Cephalon, Inc. opioids, discloses that the guide was published by Teva USA, and
directs physicians to contact Teva USA to report adverse events. Teva Ltd, has directed Cephalon,
Inc. to disclose that it is a wholly owned subsidiary of Teva Ltd. on prescription savings cards,
indicating Teva Ltd. would be responsible for covering certain co-pay costs. All of Cephalon’s
promotional websites, including those for Actiq and Fentora, prominently display Teva Ltd.’s
logo. Teva Ltd.’s financial reports list Cephalon’s and Teva’s USA’s sales as its own, and its year-
end report for 2012 — the year immediately following the Cephalon acquisition — attributed a 22%
increase in its specialty medicine sales to “the inclusion of a full year of Cephalon’s specialty
sales.” Teva Ltd. operates in Oklahoma and the rest of the United States through its subsidiaries

Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s global markets,
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 46 of 154

ws Nw

representing 53% of its global revenue in 2015, and, were it not for the existence of Teva USA
and Cephalon, Inc., Teva Ltd. would conduct those companies’ business in the United States itself.
Upon information and belief, Teva Ltd. directs the business practices of Cephalon and Teva USA,
and their profits inure to the benefit of Teva Ltd. as controlling shareholder. (Teva Pharmaceuticals
Industries, Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to collectively
as “Cephalon”). Cephalon has registered with the Oklahoma Board of Pharmacy to do business in
Oklahoma.

16. JANSSEN PHARMACEUTICALS, INC. is a Pennsylvania corporation with its
principal place of business in Titusville, New Jersey, and is a wholly owned subsidiary of
JOHNSON & JOHNSON (“J&J”), a New Jersey corporation with its principal place of business
in New Brunswick, New Jersey. ORTHO-MCNEIL- JANSSEN PHARMACEUTICALS, INC.,
now known as Janssen Pharmaceuticals, Inc., isa Pennsylvania corporation with its principal place
of business in Titusville, New Jersey. JANSSEN PHARMACEUTICA, INC., now known as
Janssen Pharmaceuticals, Inc., is a Pennsylvania corporation with its principal place of business in
Titusville, New Jersey. (Janssen Pharmaceuticals, Inc., Ortho-McNeil-Janssen Pharmaceuticals,
Inc., Janssen Pharmaceutica, Inc., and J&J are referred to collectively as “Janssen”). Upon
information and belief, J&J controls the sale and development of Janssen Pharmaceutical Inc.’s
products and corresponds with the FDA regarding Janssen’s products.

17. Janssen manufactures, promotes, sells, and distributes, including the opioid
Duragesic (fentanyl), in the United States and Oklahoma. Until January 2015, Janssen developed,
marketed, and sold the opioids Nucynta and Nucynta ER. Together, Nucynta and Nucynta ER
accounted for $172 million in sales in 2014. Janssen has registered with the Oklahoma Board of
Pharmacy to do business in Oklahoma.

18. ENDO HEALTH SOLUTIONS INC. is a Delaware corporation with its principal
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 47 of 154

ree" —

place of business in Malvern, Pennsylvania. ENDO PHARMACEUTICALS INC. is a wholly
owned subsidiary of Endo Health Solutions Inc. and is a Delaware corporation with its principal
place of business in Malvern, Pennsylvania, PAR PHARMACEUTICAL INC. is headquartered in
Chestnut Ridge, NY and an operating company of ENDO INTERNATIONAL PLC. (Endo Health
Solutions Inc., Endo Pharmaceuticals Inc., and Par Pharmaceutical Inc. are referred to collectively
as “Endo”).

19. Endo develops, markets, and sells prescription drugs, including the opioids
Opana/Opana ER, Percodan, Percocet, and Zydone, in the United States, including in Oklahoma.
Opioids made up roughly $403 million of Endo’s overall revenues of $3 billion in 2012. Opana
ER yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10% of Endo’s total
revenue in 2012. Endo also manufactures and sells generic opioids such as oxycodone,
oxymorphone, hydromorphone, and hydrocodone products in the United States, including in
Oklahoma, by itself and through its subsidiaries and operating companies. Endo has registered
with the Oklahoma Board of Pharmacy to do business in Oklahoma.

20. | ALLERGAN PLC is a public limited company incorporated in Ireland with its
principal place of business in Dublin, Ireland. ACTAVIS PLC acquired Allergan ple in March
2015. Prior to that purchase, WATSON PHARMACEUTICALS, INC. acquired Actavis, Inc. in
October 2012, and the combined company changed its name to Actavis, Inc. as of January 2013,
and then Actavis ple in October 2013. WATSON LABORATORIES, INC. is a Nevada
corporation with its principal place of business in Corona, California, and is a wholly owned
subsidiary of Allergan ple (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.). ACTAVIS
PHARMA, INC. (f/k/a Actavis, Inc.) is a Delaware corporation with its principal place of business
in New Jersey, and was formerly known as WATSON PHARMA, INC. ACTAVIS LLC is a

Delaware limited liability company with its principal place of business in Parsippany, New Jersey.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 48 of 154

ed —

Each of these defendants is owned by Allergan ple, which uses them to market and sell its drugs
in the United States. Upon information and belief, Allergan ple exercises control over these
marketing and sales efforts and profits from the sale of Allergan/Actavis products ultimately inure
to its benefit. (Allergan plc, Actavis plc, Actavis, Inc., Actavis LLC, Actavis Pharma, Inc., Watson
Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson Laboratories, Inc. are referred to
collectively as “Actavis”),

21. Actavis manufactures, promotes, sells, and distributes opioids, including the
branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of Duragesic
and Opana, in the United States, including in Oklahoma. Actavis has registered with the Oklahoma
Board of Pharmacy to do business in Oklahoma.

22. MALLINCKRODT, PLC is an Irish public limited company headquartered in
Staines-upon-Thames, United Kingdom, with its United States headquarters in St. Louis, Missouri.
MALLINCKRODT, LLC, is a limited liability company organized and existing under the laws of
the State of Delaware. Mallinckrodt, LLC is a wholly owned subsidiary of Mallinckrodt, plc.
SPECGX LLC is a subsidiary of Mallinckrodt, plc based in St. Louis, Missouri. Mallinckrodt, plc,
Mallinckrodt, LLC, and SpecGX LLC are collectively referred to as “Mallinckrodt.”

23. Mallinckrodt manufactures, markets, and sells drugs in the United States including
generic oxycodone, of which it is one of the largest manufacturers. In July 2017, Mallinckrodt
agreed to pay $35 million to settle allegations brought by the United States Department of Justice
that it failed to detect and notify the United States Drug Enforcement Administration (“DEA”) of
suspicious orders of controlled substances. Mallinckrodt has registered with the Oklahoma Board
of Pharmacy to do business in Oklahoma.

24, MYLAN PHARMACEUTICALS, INC. (“Mylan”) is headquartered in

Canonsburg, Pennsylvania and is a subsidiary of Mylan N.V., a global pharmaceuticals company
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 49 of 154

wee’ eee”

registered in the Netherlands with its principal executive offices in Hatfield, Hertfordshire, United
Kingdom. Mylan manufactures, markets and/or distributes more than 387 drugs in the United
States.

25. SANDOZ, INC. (“Sandoz”) is a Colorado corporation registered to do business in
Pennsylvania with its principal headquarters in Princeton, New Jersey. Sandoz is a wholly owned
subsidiary of Novartis International AG, which is based in Basel, Switzerland. Sandoz
manufactures, markets, and/or distributes pharmaceutical drugs throughout the United States.

26. Sandoz manufactures, promotes, sells and distributes opioids such as fentanyl
transdermal patch, methadone hydrochloride tablet, acetaminophen/hydrocodone bitrate tablet,
acetaminophen/caffeine/dihydrocodeine bitrate tablet, acetaminophen/propoxyphene napsylate
tablet, and oxycodone HCI USP tablet in the United States, including in Oklahoma.

27. Collectively, Purdue, Cephalon, Janssen, Endo, Actavis, Mallinckrodt, Mylan, and
Sandoz are the “Pharmaceutical Defendants”.

Cc. Distributor Defendants

28. CARDINAL HEALTH, INC. (“Cardinal”) is a publicly traded company
incorporated under the laws of Ohio with its principal place of business in Ohio.

29. Cardinal distributes prescription opioids to providers and retailers, including in
Oklahoma. Cardinal is registered to do business and receive service of process in Oklahoma.
Cardinal is also registered with the Oklahoma Department of Health as a wholesale prescription
drug distributor in Oklahoma.

30. AMERISOURCEBERGEN CORPORATION (“AmerisourceBergen”) is a
publicly traded company incorporated under the laws of Delaware with its principal place of
business in Pennsylvania.

31. AmerisourceBergen distributes prescription opioids to providers and retailers,

10
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 50 of 154

ww ewe

including in Oklahoma. AmerisourceBergen is registered to do business and receive service of
process in Oklahoma.

32. | AmerisourceBergen is also registered with the Oklahoma Department of Health as
a wholesale prescription drug distributor in Oklahoma.

33. | MCKESSON CORPORATION (“McKesson”) is a publicly traded company
incorporated under the laws of Delaware with its principal place of business in San Francisco,
California.

34. | McKesson distributes prescription opioids to providers and retailers, including in
Oklahoma. McKesson is registered to do business and receive service of process in Oklahoma.
McKesson is also registered with the Oklahoma Department of Health as a wholesale prescription
drug distributor in Oklahoma.

35. | WALGREENS BOOTS ALLIANCE, INC. also known as WALGREEN CO.
(“Walgreens”) is a Delaware corporation with is principal place of business in Illinois. At all
relevant times, Walgreens has distributed and continues to distribute prescription opioids in
Oklahoma, including in and around the Osage Nation’s territories.

36. MORRIS & DICKSON CO, LLC (“Morris”) is a privately held company
incorporated under the laws of Louisiana with its principal place of business in Louisiana.

37. Morris distributes prescription opioids to providers and retailers, including in
Oklahoma. Morris is registered to do business and receive service of process in Oklahoma. Morris
is also registered with the Oklahoma Department of Health as a wholesale prescription drug
distributor in Oklahoma.

38. WAL-MART INC., formerly known as Wal-Mart Stores, Inc. (“Wal-Mart”) is a
Delaware corporation with its principal place of business in Arkansas. At all relevant times, Wal-

Mart has distributed and sold and continues to distribute and sell prescription opioids in Oklahoma,

11
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 51 of 154

including in and around the Osage Nation’s territory.

39. |McQUEARY BROTHERS DRUG COMPANY, LLC (“McQueary Brothers”) is a
Delaware limited liability company with its principal place of business in California. In May 2008,
McKesson Corporation acquired McQueary Brothers. At all times relevant, McQueary Brothers
has distributed and continues to distribute prescription opioids in Oklahoma, including in and
around the Osage Nation’s territory.

40. SAJ DISTRIBUTORS (“SAJ”) is an Arkansas corporation, with its principal place
of business in Arkansas. At all times relevant, SAJ has distributed and continues to distribute
prescription opioids in Oklahoma, including in and around the Osage Nation’s territory.

41. Collectively, Cardinal, AmerisourceBergen, McKesson,. Walgreens, M&D, Wal-
Mart, McQueary, and SAJ are the “Distributor Defendants.”

It. JURISDICTION AND VENUE

42, This Court has jurisdiction over this action because Defendants conduct business
in Osage County and throughout Oklahoma and have deliberately engaged in significant acts and
omissions within Osage Nation’s territories that have injured its tribal members. Defendants
purposefully directed their activities at Osage Nation, including, but not limited to, marketing,
distributing, or selling prescription opioids within Osage Nation’s territories,

43. Venue is proper in Osage County, State of Oklahoma.

44. — This action is non-removable because there is incomplete diversity of parties, no
substantial federal question presented, and a claim for the abatement of a public nuisance within

the Osage Nation’s territories is based on state law.

IV. ADDITIONAL FACTUAL BACKGROUND

12
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 52 of 154

—_ ~
A. —_ Defendants’ Conduct Created A Devastating Opioid Epidemic in the
Osage Nation

45. Defendants make billions of dollars in profits through their deceptive and
misleading opioid marketing campaign. The U.S. opioid market generates at least $10 billion per
year in profits for opioid manufacturers like Defendants. For example, Purdue's sales of OxyContin
alone have generated estimated sales of more than $35 billion since its release in 1996. While
Defendants’ unprecedented prescription opioid disinformation campaign yields drug
manufacturers like Defendants billions of dollars in annual profits, the Osage Nation and its
citizens are left bearing the enormous costs of the resulting public health crisis wreaking havoc in
its communities.

46. According to the Center for Disease Control and Prevention (the "CDC"), an
increase in the availability and accessibility of opioids has contributed to the prescription drug
abuse epidemic in the United States. As sales of prescription opioids have quadrupled since 1999,
so have overdose deaths involving prescription opioids. From 1999 to 2015, more than 183,000
people died in the U.S. from overdoses related ‘to prescription opioids. By 2010, enough
prescription opioids were sold to medicate each and every adult in the United States with a dose
of 5 milligrams of hydrocodone every 4 hours for 1 month. In 2014, almost 2 million Americans
abused or were dependent on prescription opioids. According to the CDC, as many as | in 4 people
prescribed opioids long term for non-cancer pain in primary care settings struggles with opioid
addiction.

47. Oklahoma has been hit particularly hard by Defendants’ deceptive marketing of
opioids. Oklahoma is one of the leading states in prescription painkiller sales per capita, with 128
painkiller prescriptions dispensed per 100 people in 2012. Drug overdose deaths in Oklahoma

increased eightfold from 1999 to 2012, surpassing car crash deaths in 2009. In 2012, Oklahoma

13
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 53 of 154

= ~~

had the fifth-highest unintentional poisoning death rate and prescription opioids contributed to the
majority of these deaths.

48. In 2014, Oklahoma’s unintentional poisoning rate was 107% higher than the
national rate.

49. In 2015, 823 fatal drug overdoses occurred in Oklahoma, an almost 140% increase
over 2001, with opioids contributing to the largest number of these deaths. As of 2015, there were
more prescription drug overdose deaths each year in Oklahoma than overdose deaths from alcohol
and all illegal drugs combined.

50. According to 2016 statistics, Oklahoma ranks number one in the nation in
milligrams of opioids distributed per adult resident with approximately 877 milligrams of opioids
distributed per adult resident.

51, A National Survey on Drug Use and Health revealed Oklahoma leads the nation in
non-medical use of painkillers, with nearly 5% of the population aged 12 and older abusing or
misusing painkillers.

52. The impact on the Osage Nation within Oklahoma is even worse. As U.S. Surgeon
General Vivek H. Murthy, MD stated when he met with Native Americans in Oklahoma to discuss
opioid abuse in 2016: "The prescription opioid epidemic that is sweeping across the U.S. has hit
Indian country particularly hard." The CDC reported in 2012 that 10% of Native Americans over
the age of 12 used prescription pain medicine for nonprescription purposes, compared with 5% of
whites and 1-in-30 African-Americans. In 2012, 13.3% percent of 12th grade Native American
students reported prescription drug misuse in the past 30 days.

53. As efforts are made to combat the prescription opioid epidemic, the Osage Nation
citizens addicted to prescription opioids are now turning to illicit opioids such as heroin as a

cheaper and more accessible alternative, According to the CDC, past misuse of prescription

14
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 54 of 154

opioids is the strongest risk factor for a person starting and using heroin. The death rate for heroin
overdoses among Native Americans has risen 236% from 2010 to 2014.

54. Defendants' conduct is affecting even the Osage Nation's youngest and most
vulnerable citizens, The national rate of babies born with neonatal abstinence syndrome ("NAS"),
a group of conditions newborns experience when withdrawing from exposure to drugs like opioids,
increased fivefold from 2000 to 2012. In just one year spanning from 2013 to 2014, the number of
newborns testing positive for prescription medications doubled, In Indian Country, the statistics
are worse. American Indian women are 8.7 times more likely to be diagnosed with maternal opiate
dependency or abuse during pregnancy compared to non-Hispanic whites. Babies born with NAS
require lengthy hospital stays and other medical treatment and thus, dramatically increase health
care costs for the Osage Nation and its citizens.

B. Defendants Falsely and Deceptively Marketed Their Opioids to the Osage
Nation

55. Defendants caused catastrophic damage to the Osage Nation by dramatically
altering the perception of opioids by doctors and patients alike. Prior to Defendants' deceptive
marketing campaign, the medical community and consumers primarily relied on opioids for
limited purposes, such as surgery recovery, cancer treatment, and end-of-life palliative care. This
was largely due to the risk of addiction and abuse posed by these powerful drugs. Defendants
sought to change that perception in two key ways. First, Defendants misrepresented the risks of
addiction and abuse from opioids. Defendants falsely represented that the risks of addiction were
overstated and that scientific studies supported a low risk of addiction associated with their drugs.
Second, Defendants touted unsubstantiated benefits of opioid treatment, including its effectiveness
in treating chronic non-cancer related pain.

56. Each Defendant employed massive and unprecedented marketing campaigns

15
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 55 of 154

New’ wae’

premised on these two key misrepresentations. Defendants repeated these misrepresentations to
physicians and consumers throughout the country, including directly to physicians and consumers
in and around the Osage Nation. At times, Defendants specifically targeted vulnerable patient
populations, Defendants, often working together, ensured a uniform nationwide marketing strategy
through, for example, trained and monitored sales representatives, centralized speaker training and
prescribed talking points, and funding and oversight of seemingly third-party individuals and
entities supporting Defendants' desired message.

57. Defendant's efforts have been extremely successful. Opioids are now the most
prescribed class of drugs. The success of Defendants deceptive marketing has been a financial
windfall for opioid manufacturers, Sales in the U.S. alone have exceeded $8 billion in revenue
annually since 2009. It has also caused the worse health epidemic in American history. In an open
letter to the nation's physicians in 2016, the then-U.S. Surgeon General acknowledged the
connection:

Nearly two decades ago, we were encouraged to be more aggressive about
treating pain, often without enough training and support to do so safely. This
coincided with heavy marketing of opioids to doctors. Many of us were even
taught, incorrectly, that opioids are not addictive when prescribed for
legitimate pain.

58. Defendants utilized several mediums to distribute the false representations
regarding their opioids - including both direct marketing and indirect marketing through
clandestine channels. Defendants targeted this deceptive marketing to both prescribers and
consumers of opioids to change their perceptions of these drugs.

29. Defendants spent millions on false and deceptive branded marketing that
minimized the risk of addiction and exaggerated the efficacy of opioid therapy for chronic non-

cancer pain in medical journal advertisements, patient brochures, promotional videos, sponsored

links on internet search engines and other marketing materials. For example, Defendants .

16
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 56 of 154

New’ va’

mispresented the risk of addiction in its marketing materials by citing "studies" like the
“Porter-Jick Letter." However, this "study" was actually a 101-word, single-paragraph letter to the
editor in a medical journal from 1980, which focused exclusively on hospitalized patients who
were given narcotics in a hospital setting. It did not establish or support the misrepresentation for
which Defendants used it (i.e. that addiction is rare from opioid treatment of pain). Defendant
Purdue even sponsored a study that made the claim that "the risk of psychological dependence or
addiction is low in the absence of a history of substance abuse." The sole support for this statement
was the “Porter-Jick Letter." And a co-author of the study was an employee of Defendant Purdue.

60. <A June 2017 study published in the New England Journal of Medicine noted a
sizeable increase in citation to the Porter-Jick Letter after the introduction of OxyContin and that
nearly three quarters of the articles referencing the letter cited it "as evidence that addiction was
rare in patients treated with opioids." This study reached the conclusions that the letter was
"heavily and uncritically cited as evidence that addiction was rare with long-term opioid therapy."
Dr. Jick later explained that his Letter was misused by drug companies "pushing out new pain
drugs" to falsely conclude that their opioids were not addictive "[bJut that's not in any shape or
form what we suggested in our letter.”

61. Defendants also trained large sales forces to repeat their false messaging on the low
tisk of addiction and efficacy of opioids for chronic non-cancer pain directly to health care
professionals through office visits, including to Oklahoma medical professionals. For example,
according to an interview by a former Purdue sales manager from 2003, Defendant Purdue trained
its sales representatives for OxyContin “to say things like it is 'virtually' non-addicting . .. . That's
what we were instructed to do. It’s not tight, but that’s what they told us to say.” This same
manager claimed he was trained that OxyContin was “non-habit forming."

62. Defendants’ sales representatives marketed their opioids directly to unsuspecting

17
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 57 of 154

New’ Nowe

physicians in and around the Osage Nation. According to ProPublica's "Dollars for Doctors"
investigation, Defendants’ sales representatives have frequently visited and preyed upon Oklahoma
primary care physicians and specialists and offered them tens of thousands of dollars per year in
food and beverage fees, promotional speaking fees, consulting fees and travel and lodging fees.
For example, in 2015 alone, Defendant Purdue visited one Oklahoma high-opioid prescribing
physician 22 times related to its opioids and paid for food and beverage during each of these visits.
Defendant Purdue also paid another frequent Oklahoma opioid prescriber over $57,000 in
promotional speaking, consulting, travel and lodging, and food and beverage fees related to its
opioids between August 2013 and December 2015, Defendant Cephalon also paid this same
prescriber thousands of dollars in promotional speaking fees. Defendant Janssen also visited
Oklahoma prescribers for purposes of marketing their opioids and paid for food and beverage
during these visits and many others, It was during these visits and others that Defendants directly
misled Oklahoma physicians regarding the addictiveness and effectiveness of opioids.

63. A 2016 study found that providing industry-sponsored meals to physicians was
associated with an increased rate of prescribing the brand-named medication being promoted. The
study found that physicians receiving meals related to the target drugs on four or more days
prescribed the drugs from 1.8 times to as much as 4.5 times the rate of physicians receiving no
meals. The study found that even a "single industry-sponsored meal with a mean value of less than
$20 was associated with prescription of the promoted brand-name drug at significantly higher
rates" and that additional and more costly meals were associated with greater increases in
prescribing.

64. Other examples of Defendants’ direct marketing efforts include:

a. Defendant Purdue distributed a series of advertisements known as "pain
vignettes" which included purported case studies of patients with chronic pain
conditions and recommending OxyContin for each. One vignette, for

18
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 58 of 154

wor ~~

example, described a "54-year old writer with osteoarthritis of the hands" and
implied that OxyContin would help him work more effectively.

b. Defendant Purdue distributed a promotional video stating, among other things:
"There's no question that our best, strongest pain medicines are the opioids . .
- In fact, the rate of addiction amongst pain patients who are treated by doctors
is much less than 1%. They don't wear out, they go on working. They do not
have serious medical side effects...These drugs which I repeat are our best,
strongest pain medications should be used much more than they are for
patients in pain."

¢. According to an interview with a former Purdue sales manager from 2003,
Defendant Purdue trained its sales representatives for OxyContin "to say
things like it is ‘virtually’ non-addicting . . . That's what we were instructed to
do. It's not right, but that’s what they told us to say." This same manager
claimed he was trained that OxyContin was "non-habit forming."

d. Defendant Purdue misrepresented OxyContin in medical journal
advertisements as, among other things, having been studied for all kinds of
arthritis, promoting its use among the elderly without providing accompanying
tisk information, and omitting information about abuse and addiction
potential.

¢. Defendant Purdue represented OxyContin was less addictive and safer than
other brands of oxycodone.

f. Defendant Actavis distributed written product advertisements that minimized
and/or omitted the serious risks associated with Kadian and also
misrepresented its benefits by making unsupported representations, including
that it would "[a]llow patients to live with less pain and get adequate rest with
less medication" and implying it would relieve stress caused by pain and help
patients enjoy their lives.

g. Defendant Actavis's predecessor distributed a patient education brochure to be
distributed in 2007 for Kadian that claimed addiction is “less likely if you have
never had an addiction problem."

h. Defendant Actavis trained its sales representatives with documents claiming
that “most chronic benign pain patients do have markedly improved ability to
function when maintained on chronic opioid therapy," long-acting opioids
were less likely to produce addiction than short-acting opioids; and certain
behaviors, generally associated with addiction, actually constituted
“pseudoaddiction."

19
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 59 of 154

aw ww

i. Defendant Janssen made unsubstantiated Tepresentations that Nucynta was
appropriate for broader pain conditions than indicated and downplayed its risks.

j. Defendant Cephalon, through its sales force and other marketing,
misrepresented Actiq and Fentora as being appropriate for non-cancer pain and
non-opioid-tolerant individuals, despite their labels' contrary warnings.

k. Defendant Endo distributed and made available on its website opana.com a
pamphlet promoting Opana ER with photographs depicting patients with
physically demanding jobs like construction worker, chef, and teacher,
misleadingly implying that the drug would provide long-term pain relief and
functional improvement.

65. Through their branded marketing campaign, Defendants falsely represented and/or
omitted the risks of addiction and falsely touted the benefits of their opioids.

i. Defendants Falsely Marketed Their Opioids to the Osage Nation Through
Other Clandestine Channels including Members of the Medical
Community and Seeming Third-Party Front Groups

66. In addition to branded marketing, much of Defendants' false and deceptive
marketing was unbranded marketing through seemingly unbiased medical professionals called
Key Opinion Leaders ("KOL") and third-party advocacy front groups, which Defendants funded
and influenced. Often working in concert with each other, KOLs and/or front groups, Defendants

__ influenced the content of the vast majority of professional resources on the use of opioids to treat
chronic non-cancer pain to minimizing the perceived risk of opioid abuse and addiction and
overstating the benefits.

67. Defendants paid KOLs to give speeches, make media appearances, present
continuing medical education ("CME") courses, author books and articles, conduct studies and
perform other work to convince physicians they could aggressively prescribe opioids to treat
patients with chronic non-cancer pain without consequence. While acting as paid consultants,

advisors and speakers for Defendants, the KOLs held leadership positions in front groups funded

and influenced by Defendants and served on committees that drafted treatment guidelines

20
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 60 of 154

Neue’ ~~

encouraging doctors to liberally prescribe opioids to treat chronic non-cancer pain.

68. For example, Defendants utilized KOL Dr. Portenoy, the former Chairman of the
Department of Pain Medicine and Palliative Care at Beth Israe] Medical Center in New York, to
promote opioid use for the treatment of chronic non-cancer pain and minimize the risk of abuse
and addiction. Dr. Portenoy received honoraria, research Support and/or consulting fees from
Defendants Cephalon, Purdue, Endo and Janssen and other opioid manufacturers, and was a paid
consultant to Defendants Cephalon and Purdue. Simultaneously, Dr. Portenoy served on the board
of directors of the American Pain Foundation ("APF"), a front group that in 2010 received 90% of
its funding from the drug and medical device industry, including Defendants Cephalon, Janssen
and Purdue. Dr. Portenoy also was a past president of the American Pain Society ("APS"), a known
front group that received substantial funding from Defendant Purdue and that aggressively lobbied
to make pain "the 5th vital sign." Dr. Portenoy served on the committee that drafted clinical
guidelines issued by APS and the American Association of Pain Medicine ("AAPM"), a front
group that zealously advocated for using opioids to treat chronic non-cancer pain, touting opioids
as "essential" for the treatment of chronic non-cancer pain.

69. In media appearances, Dr. Portenoy often parroted Defendants’ false claim that less
than 1% of opioid users become addicted. For example, in 2010, Dr. Portenoy said the following
on Good Morning America:

Addiction, when treating pain, is distinctly uncommon. If a person does not
have a history, a personal history of substance abuse, and does not have a
history in the family of substance abuse, and does not have a very major
psychiatric disorder, most doctors can feel very assured that that person is not
going to become addicted,

70. Dr. Portenoy later admitted that he “gave innumerable lectures in the late 1980s and

*90s about addiction that weren’t true.” These lectures falsely claimed that less than 1% of patients

21
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 61 of 154

would become addicted to opioids, According to Dr. Portenoy, because the primary goal was to
“destigmatize” opioids, he and other doctors promoting them overstated their benefits and glossed
over their risks. Dr. Portenoy also conceded that “[d]ata about the effectiveness of opioids does not
exist.”! Portenoy candidly stated: “Did I teach about pain management, specifically about opioid
therapy, in a way that reflects misinformation? Well, . . . I guess I did.” In an interview, Dr.
Portenoy also admitted Defendants role in skewing the message regarding the addictiveness of
opioids:

When the pharmaceutical industry began to perceive that there was huge profit
by expanding the use of opioids for chronic non-cancer pain, and the
educational messaging went out there as if chronic non-cancer pain and
chronic cancer pain should be taught in the same way, without any reference
to balance, without any reference to the risk of abuse and addiction. Then
that skewing of the message undoubtedly promoted inappropriate prescribing
and has led to negative outcomes.

71. Defendants also utilized KOL Dr. Lynn Webster, the former Chief Medical
Director of Lifetree Clinical Research, a pain clinic in Utah, to spread misrepresentations regarding
opioid use through CMEs, speeches, books and other materials. Dr. Webster was a consultant,
member of the advisory board and/or received honoraria from Defendants Purdue, Janssen, Endo
and Cephalon, among other drug manufacturers. Dr. Webster also was a former president and
board member of the AAPM. Dr. Webster authored CMEs funded by Defendants Cephalon and
Purdue and frequently served as an expert witness or consultant on cases on behalf of doctors
charged with improper prescribing of opioids. While acting as a KOL, Dr. Webster's pain clinic

was raided by the DEA as part of its investigation of overprescribing opioids. Although the DEA

 

'Thomas Catan & Evan Perez, A Pain-Drug Champion Has Second Thoughis, Wall St. J., Dec. 17, 2012,
https://www.wsj.com/articles/SB 10001424 27887324478304578 173342657044604.
2 td,

22
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 62 of 154

vw’ rd

closed the investigation without charges, 20 of Dr. Webster's former patients died of opioid
overdoses,

72. Ironically, Dr. Webster created and promoted the Opioid Risk Tool, a five-question,
one-minute screening tool relying on patient self-reports that purportedly allows doctors to manage
the risk that their patients will become addicted to or abuse opioids. The claimed ability to pre-sort
patients likely to become addicted is an important tool in giving doctors confidence to prescribe
opioids long-term, and, for this reason, references to screening appear in various industry-
supported guidelines, Versions of Dr. Webster’s Opioid Risk Tool appear on, or are linked to,
websites run by Endo, Janssen and Purdue. Unaware of the flawed science and industry bias
underlying this tool, certain states and public entities have incorporated the Opioid Risk Tool into
their own guidelines, indicating, also, their reliance on the Pharmaceutical Defendants and those
under their influence and control.

73. Dr. Webster also co-authored Avoiding Opioid Abuse While Managing Pain, a2007
guide for practitioners that promoted the use of opioids for the treatment of chronic non-cancer
pain and repeatedly minimized the risk of opioid addiction. In this book, Dr. Webster states,
“research clearly indicates that most patients treated with prescribed opioids for acute or chronic
pain will not become addicted to their medication" and "[t]rue opiate addiction that results from
long-term opioid therapy is relatively rare."3

74. Upon information and belief, Endo distributed this book to doctors. Years later,
Dr. Webster reversed himself, acknowledging that “[pseudoaddiction] obviously became too much

of an excuse to give patients more medication,”*

 

> Lynn Webster & Beth Dove, Avoiding Opioid Abuse While Managing Pain (2007).

“John Fauber, Painkiller Boom Fueled by Networking, Milwaukee Wisc. J. Sentinel, Feb. 18, 2012,
TDcdenta¥e-isontine.com/watchdog/watchdogreports/painkille-boom-fueled-by-networking-dp3pore
139609053.huml.

23
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 63 of 154

ow’ a

75. ‘In 2011, Dr. Webster also presented a webinar program sponsored by Purdue
entitled “Managing Patient's Opioid Use: Balancing the Need and the Risk.” Dr. Webster
recommended use of risk screening tools, urine testing and patient agreements as a way to prevent
“overuse of prescriptions” and “overdose deaths.” This webinar was available to and was intended

~ to reach doctors in Oklahoma and doctors treating Osage Nation citizens.

76. Dr. Webster also was a proponent of the concept of "pseudoaddiction," which
Defendants used to convince prescribers that classic signs of addiction should actually be treated
with even more opioids because they were signs the patient was experiencing undertreated pain.
In defining "pseudoaddiction," Dr. Webster claimed:

A patient may suffer from pain that is not controlled by prescribed medication. . .
. The patient then escalates the dose or otherwise defies medical orders in an attempt
to curb the pain. The resulting drug-seeking behavior may look like addiction, but
it is not. If the patient had not experienced pain or required treatment with opioids,
‘a substance-abuse problem would not have developed. The patient may seek
Prescriptions from more than 1 provider or may repeatedly visit a hospital
emergency department. He or she may even alter a prescription to obtain more
medication.

77, Dr. Webster recommends that if patients present this type of aberrant, abuse-
indicative behavior, then "in most cases increasing the dose should be the clinician's first
response."

78. Like Dr. Portenoy, Dr. Webster has since acknowledged certain statements he made
were false and unsupported. For example, Dr. Webster acknowledged that the concept of

“pseudoaddiction" that he repeatedly promoted had no basis in fact, admitting: "[T]he concept of

 

5 See Emerging Solutions in Pain, Managing Patient's Opioid Use: Balancing the Need and the Risk,
http://www emergingsolutionsinpain.com/ce-education/opioid-

management?option=com_continued& view=frontmatter& Itemid=303 &course=209 (last visited Aug. 22, 201 7).

24
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 64 of 154

tw Vy

pseudoaddiction obviously became too much of an excuse to give patients more medication. . . . It
led us down a path that caused harm. It is already something we are debunking as a concept."

79. Inaddition to KOLs, Defendants also funded and collaborated with front groups to
produce and disseminate treatment guidelines, patient education guides, books, CME courses,
articles and other materials and establish pain treatment advocacy websites, that promoted chronic
opioid treatment, minimized the risk of opioid abuse and addiction, and overstated the benefits of
opioids to treat chronic non-cancer pain. ©

80. For example, the APF was one of the more prominent "pain advocacy"
organizations Defendants utilized to spread their misrepresentations. Although APF described
itself as an independent nonprofit organization and "the largest advocacy organization for people
with pain," it was funded nearly entirely by the drug and medical device industry. In 2009 and
2010, more than 80% of APF’s operating budget came from pharmaceutical industry sources.
Including industry grants for specific projects, APF received about $2.3 million from industry
sources out of a total income of about $2.85 million in 2009; its budget for 2010 projected receipts
of roughly $2.9 million from drug companies, out of total income of about $3.5 million. By 2011,
upon information and belief, APF was entirely dependent on incoming grants from Pharmaceutical

Defendants Purdue, Cephalon, Endo and others to avoid using its line of credit.

$1. Some of APF's board members were well-known KOLs with extensive financial

ties to Defendants and other opioid manufacturers, including Dr. Portenoy and Dr. Perry Fine.

 

6 See generally, e.g., Letter from Sen. Ron Wyden, U.S. Senate Comm. on Fin., to Sec. Thomas E. Price, U.S. Dep’t
of Health and Human Servs., (May 5, 2015),

https://www.finance.senate. gov/imo/media/doc/0505 17%20Senator%20 Wyden%20to%20Secretary%20Price%20r
£%20FDA%200pioid%20Prescriber%20Working%20Group pdf

25
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 65 of 154

‘ew’ ed

While a member of APF's board of directors, KOL Dr. Fine was the lead author of a study
sponsored by Defendant Cephalon that found its opioid Fentora was "generally safe and well-
tolerated" in non-cancer patients even though it is only indicated for severe cancer pain. Dr. Fine
also acted as a consultant and speaker and received research support from Defendant Purdue, acted
as a consultant and served on the advisory board of Defendant Cephalon, acted as a consultant
and speaker and provided educational services to Defendant Janssen, and served on the advisory
board and received honoraria for serving on the advisory board of Defendant Actavis. Dr. Fine
also was a former President of the front group AAPM. AAPM's current President, Dr. Steven
P. Stanos, is another KOL with known financial ties to Defendants Purdue and Janssen. Dr.
Stanos was the activity chairperson for an October 2011 CME that promoted the concept of
“pseudoaddiction" to health care providers, At the time, Dr. Stanos served on both the speakers’
bureaus and as a consultant or advisory board member of Purdue and Janssen.

82. APF held itself out as an independent patient advocacy organization. It often
engaged in grassroots lobbying against various legislative initiatives that might limit opioid
prescribing and thus the profitability of its sponsors. Upon information and belief, APF was often
called upon to provide “patient representatives” for the Pharmaceutical Defendants’ promotional
activities, including for Purdue’s “Partners Against Pain” and Janssen’s “Let’s Talk Pain.” APF
functioned largely as an advocate for the interests of the Pharmaceutical Defendants, not patients.
Indeed, upon information and belief, as early as 2001, Purdue told APF that the basis of a grant was
Purdue’s desire to “strategically align its investments in nonprofit organizations that share [its]
business interests,”

83. Plaintiff is informed, and believes, that Pharmaceutical Defendants often suggested

activities and publications for APF to pursue. APF then submitted grant proposals seeking to fund

26
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 66 of 154

ta’ ed

these activities and publications, knowing that drug companies would support those projects. APF
issued pain treatment guides sponsored in part by Defendants Purdue and Cephalon for patients,
Journalists, and policymakers. Many of the expert advisors that developed the guidelines were
KOLs with significant financial ties to Defendants, including Dr. Portenoy. These guides were
riddled with the same lies. For example, APF's pain treatment guide for reporters stated, "[mJany
people living with pain and even some healthcare providers falsely believe opioids [] are
universally addictive" yet “[s]tudies have shown that the risk of addiction is small when these
medicines are properly prescribed and taken as directed." APF's guide for patients claims,
“[d]espite the great benefit of opioids, they are often under-used," because "providers may be afraid
to give them, and the public may be afraid to take them," suggesting that a fear of prescribing
opioids or consuming opioids is unjustified. APF's guide for policymakers sponsored by Defendant
Purdue similarly claimed, "[uJnless a person with pain has a4 past or current personal or family
history of substance abuse, the likelihood of addiction is low when opioids are appropriately
prescribed, taken as directed and monitored by a responsible and knowledgeable healthcare
provider." The guide also promotes the deceptive concept of "pseudoaddiction." All of the
programs and materials published by APF were available nationally and were intended to reach
Osage Nation’s citizens.

84. APF also lobbied vigorously against federal and state proposals to limit opioid use.
For example, in 2009, the APF lobbied against the FDA's recommendation for physician and
pharmacist certifications to ensure they had been educated about the risks of long-acting opioids.
And, APF filed amicus curiae briefs in support of opioid manufacturers and overprescribing
doctors in state and federal courts. For example, APF filed an amicus brief in support of a Virginia

doctor accused of prescribing one patient 1,600 Roxicodone pain pills in one day and more than

27
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 67 of 154

Neo’ New”

~ 500,000 pills to that patient over a three-year period, claiming the conviction would “deter
physicians from treating chronic pain by prescribing opioid medications." In its brief, APF relied
on a text authored by KOL Dr. Portenoy to claim, "[e]xperience shows that patients rarely become
addicted to prescribed opioids" and "respiratory depression, even extremely high levels, does not
occur in the context of appropriate clinical treatment." 7

85, | The U.S, Senate Finance Committee began looking into APF in May 2012 to
determine the links, financial and otherwise, between the organization and the manufacturers of
opioid painkillers, The investigation caused considerable damage to APF’s credibility as an
objective and neutral third party, and the Pharmaceutical Defendants stopped funding it. Within
days of being targeted by the Senate investigation, APF’s board voted to dissolve the organization
“due to irreparable economic circumstances.” APF “cease[d] to exist, effective immediately.”*®

86. Another front group for the Pharmaceutical Defendants was AAPM. With the
assistance and funding of the Pharmaceutical Defendants, AAPM issued purported treatment
guidelines hosted medical education programs essential to the Pharmaceutical Defendants’
deceptive marketing of chronic opioid therapy.

87. AAPM received substantial funding from opioid manufacturers. For example,
AAPM maintained a corporate relations council, whose members paid $25,000 per year to
participate. The benefits included allowing members to present educational programs at off-site
dinner symposia in connection with AAPM’s marquee event, its annual meeting held in Palm

Springs, California. AAPM describes the annual event as an “exclusive venue” for offering

 

” Brief of the American Pain Foundation, the National Pain Foundation, and the National Foundation for the
Treatment of Pain in Support of Appellant and Reversal of the Conviction, United States v. Hurowitz, No. 05-4474
(4th Cir. Sept. 8, 2005) {hereinafter Brief of APF] at 9.

® Charles Ornstein & Tracy Weber, Senate Panel Investigates Drug Companies’ Ties to Pain Groups, Wash. Post,
May 8, 2012, https://www.washineton st.com/national/health i i -companies-
ties-to-pain-groups/2012/0S/08/gIQA2X4qBU_story.html.

 
   

 

28
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 68 of 154

New —

education programs to doctors. Pharmaceutical Defendants Endo, Purdue, and Cephalon were
members of the council and presented deceptive programs to doctors who attended this annual
event.

88. Upon information and belief, AAPM is viewed internally by Endo as “industry
friendly,” with Endo advisors and speakers among its active members. Endo attended AAPM
conferences, funded its CMEs, and distributed its publications. The conferences sponsored by
AAPM heavily emphasized sessions on opioids — 37 out of roughly 40 at one conference alone.
AAPM’s presidents have included top industry-supported KOLs Perry Fine and Lynn Webster. Dr.
Webster was even elected president of AAPM while under DEA investigation. The Pharmaceutical
Defendants were able to influence AAPM through both their significant and regular funding and
the leadership of pro-opioid KOLs within the organization.

89. In 1997 and 2001, the APS and AAPM issued consensus statements that endorsed
the use of opioids to treat chronic non-cancer pain and minimized the risk of addiction. The 1997
Consensus statement claimed "[s]tudies indicate that the de novo development of addiction when
opioids are used for relief of pain is low." The co-author of the consensus statement, Dr. J. David
Haddox, was a member of Defendant Purdue's speaker bureau and later Purdue's Vice President
of Health Policy. The 2001 consensus statement similarly claimed, "[mJost specialists in pain
medicine and addiction medicine agree that patients treated with prolonged opioid therapy . . . do
not usually develop addictive disorders." It also promoted the concept of "pseudoaddiction"
claiming "[a}n individual's behaviors that may suggest addiction sometimes are simply a reflection

of unrelieved pain or other problems unrelated to addiction." The consensus statement remained

29
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 69 of 154

New ~

on AAPM’s website until 2011, and, upon information and belief, was taken down from AAPM’s
website only after a doctor complained?

90. In 2009, the APS and AAPM issued opioid treatment clinical guidelines that
Tecommended primary care and specialty care health care providers use opioids to treat chronic
pain. Six of the 21 panelists involved in drafting the guidelines received financial support from
Defendant Purdue and another eight received support from other opioid manufacturers including
Defendants Janssen, Endo, and Cephalon. These included well-known KOLs with extensive
financial ties to Defendants, including Dr. Portenoy and Dr. Fine. The APS/AAPM guidelines
recommended opioids as "safe and effective” for the treatment of chronic non-cancer pain based
on "low quality evidence." The guidelines also minimized the tisk of opioid addiction, claiming
the risk is manageable even for those with a prior history of substance abuse. '° Pharmaceutical
sales representatives employed by Endo, Actavis, and Purdue discussed treatment guidelines with
doctors during individual sales visits.

91. At least 14 of the 21 panel members who drafted the AAPM/APS guidelines,
received support from Pharmaceutical Defendants Janssen, Cephalon, Endo, and Purdue. One
panel member, Dr. Joel Saper, Clinical Professor of Neurology at Michigan State University and
founder of the Michigan Headache & Neurological Institute, resigned from the panel because of |
his concerns that the 2009 Guidelines were influenced by contributions that drug companies,
including Pharmaceutical Defendants, made to the Sponsoring organizations and committee
members. These AAPM/APS Guidelines have been a particularly effective channel of deception

and have influenced not only treating physicians, but also the body of scientific evidence on

 

° The Use of Opioids for the Treatment af Chronic Pain: A Consensus Statement Fi rom the American A cademy of
Pain Medicine and the American Pain Society, 13 Clinical J. Pain 6 (1997).
id.

30
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 70 of 154

Newer’ ed

opioids; the Guidelines have been cited hundreds of times in academic literature, were
disseminated in and around the Osage Nation’s territories during the relevant time period, are stil]
available online, and were reprinted in the Journal of Pain. The Pharmaceutical Defendants widely
referenced and promoted the 2009 Guidelines without disclosing the lack of evidence to support
them or the Pharmaceutical Defendants financial Support to members of the panel.

92. While headed by Dr. Portenoy, the APS began aggressively promoting the concept
of "Pain as the 5th Vital Sign," encouraging health care practitioners to assess, monitor and treat
pain as they would pulse, blood pressure, temperature and respiratory rate. Soon after, the Joint
Commission on Accreditation of Healthcare Organizations ("JCAHO") and the Federation of State
Medical Boards ("FSMB"), bought into the concept. In 2001, JCAHO, a non-profit organization
that accredits and certifies thousands of healthcare organizations nationwide, created new pain
management standards that required pain to be assessed in all patients. During 2001 and 2002,
Defendant Purdue funded a series of nine programs throughout the country to educate hospital
physicians and staff on how to comply with the JCAHO pain standards and to discuss postoperative
pain treatment. Under an agreement with JCAHO, Defendant Purdue was allowed to exclusively
distribute certain educational videos and a book about pain management that were also available
for purchase from JCAHO's website. A book printed by JCAHO and sponsored by Defendant
Purdue cited studies claiming, "there is no evidence that addiction is a significant issue when
persons are given opioids for pain control" and called doctors' concerns about the risks of opioid
addiction "inaccurate" and "exaggerated." A 2003 GAO report suggested "Purdue's participation
in these activities with JCAHO may have facilitated its access to hospitals to promote OxyContin."
Dr. David W. Baker, JCAHO's executive vice president for health care quality has since stated:
"There is no doubt that the widely held belief that short-term use of opioids had low risk of

addiction was an important contributor to inappropriate prescribing patterns for opioids and the

31
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 71 of 154

New’ . —

subsequent opioid epidemic." He acknowledged that "[t]he Joint Commission was one of the
dozens of individual authors and organizations that developed educational materials for pain
management that propagated this erroneous information."

93. | FSMB, an opioid manufacturer-financed trade group representing 70 state medical
and osteopathic regulatory boards, with financial Support from opioid manufacturers and front
groups, developed written model guidelines to encourage federal and state regulatory agencies to
adopt policies promoting the use of opioids for the treatment of chronic non-cancer pain. The
contributors to the 1998 Model Guidelines were front groups APS, AAPM and the University of
Wisconsin Pain & Policies Study Group, all of which had extensive financial relationships with
pharmaceutical companies, including Defendants. Between 1999 and 2010, Defendant Purdue
paid the UW Pain & Policies Study Group approximately $2.5 million. From 1997 through 2012,
FSMB received $2 million from opioid manufacturers including Defendants Purdue, Endo, and
Cephalon.

94, The Model Guidelines described opioids as "essential" to the treatment of chronic
pain, including chronic non-cancer pain. The Model Guidelines also downplayed the risk of
addiction, stating, "[p]hysicians should recognize that tolerance and physical dependence are
normal consequences of sustained use of opioid analgesics and are not synonymous with
addiction." The Guidelines even recommended prescribing opioids to patients at high risk for
substance abuse or with a history of substance abuse. They also failed to mention the severe risks
of opioids including respiratory depression and overdose. Instead, the Guidelines downplayed
addiction claiming, "inadequate understandings of addiction" lead to "inadequate pain control" and
promoted the misleading concept of “pseudoaddiction," defining it as a" [pJattern of drug- seeking
behavior of pain patients who are receiving inadequate pain treatment that can be mistaken for

addiction." The Model Guidelines were "widely distributed to state medical boards, medical

32
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 72 of 154

professional organizations, other health regulatory boards, patient advocacy groups,
pharmaceutical companies, state and federal regulatory and practicing physicians and health care
providers."

95. In 2003, the FSMB revised its Model Guidelines and adopted them in 2004 as its
Model Policy. The Model Policy continued to encourage the liberal prescription of opioids for
chronic non-cancer pain, repeating the claim from the Model Guidelines that opioids are
“essential” to the treatment of chronic non-cancer pain, The Model Policy continued promoting
the concept of "pseudoaddiction," describing drug-seeking behaviors as a "misinterpretation of
relief seeking behaviors” rather than signs of addiction. The Model Policy even threatens that under
treatment of pain is “a departure from standards of practice,” and suggests physicians would be
sanctioned by state medical boards for not prescribing opioids to treat chronic non-cancer pain. At
least 38 state medical boards, including the Oklahoma State Board of Medical Licensure and
Supervision, adopted the Model Guidelines or Model Policy in full or in part.

96. FSMB, along with drug manufacturers, including Defendants Cephalon and well-
known front groups, APF and AAPM, sponsored a book, Responsible Opioid Prescribing: A
Physician's Guide. This book translated FSMB's Model Policy to practitioners nationwide,
including physicians in and around the Osage Nation. At the time, the author, Dr. Scott Fishman,
had financial ties to Defendants Cephalon, Janssen, Endo, and Purdue, among other drug
manufacturers, Dr. Fishman disclosed being on the speaker's bureau and receiving grants/research
support from Defendants Endo, Janssen, and Purdue, and a consultant to Defendant Cephalon. Dr.
Fishman also served as Vice Chairman of APF' s board of directors, past president of AAPM! s
and on APS's board of directors. Despite these close financial ties to drug manufactures, the text
presents Dr. Fishman as an unbiased “Past President of the American Academy of Pain Medicine"

and calls him a "true thought leader in academic medicine, clinical practice, and public health

33
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 73 of 154

policy."

97. In Responsible Opioid Prescribing, Dr. Fishman repeated many of the same lies
from the Model Guidelines and Model Policy including touting opioids as "essential" to treat non-
- chronic cancer pain. Dr. Fishman made the unsubstantiated claim that opioid therapy to relieve
pain and improve function is “widely accepted" as "a legitimate medical practice" for acute and —
chronic non-cancer pain to relieve pain and improve function." Dr. Fishman claimed opioids are
“often underutilized" and pain is "undertreated" because of the “confusion about the risks
associated with the use of these drugs, particularly about addiction." He even employed the scare
tactics of the FSMB Model Policy suggesting that physicians who do not treat pain may risk being
sued or sanctioned by their medical boards, claiming, “not treating pain is often not a'safe' option."
Dr. Fishman also promotes the deceptive concept of "pseudoaddiction." Dr. Fishman even
concludes that signs such as “[rJequesting analgesics by name, [dJemanding or manipulative
behavior, [c]lock watching, [t]aking opioids for an extended period, [o]btaining opioid drugs from
more than one physician, and [hJoarding opioids" are not indicative of addiction but rather
"pseudoaddiction” and actually require more opioids to be prescribed. From its release in 2007
through January 2012, Responsible Opioid Prescribing was distributed to physicians in all 50 states
and the District of Columbia. Between 2008 and 2011, Responsible Opioid Prescribing generated
approximately $36,437.00 in book sales revenue from Oklahoma and, approximately 6,000 copies
were distributed in the State.

98. | The Pharmaceutical Defendants worked together through these front groups to
spread their deceptive messages about the risks and benefits of long-term opioid therapy. For
example, Defendants combined their efforts through the Pain Care Forum (“PCF”), which began in
2004 as an APF project. PCF is comprised of representatives from opioid manufacturers (including

Cephalon, Endo, Janssen, and Purdue) and various front groups, almost all of which received

34
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 74 of 154

ed ~e

substantial funding from the Pharmaceutical Defendants. Among other projects, PCF worked to
ensure that a FDA-mandated education project on opioids was not unacceptably negative and did
not require mandatory participation by prescribers, which the Pharmaceutical Defendants
determined would reduce prescribing.

99. Through these KOLs, front groups and others, Defendants preyed on the most
vulnerable, including children, veterans and the elderly. APF's guide for policymakers sponsored
by Defendant Purdue falsely represented that “less than 1% of children treated with opioids
become addicted." This is a particularly egregious claim given that opioid medication use is of
great concern with respect to the child population according to the 2016 CDC Guideline for
Prescribing Opioids for Chronic Pain ("CDC Guidelines"). .

100. In 2009, APF specifically targeted veterans. For example, its publication, Exit
Wounds (aimed at pain treatment for veterans), describes opioids as "unsurpassed" for their "pain-
relieving properties" and the "'gold standard' of pain medications" that "despite their great benefits,
[] are often underused.” Exit Wounds makes numerous misrepresentations, claiming for example
that "[I]ong experience with opioids shows that people who are not predisposed to addiction
are unlikely to become addicted to opioid pain medications. "

101. Defendants, in collaboration with front groups, also aggressively promoted opioid
prescribing to the elderly. In 2009, the American Geriatrics Society ("AGS") published guidelines
that state, “the risks [of addiction] are exceedingly low in older patients with no current or past
history of substance abuse." However, the cited study did not even evaluate addiction risk by
age group. Based on “low quality evidence," the AGS guidelines made the "strong
recommendation” that "[aJll patients with moderate to severe pain, pain-related functional

impairment, or diminished quality of life due to pain should be considered for opioid therapy[.]"

35
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 75 of 154

— ——

Drug manufacturers including Defendant Purdue provided grants to AGS for distribution of
these guidelines. KOL Dr. Fine, was on the AGS Panel that created the guidelines, and front
group AAPM peer reviewed a draft of the guidelines. AGS and AAPM also distributed guidelines
sponsored by Defendant Janssen that contained several purported "facts" that were unsupported
and/or misleading, including the "{flact" that "[mJany studies show that opioids are rarely
addictive when used properly for the management of chronic pain."

102. Importantly, the majority of the material described above was unbranded, meaning
that Defendants' and their products' names often did not appear on these materials, obscuring the
funding source of the materials and creating a perception that such material was independently
created. Such unbranded marketing efforts were part of Defendants’ conspiracy to increase opioid
prescribing and sales — that is, to create a market for opioids where no market had previously
existed.

iii. Defendants issued false instructions and guidelines with respect to use of their
opioid products.

103. In addition to misstating the addiction risk and inventing the pseudoaddiction
falsehood, the Pharmaceutical Defendants engaged in a third category of false, deceptive, and
unfair practices: The Pharmaceutical Defendants’ issued false instructions that addiction risk
screening tools, patient contracts, urine drug screens, and similar strategies allow them to reliably
identify and safely prescribe opioids to patients predisposed to addiction. These misrepresentations
were especially insidious because the Pharmaceutical Defendants aimed them at general
practitioners and family doctors who lack the time and expertise to closely manage higher-risk
patients on opioids, The Pharmaceutical Defendants’ misrepresentations made these doctors feel
more comfortable prescribing opioids to their patients and patients more comfortable starting on

opioid therapy for chronic pain. Illustrative examples include:

36
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 76 of 154

wo weer

a. _ Endo paid for a 2007 supplement in the Journal of F amily Practice written
by a doctor who became a member of Endo’s speaker’s bureau in 2010.
The supplement, entitled Pain Management Dilemmas in Primary Care:
Use of Opioids, emphasized the effectiveness of screening tools, claiming
that patients at high risk of addiction could safely receive chronic opioid
therapy using a “maximally structured approach” involving toxicology
screens and pill counts.

b. Purdue, upon information and belief, sponsored a 2011 webinar,
Managing Patient’s Opioid Use: Balancing the Need and Risk, which
claimed that screening tools, urine tests, and patient agreements prevent
“overuse of prescriptions” and “overdose deaths.”

c.  Asrecently as 2015, upon information and belief, Purdue has represented
in scientific conferences that “bad apple” patients — and not opioids — are
the source of the addiction crisis and that once those “bad apples” are
identified, doctors can safely prescribe opioids without causing addiction.

d. On information and belief, detailers for the Pharmaceutical Defendants
have touted and continue to tout to doctors in Oklahoma the reliability and
effectiveness of screening or monitoring patients as a tool for managing
opioid abuse and addiction.

104. Once again, the 2016 CDC Guideline confirms that these statements were false,
misleading, and unsupported at the time they were made by the Pharmaceutical Defendants. The
Guideline notes that there are no studies assessing the effectiveness of risk mitigation strategies —
such as screening tools, patient contracts, urine drug testing, or pill counts widely believed by
doctors to detect and deter abuse — “for improving outcomes related to overdose, addiction, abuse,
or misuse.” As a result, the Guideline recognizes that available risk screening tools “show
insufficient accuracy for classification of patients as at low or high risk for [opioid] abuse or misuse”
and counsels that doctors “should not overestimate the ability of these tools to rule out risks from
long-term opioid therapy.”

105. In fact, the CDC Guidelines make clear, “{nJo evidence shows a long-term benefit

of opioids in pain and function versus no opioids for chronic pain with outcomes examined at least

37
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 77 of 154

ew ~~’

1 year later (with most placebo-controlled randomized trials < 6 weeks in duration)” and that other
treatments were more or equally beneficial and less harmful than long-term opioid use.'!

106. To underplay the risk and impact of addiction and make doctors feel more
comfortable starting patients on opioids, the Pharmaceutical Defendants falsely claimed that opioid
dependence can easily be addressed by tapering and that opioid withdrawal is not a problem and
failed to disclose the increased difficulty of stopping opioids after long-term use.

107. For example, upon information and belief, a 2011 non-credit educational program
sponsored by Endo, entitled Persistent Pain in the Older Adult, claimed that withdrawal symptoms
could be avoided by tapering a patient’s opioid dose by 10%-20% for 10 days.

108. Purdue sponsored APF’s A Policymaker’s Guide to Understanding Pain & Its
Management, which claimed that “[s]ymptoms of physical dependence can often be ameliorated by
gradually decreasing the dose of medication during discontinuation” without mentioning any
hardships that might occur.”!2

109. The Pharmaceutical Defendants deceptively minimized the significant symptoms of
opioid withdrawal — which, as explained in the 2016 CDC Guideline, include drug craving, anxiety,
insomnia, abdominal pain, vomiting, diarrhea, tremor, and tachycardia (rapid heartbeat) — and
grossly understated the difficulty of tapering, particularly after long-term opioid use.

110. Contrary to the Pharmaceutical Defendants’ representations, the 2016 CDC
Guideline recognizes that the duration of opioid use and the dosage of opioids prescribed should be

“limit[ed]” to “minimize the need to taper opioids to prevent distressing or unpleasant withdrawal

 

'"' Letter from Janet Woodcock, M.D., Dir., Ctr. For Drug Evaluation and Research, U.S. Food and Drug Admin., U.S.
Dep’t of Health and Human Servs., to Robert Barto, Vice President, Reg. Affairs, Endo Pharm. Inc. (May 10, 2013),
at 5.

'2 Available at, h /s3.documentcloud.ore/documents/277603/apf-

 

olicymakers- guide.pdf.

 

38
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 78 of 154

ed ‘See

symptoms,” because “physical dependence on opioids is an expected physiologic response in
patients exposed to opioids for more than a few days.” The Guideline further states that “more than
a few days of exposure to opioids significantly increases hazards” and “each day of unnecessary
opioid use increases likelihood of physical dependence without adding benefit.”

111. The Pharmaceutical Defendants falsely claimed that doctors and patients could
increase opioid dosages indefinitely without added risk and failed to disclose the greater risks to
patients at higher dosages. The ability to escalate dosages was critical to the Pharmaceutical
Defendants’ efforts to market opioids for long-term use to treat chronic pain because, absent this
misrepresentation, doctors would have abandoned treatment when patients built up tolerance and
lower dosages did not provide pain relief. Some illustrative examples of these deceptive claims are
described below:

a On information and belief, Actavis’ predecessor created a
patient brochure for Kadian in 2007 that stated, “Over time,
your body may become tolerant of your current dose. You may
require a dose adjustment to get the right amount of pain relief.
This is not addiction.”

b. Cephalon and Purdue sponsored APF’s Treatment Options: A -
Guide for People Living with Pain (2007), which claims that
some patients “need” a larger dose of an opioid, regardless of
the dose currently prescribed. The guide stated that opioids
have “no ceiling dose” and are therefore the most appropriate
treatment for severe pain. This guide is still available online."

c. Endo sponsored a website, “PainKnowledge,” which,
upon information and belief, claimed in 2009 that opioid
dosages may be increased until “you are on the right dose of
medication for your pain.”

d Endo distributed a pamphlet edited by a KOL entitled
Understanding Your Pain: Taking Oral Opioid Analgesics
(2004 Endo Pharmaceuticals PM-0120). In Q&A format, it
asked “If take the opioid now, will it work later when I really

 

3 Am. Pain Found., Treatment Options: A Guide for People Living in Pain (2007) [hereinafter APF,
Treatment Options], https://assets.documentcloud.org/documents/277605/apf-treatmentoptions.pdf.

39
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 79 of 154

need it?” The response is, “The dose can be increased. . . .You
won’t ‘run out’ of pain relief.”!4

e. Janssen, on information and belief, sponsored a patient
education guide entitled Finding Relief: Pain Management for
Older Adults (2009), which was distributed by its sales force.
This guide listed dosage limitations as “disadvantages” of
other pain medicines but omitted any discussion of risks of
increased opioid dosages. In contrast, the guide states as “a
fact” that “opioids may make it easier for people to live
normally.” The guide lists expected functional improvements
from opioid use, including sleeping through the night,
returning to work, recreation, sex, walking, and climbing
Stairs,

f Janssen sponsored and funded a multimedia patient education
campaign called “Let’s Talk Pain.” One feature of the campaign
was to complain that patients were under-treated. In 2009, upon
information and belief, a Janssen-sponsored website, part of the
“Let’s Talk Pain” campaign, featured an interview edited by
Janssen claiming that opioids allowed a patient to “continue to
function.”

g Upon information and belief, Purdue’s In the Face of Pain
website promoted the notion that if a patient’s doctor does not
prescribe what, in the patient’s view, is a sufficient dosage of
opioids, he or she should find another doctor who will.

h Purdue sponsored APF’s A _ Policymaker’s Guide to
Understanding Pain & Its Management, which taught that
dosage escalations are “sometimes necessary,” even unlimited
ones, but did not disclose the risks from high opioid dosages.
The publication was originally published in 2011 and is still
available online.

i In 2007, Purdue sponsored a CME entitled “Overview of
Management Options” that was available for CME credit and
available until at least 2012. The CME was edited by a KOL and
taught that NSAIDs and other aries but not opioids, are unsafe
at high dosages.

Jj. Seeking to overturn the criminal conviction of a doctor for
illegally prescribing opioids, the front group APF and others

 

'* Margo McCaffery & Chris Pasero, Endo Pharm., Understanding Your Pain: Taking Oral Opioid Analgesics
(Russell K Portenoy, M.D., ed., 2004).

40
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 80 of 154

argued to the United States Fourth Circuit Court of Appeals
that “there is no ‘ceiling dose’” for opioids.

k Upon information and belief, Purdue’s detailers have told
doctors in Oklahoma that they should increase the dose of
OxyContin, rather than the frequency of use, to address early
failure.

112. These claims conflict with the scientific evidence, as confirmed by the FDA and
CDC. As the CDC explains in its 2016 Guideline, the “[b]enefits of high-dose opioids for chronic
pain are not established” while the “risks for serious harms related to opioid therapy increase at
higher opioid dosage.” More specifically, the CDC explains that “there is now an established body
of scientific evidence showing that overdose risk is increased at higher opioid dosages.” The CDC
also states that there are “increased risks for opioid use disorder, respiratory depression, and death
at higher dosages.”

113. The Pharmaceutical Defendants’ deceptive marketing of the so-called abuse-
deterrent properties of some of their opioids has created false impressions that these opioids can
prevent and curb addiction and abuse.

114. These abuse-deterrent formulations (AD opioids) purportedly are harder to crush,
chew, or grind; become gelatinous when combined with a liquid, making them harder to inject; or
contain a counteragent such as naloxone that is activated if the tablets are tampered. Despite this,
AD opioids can be defeated — often quickly and easily — by those determined to do so. The 2016
CDC Guideline states that “[n]o studies” support the notion that “abuse-deterrent technologies [are]
a risk mitigation strategy for deterring or preventing abuse,” noting that the technologies ~ even
when they work — do not prevent opioid abuse through oral intake, the most common route of opioid
abuse, and can still be abused by non-oral routes. Moreover, they. do not reduce the rate of misuse

and abuse by patients who become addicted after using opioids long-term as prescribed or who

escalate their use by taking more pills or higher doses. Tom Frieden, the Director of the CDC, has

41
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 81 of 154

further reported that his staff could not find “any evidence showing the updated opioids [ADFs]
actually reduce rates of addiction, overdoses, or death.”!5

115. Despite this lack of evidence, the Pharmaceutical Defendants have made and
continue to make misleading claims about the ability of their so-called abuse deterrent opioid
formulations to prevent or reduce abuse and addiction and the safety of these formulations.

116. For example, Endo has marketed Opana ER" as tamper or crush resistant and less
prone to misuse and abuse even though: (1) on information and belief, the FDA warned in a 2013
letter that there was no evidence that Opana ER would provide a reduction in oral, intranasal or
intravenous abuse; and (2) Endo’s own studies, which it failed to disclose, showed that Opana ER
could still be ground and chewed. Nonetheless, Endo’s advertisements for Opana ER falsely
claimed that it was designed to be crush resistant, in a way that suggested it was more difficult to
abuse. And upon information and belief, detailers for Endo have informed doctors that Opana ER
is harder to abuse.

117, Likewise, Purdue has engaged and continues to engage in deceptive marketing of its
AD opioids — i.e., reformulated OxyContin and Hysingla. Before April 2013, Purdue did not market
its opioids based on their abuse deterrent properties, However, beginning in 2013 and continuing
today, detailers from Purdue regularly use the so-called abuse deterrent properties of Purdue’s
opioid products as a primary selling point to differentiate those products from their competitors.

Specifically, upon information and belief, these detailers: (1) falsely claim that Purdue’s AD

 

'S Matthew Perrone et al., Drugmakers push profitable, but unproven, opioid solution, Center for Public integrity
(Dec. 15, 2016), available at https://www.publicintegrity.ore/2016/12/1 5/20544/druemakers-push-profitable-
unproven-opioid-solution.
'® Because Opana ER could be “readily prepared for injection” and was linked to outbreaks of HIV and a serious
blood disease, in May 2017, a FDA advisory committee recommended that Opana ER be withdrawn from the
market. The FDA adopted this recommendation on June 8, 2017 and requested that Endo withdraw Opana ER from
the market, Press Release, “FDA requests removal of Opana ER for risks related to abuse,” June 8, 2017, available

at https://www. fda.gov/NewsEvents/Newsroom/PressAnnouncements/ucm56240 Lhtm.

        

   

42
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 82 of 154

opioids prevent tampering and cannot be crushed or snorted: (2) falsely claim that Purdue’s AD
opioids prevent or reduce opioid misuse, abuse, and diversion, are less likely to yield a euphoric
high, and are disfavored by opioid abusers; (3) falsely claim Purdue’s AD opioids are “safer” than
other opioids; and (4) fail to disclose that Purdue’s AD opioids do not impact oral abuse or misuse
and that its abuse deterrent properties can be defeated.

118. These statements and omissions by Purdue are false and misleading. Purdue knew
and should have known that reformulated OxyContin is not better at tamper resistance than the
original OxyContin and is still regularly tampered with and abused. A 2015 study also shows that
many opioid addicts are abusing Purdue’s AD opioids through oral intake or by defeating the abuse
deterrent mechanism. Indeed, one-third of the patients in the study defeated the abuse deterrent
mechanism and were able to continue inhaling or injecting the drug. And to the extent that the
abuse of Purdue’s AD opioids was reduced, those addicts simply shifted to other drugs such as
heroin.'’ Despite this, Purdue’s J. David Haddox falsely claimed in 2016 that the evidence does
not show that Purdue’s AD opioids are being abused in large numbers. !®

119, The development, marketing, and sale of AD opioids are a continuation of the
Pharmaceutical Defendants’ strategy to use misinformation to drive profit. The Pharmaceutical
Defendants’ claims that AD opioids are safe falsely assuage doctors’ concerns about the toll caused
by the explosion in opioid abuse, causing doctors to prescribe more AD opioids, which are far
more expensive than other opioid products even though they provide little or no additional benefit.

C. Defendants Representations Were False and Misleading

 

'? Cicero, Theodore J., and Matthew S. Ellis, “Abuse-deterrent formulations and the prescription opioid abuse
epidemic in the United States: lessons leammed from OxyContin,” (2015) 72.5 JAMA Psychiatry 424-430.
'§ See Harrison Jacobs, There is a big problem with the government's plan to stop the drug-overdose epidemic,

Business Insider, Mar. 14, 2016, available at http://www. businessinsider.com/robert-califf-abuse-deterrent-drugs-

have-a-bie-flaw- 2016-3,

43
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 83 of 154

— ‘eer

120. Through the misrepresentations and omissions described above, Defendants
convinced doctors and consumers that, despite the instructions on their drug labels and the
longstanding practice of prescribing opioids only in limited circumstances, there is a low risk of
addiction with long-term opioid use. Additionally, Defendants convinced doctors and consumers,
through their misrepresentations and omissions, that opioids are effective treatment for chronic
non-cancer pain and signs of addiction could actually be signs of "pseudoaddiction" requiring
heavier doses of opioids. Defendants convinced doctors and consumers in and around the Osage
Nation of these same misrepresentations.

121. Defendants’ representations were false, deceptive, and unsupported. Numerous
Studies demonstrate the addiction and abuse risk posed by opioids, including when used to treat
chronic pain. Even some of Defendants’ own KOLs have admitted several of their representations
regarding opioid use were false and unsupported. For example, Dr. Webster, once a wide
proponent of the concept of "pseudoaddiction" for Defendants, has since stated "It obviously
became too much of an excuse to give patients more medication . . . . It led us down a path that
caused harm. It is already something we are debunking as a concept."

122, In fact, according to the 2016 CDC Guidelines for Prescribing Opioids for Chronic
Pain, "[e]xtensive evidence shows the possible harms of opioids," including "opioid use disorder"
and "overdose." In fact, "the clinical evidence review ...did find that continuing opioid therapy for
3 months substantially increases risk for opioid use disorder." Further, "[nJo evidence shows a
long-term benefit of opioids in pain and function versus no opioids for chronic pain with outcomes
examined at least 1 year later." Moreover, "[e]xtensive evidence suggests some benefits of non-
pharmacologic and non-opioid pharmacologic treatments compared with long-term opioid

therapy, with less harm."

123. The nationwide opioid epidemic gtipping this country and ravaging the State of

44
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 84 of 154

Oklahoma and Osage Nation also confirms that Defendants! representations about the low risk of
addiction and abuse their drugs posed were false. Defendants' deceptive marketing campaign
caused opioid prescription and consumption to rapidly rise across the country with devastating
effects for the nation. Since 1999, sales of prescription opioids to pharmacies, hospitals and
doctors’ offices have quadrupled, yet according to the CDC, there has been no statistical change in
the amount of pain Americans report. As opioid sales skyrocketed, there was a concomitant
increase in prescription opioid overdose death and people in treatment for addiction.

124. Drug overdose is now the leading cause of death for Americans under 50, reducing
life expectancy and killing people at a faster rate than the HIV/AIDS epidemic at its peak.

125. Defendants knew their misrepresentations were false and unsupported. Among
other things, Defendants’ marketing efforts often contradicted their own labels, which
acknowledged the risk of abuse and addiction.

D. Defendants Concealed the Truth About their Campaign

126. The nature of Defendants' marketing scheme required Defendants to conceal the
truth for its’ marketing to be effective. Thus, Defendants operated from behind the scenes,
spreading their deceptive misrepresentations through KOLs and third-party groups to conceal
their own involvement. Defendants also concealed the falsity of their misrepresentations regarding
addiction risk and the benefits of long-term opioid treatment. As a result, while the opioid
epidemic spread, Defendants' role and responsibility remained concealed. The Osage Nation
could not have acquired such knowledge through the exercise of reasonable diligence.

i. Direct Marketing

127. The Pharmaceutical Defendants’ direct marketing of opioids generally proceeded

on two tracks. First, each Pharmaceutical Defendant conducted and continues to conduct

advertising campaigns touting the purported benefits of opioids. For example, upon information

45
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 85 of 154

and belief, the Pharmaceutical Defendants spent more than $14 million on medical journal
advertising of opioids in 2011, nearly triple what they spent in 2001.

128. Many of the Pharmaceutical Defendants’ branded ads deceptively portrayed the
benefits of opioids for chronic pain. For example, Endo distributed and made available on its
website opana.com a pamphlet promoting Opana ER with photographs depicting patients with
physically demanding jobs like construction workers, chefs, and teachers, misleadingly implying
that the drug would provide long-term pain relief and functional improvement. Purdue also ran a
series of ads, called “Pain vignettes,” for OxyContin in 2012 in medical journals. These ads
featured chronic pain patients and recommended OxyContin for each. One ad described a “54-
year-old writer with osteoarthritis of the hands” and implied that OxyContin would help the writer
work more effectively.

129. Each Pharmaceutical Defendant promoted the use of opioids for chronic pain
through “detailers” — sales representatives who visited individual doctors and medical staff in their
offices — and small-group speaker programs. The Pharmaceutical Defendants have not corrected
this misinformation. Instead, each Defendant devoted massive resources to direct sales contacts
with doctors. The Pharmaceutical Defendants spent in excess of $168 million in 2014 alone on
detailing branded opioids to doctors, more than twice what they spent on detailing in 2000,

130. The Pharmaceutical Defendants’ detailing to doctors is effective. Numerous studies
indicate that marketing impacts prescribing habits, with face-to-face detailing having the greatest
influence. Even without such studies, the Pharmaceutical Defendants purchase, manipulate, and
analyze some of the most sophisticated data available in any industry, data available from IMS
Health Holdings, Inc., to track, precisely, the rates of initial prescribing and renewal by an
individual doctor, which in turn allows them to target, tailor, and monitor the impact of their core

messages. Thus, the Pharmaceutical Defendants know their detailing to doctors is effective.

46
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 86 of 154

131. The Pharmaceutical Defendants’ detailers have been reprimanded for their
deceptive promotions. In March 2010, for example, the FDA found that Actavis had been
distributing promotional materials that “minimize[] the risks associated with Kadian and
misleadingly suggest[] that Kadian is safer than has been demonstrated,” Those materials in
particular “fail to reveal warnings regarding potentially fatal abuse of opioids, use by individuals
other than the patient for whom the drug was prescribed.””!9

ii. Indirect Marketing

132. The Pharmaceutical Defendants indirectly marketed their opioids using unbranded
advertising, paid speakers and KOLs, and industry-funded organizations posing as neutral and
credible professional societies and patient advocacy groups (referred to hereinafter as “Front
Groups”).

133. The Pharmaceutical Defendants deceptively marketed opioids within the Osage
Nation through unbranded advertising — i.e., advertising that promotes opioid use generally but
does not name a specific opioid. This advertising was typically created and disseminated by
independent third parties. But by funding, directing, reviewing, editing, and distributing this
unbranded advertising, the Pharmaceutical Defendants controlled the deceptive messages
disseminated by these third parties and acted in concert with them to falsely and misleadingly
promote opioids for the treatment of chronic pain. Much as Defendants controlled the distribution
of their “core messages” via their own detailers and speaker programs, the Pharmaceutical
Defendants similarly controlled the distribution of these Messages in scientific publications,

treatment guidelines, CME programs, and medical conferences and seminars. To this end, the

 

'? Letter from Thomas Abrams, Dir., Div. of Drug Mktg., Advert. & Commce’ns, U.S. Food & Drug Admin., to Doug
Boothe, CEO, Actavis Elizabeth LLC (Feb. 18, 2010),

http://www. fdanews.com/ext/resources/files/archives/a/ActavisElizabethLLC pdf.

47
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 87 of 154

Ne ee”

Pharmaceutical Defendants used third-party public relations firms to help control those messages
created by third parties.

134, The Pharmaceutical Defendants marketed through third parties to avoid regulatory
scrutiny because that advertising is neither submitted nor reviewed by the FDA. The Pharmaceutical
Defendants also used third party, unbranded advertising to give the false appearance that the
deceptive messages came from an independent and objective source. Like the tobacco companies,
the Pharmaceutical Defendants used third parties that they funded, directed, and controlled to carry
out and conceal their scheme to deceive doctors and patients about the risks and benefits of long-
term opioid use for chronic pain.

135. Pharmaceutical Defendants also identified doctors to serve, for payment, on their
speakers’ bureaus and to attend speaker programs with meals paid for by Pharmaceutical
Defendants. These speaker programs provided: (1) an incentive for doctors to prescribe a particular
opioid (so they might be selected to promote the drug); (2) recognition and compensation for the
doctors selected as speakers; and (3) an opportunity to promote the drug to the doctors’ peers. These
speakers give the false impression that they are providing unbiased and medically accurate
presentations when they are, in fact, presenting a script prepared by Defendants. Upon information
and belief, these presentations conveyed misleading information, omitted material information, and
failed to correct Pharmaceutical Defendants’ prior misrepresentations about the risks and benefits
of opioids.

136. Borrowing a page from Big Tobacco’s playbook, the Pharmaceutical Defendants
worked through third parties they controlled by: (a) funding, assisting, encouraging and directing
doctors who served as KOLs and (b) funding, assisting, directing and encouraging seemingly
neutral and credible Front Groups. The Pharmaceutical Defendants then worked together with those

KOLs and Front Groups to taint the sources that doctors and patients relied on for ostensibly

48
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 88 of 154

rd we

“neutral” guidance, such as treatment guidelines, CME programs, medical conferences and
seminars, and scientific articles. Thus, the Pharmaceutical Defendants indirectly persuaded doctors
and patients that what they have long known — that opioids are addictive drugs, unsafe in most
circumstances for long- term use — was untrue, and that the “compassionate” treatment of pain
required opioids.

137. In 2007, multiple states sued Purdue for engaging in unfair and deceptive practices

- in its marketing, promotion and sale of OxyContin. Certain states settled their claims in a series of
Consent Judgments that prohibited Purdue from making misrepresentations in the promotion and
marketing of OxyContin in the future. By using indirect marketing strategies, however, Purdue
intentionally circumvented these restrictions. Such actions included contributing to the creation of
misleading publications and prescribing guidelines, which lack a reliable scientific basis and
promote prescribing practices that have worsened the opioid crisis.

138. Pro-opioid doctors are one of the most important avenues that the Pharmaceutical
Defendants use to spread their false and deceptive statements about the risks and benefits of long-
term opioid use. The Pharmaceutical Defendants know that doctors rely heavily and less critically
on their peers for guidance, and KOLs provide the false appearance of unbiased and reliable support
for chronic opioid therapy. For example, the State of New York found in its settlement with Purdue
that the Purdue website “In the Face of Pain” failed to disclose that Purdue paid doctors who
provided testimonials on the site and concluded that Purdue’s failure to disclose these financial
connections potentially misled consumers regarding the objectivity of the testimonials.

E. Pharmaceutical Defendants’ sales representatives have conveyed,

and continue to convey, the message that opioids will improve patient
function.

139. As the FDA and other agencies have made clear for years, the Pharmaceutical

Defendants’ claims, as described above, have no support in scientific literature.

49
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 89 of 154

Sw ww

140. In 2010, the FDA warned Actavis, in response to its advertising of Kadian described
above, that “we are not aware of substantial evidence or substantial clinical experience
demonstrating that the magnitude of the effect of the drug [Kadian] has in alleviating pain, taken
together with any drug-related side effects patients may experience . . . results in any overall
positive impact on a patient’s work, physical and mental functioning, daily activities, or enjoyment
of life.”?° And in 2008, upon information and belief, the FDA sent a warning letter to an opioid
manufacturer, making it clear “that [the claim that] patients who are treated with the drug
experience an improvement in their overall function, social function, and ability to perform daily
activities .,. has not been demonstrated by substantial evidence or substantial clinical experience.”

141. The Pharmaceutical Defendants also falsely and misleadingly emphasized or
exaggerated the risks of competing medications like NSAIDs (non-steroidal anti-inflammatory
drugs), so that doctors and patients would look to opioids first for the treatment of chronic pain.
Once again, these misrepresentations by the Pharmaceutical Defendants contravene
pronouncements by and guidance from the FDA and CDC based on the scientific evidence, Indeed,
the FDA changed the labels for ER/LA opioids in 2013 and IR opioids in 2016 to state that opioids
should only be used as a last resort “in patients for which alternative treatment options” like non-
opioid drugs “are inadequate.” And the 2016 CDC Guideline states that NSAIDs, not opioids,
should be the first-line treatment for chronic pain, particularly arthritis and lower back pain. The
Pharmaceutical Defendants have overstated the number of deaths from NSAIDS and have
prominently featured the risks of NSAIDS, while minimizing or failing to mention the serious risks
of opioids.

142. For example, Purdue misleadingly promoted OxyContin as being unique among

 

20 id.

50
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 90 of 154

~ w
opioids in providing 12 continuous hours of pain relief with one dose. In fact, OxyContin does not
last for 12 hours — a fact that Purdue has known at all times relevant to this action. Upon
information and belief, Purdue’s own research shows that OxyContin wears off in under six hours
in one quarter of patients and in under 10 hours in more than half. This is because OxyContin
tablets release approximately 40% of their active medicine immediately, after which release tapers.
This triggers a powerful initial response, but provides little or no pain relief at the end of the dosing
period, when less medicine is released. This phenomenon is known as “end of dose” failure, and
the FDA found in 2008 that a “substantial proportion” of chronic pain patients taking OxyContin
experience it. This not only renders Purdue’s promise of 12 hours of relief false and deceptive, it
also makes OxyContin more dangerous because the declining pain relief patients experience
toward the end of each dosing period drives them to take more OxyContin before the next dosing
period begins, quickly increasing the amount of drug they are taking and spurring growing
dependence.

143. Cephalon deceptively marketed its opioids Actiq and Fentora for chronic pain even
though the FDA has expressly limited their use to the treatment of cancer pain in opioid tolerant
individuals. Both Actiq and Fentora are extremely powerful fentanyl- based IR opioids. Neither is
approved for or has been shown to be safe or effective for, chronic pain. Indeed, the FDA expressly
prohibited Cephalon from marketing Actiq for anything but cancer pain and refused to approve
Fentora for the treatment of chronic pain because of the potential harm.

144. Despite this, upon information and belief, Cephalon conducted and continues to
conduct a well-funded campaign to promote Actiq and Fentora for chronic pain and other non-

cancer conditions for which it was not approved, appropriate, or safe.2! As part of this campaign,

 

>| See Press Release, U.S. Dep't of Justice, Biopharmaceutical Company, Cephalon, to Pay $425 million & Enter
Plea To Resolve Allegations of Of- Label Marketing (Sept. 29, 2008),
https://www.justice.gov/archive/opa/pr/2008/Se tember/08-civ-860. hemi.

    

5]
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 91 of 154

Nee Nw

Cephalon used CMEs, speaker programs, KOLs, journal supplements, and detailing by its sales
representatives to give doctors the false impression that Actiq and Fentora are safe and effective

for treating non-cancer pain.
145. Cephalon’s deceptive marketing gave doctors and patients the false impression that
Actiq and Fentora were not only safe and effective for treating chronic pain, but were also

approved by the FDA for such uses. For example:

a Cephalon paid to have a CME it sponsored, Opioid-Based Management
of Persistent and Breakthrough Pain, published ina supplement of Pain
Medicine News in 2009. The CME instructed doctors that “[c]linically,
broad classification of pain syndromes as either cancer- or non-cancer-
related has limited utility” and recommended Actiq and Fentora for
patients with chronic pain.

b. Upon information and belief, Cephalon’s sales representatives set up
hundreds of speaker programs for doctors, including many non-
oncologists, which promoted Actiq and Fentora for the treatment of
non-cancer pain.

c In December 2011, Cephalon widely disseminated a journal
supplement entitled “Special Report: An Integrated Risk Evaluation
and Mitigation Strategy for Fentanyl Buccal Tablet (FENTORA) and
Oral Transmucosal Fentanyl Citrate (ACTIQ)” to Anesthesiology
News, Clinical Oncology News, and Pain Medicine News — three
publications that are sent to thousands of anesthesiologists and other
medical professionals. The Special Report openly promotes Fentora
for “multiple causes of pain” — and not just cancer pain.

146, The history of opioids, as well as research and clinical experience over the last 20
years, established that opioids were highly addictive and responsible for a long list of very serious
adverse outcomes. The Pharmaceutical Defendants had access to scientific Studies, detailed
prescription data, and reports of adverse events, including reports of addiction, hospitalization, and
deaths — all of which made clear the harms from long-term opioid use and that patients are suffering

from addiction, overdoses, and death in alarming numbers. More recently, the FDA and CDC have

 

52
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 92 of 154

ee ed

issued pronouncements based on the medical evidence that conclusively expose the known falsity
of the Pharmaceutical Defendants’ misrepresentations.

147. Upon information and belief, the Pharmaceutical Defendants coordinated their
messaging through national and regional sales and speaker trainings and coordinated
advertisements and marketing materials,

148. Moreover, at all times relevant to this Petition, the Pharmaceutical Defendants took
steps to avoid detection of and to fraudulently conceal their deceptive marketing and unlawful,
unfair, and fraudulent conduct. For example, the Pharmaceutical Defendants disguised their own
role in the deceptive marketing of chronic opioid therapy by funding and working through third
parties like Front Groups and KOLs. The Pharmaceutical Defendants purposefully hid behind the
assumed credibility of these individuals and organizations and relied on them to vouch for the
accuracy and integrity of the Pharmaceutical Defendants’ false and misleading statements about
the risks and benefits of long-term opioid use for chronic pain.

149. Finally, the Pharmaceutical Defendants manipulated their promotional materials
and the scientific literature to make it appear that these items were accurate, truthful, and supported
by objective evidence when they were not. The Pharmaceutical Defendants distorted the meaning
or significance of studies they cited and offered them as evidence for propositions the studies did
not support. The lack of support for the Pharmaceutical Defendants’ deceptive messages was not
apparent to medical professionals who relied upon them in making treatment decisions, nor could
the Osage Nation have detected it.

150. The Pharmaceutical Defendants’ efforts to artificially increase the number of opioid -
prescriptions directly and predictably caused a corresponding increase in opioid abuse. In a 2016

report, the CDC explained that “[o]pioid pain reliever prescribing has quadrupled since 1999 and

53
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 93 of 154

> Nee

has increased in parallel with [opioid] overdoses.” 22 Many abusers start with legitimate
prescriptions. For these reasons, the CDC concluded that efforts to rein in the prescribing of
opioids for chronic pain are critical “[t]o reverse the epidemic of opioid drug overdose deaths and
prevent opioid- related morbidity.””? Accordingly, the Pharmaceutical Defendants’ false and
misleading statements directly caused the current opioid epidemic.

F, Defendants’ Unlawful Distribution Of Opioids

151. In addition to common law duties to exercise reasonable care under the
circumstances,‘ the Distributor Defendants owe a duty under state law to monitor, detect,
investigate, refuse to fill, and report suspicious orders of prescription opioids originating from
Osage Nation’s Community as well as those orders which the Distributor Defendants knew or
should have known were likely to be diverted into the Osage Nation’s Community. See 63 O.S.
Chapter 2 (Oklahoma Uniform Controlled Dangerous Substances Act, hereinafter “Oklahoma
CSA”).

152. The Oklahoma CSA creates a legal framework for the distribution and dispensing
of opioids in Oklahoma. It establishes a system of checks and balances that governs the entire
supply chain of opioids and requires every person or entity that manufactures, distributes, or
dispenses opioids to obtain “registration” with the Director of the Oklahoma State Bureau of
Narcotics and Dangerous Drugs Control. Registrants at every level of the supply chain must fulfill
their obligations under the Oklahoma CSA; otherwise there is an overwhelming risk of harm to

tribes such as the Osage Nation.

 

” Rose A Rudd, et al., Increases in Drug and Opioid Overdose Deaths — United States, 2000-2014, Morbidity and

Mortality Wkly Rep. (Jan. I, 2016), available at https./Avww.ede.2ov/mmwr/preview/mmwrhtml/mm6450a3.htm,
3 td,

*4 This includes a duty not to create a foreseeable risk of harm to others, but also a duty to exercise reasonable care
to prevent threatened harm after engaging in affirmative conduct and either realizing or should realize that such
conduct has created an unreasonable risk of harm to another.

54
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 94 of 154

~a’ Nee

153. Pursuant to the Oklahoma CSA and the Oklahoma Administrative Code, all opioid
distributors are required to maintain effective controls against opioid diversion. Defendant
Distributors must create and use a system to identify and report downstream suspicious orders of
controlled substances to law enforcement. Suspicious orders can include orders of unusual size,
orders that deviate from usual ordering patterns, and/or unusual frequency of orders. Thus, at a
minimum to comply with these requirements, Defendant Distributors must know their customers,
report suspicious orders, conduct due diligence, and terminate orders if there are indications of
potential diversion.

154. Oklahoma law also creates a distribution monitoring system for controlled
substances and requires distributor and dispensers of controlled dangerous substances to keep
records and maintain inventories.

155. Similarly, the Oklahoma administrative code requires anyone who distributes or
dispenses prescription opioids to inform the Oklahoma State Bureau of Narcotics and Dangerous
Drugs Control of suspicious orders when discovered. The code also requires reporting of theft or
any significant loss of any controlled dangerous substances upon discovery of such theft or loss.

156. The foreseeable harm from a breach of these duties is the diversion of prescription
opioids for nonmedical purposes.

157. Each Distributor Defendant repeatedly and purposefully breached its duties under
common law and state law. Such breaches are direct and proximate causes of the widespread
diversion of prescription opioids for nonmedical purposes into Plaintiff's Community.

158. The unlawful diversion of prescription opioids is a direct and proximate cause of
the opioid epidemic, prescription opioid abuse, addiction, morbidity and mortality within the
Osage Nation. This diversion and the epidemic are direct causes of harms for which the Osage

Nation seeks to recover here.

35
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 95 of 154

New” Nae”

159. The opioid epidemic within Osage Nation remains an immediate hazard to public
health and safety. |

160: The Distributor Defendants’ intentionally continued their conduct, as alleged herein,
with knowledge that such conduct was creating the opioid nuisance and causing the harms and
damages alleged herein.

i. The Distributor Defendants Negligently Failed to Control The Flow Of
Opioids To Osage Nation Through Illicit Channels

161. As part of the legal obligation to maintain effective controls against diversion, the
opioid distributor is required to exercise due care in confirming the legitimacy of each and every
order prior to filling. Circumstances that could be indicative of diversion include ordering
excessive quantities of a limited variety of controlled substances while ordering few if any other
drugs; ordering a disproportionate amount of controlled substances versus non-controlled
Prescription drugs; ordering excessive quantities of a limited variety of controlled substances in
combination with lifestyle drugs; and ordering the same controlled substance from multiple
distributors.

162. Suspicious orders must be reported when discovered. Registrants must perform an
independent analysis of a suspicious order prior to the sale to determine if the controlled substances
would likely be diverted and filing a suspicious order and then completing the sale does not absolve
the registrant from legal responsibility.

163. Upon information and belief, the Distributor Defendants’ own industry group, the
Healthcare Distribution Management Association, published Industry Compliance Guidelines
titled “Reporting Suspicious Orders and Preventing Diversion of Controlled Substances”
emphasizing the critical role of each member of the supply chain in distributing controlled

substances. These industry guidelines stated: “At the center of a sophisticated supply chain,

36
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 96 of 154

— ee

distributors are uniquely situated to perform due diligence in order to help support the security of
controlled substances they deliver to their customers.”

164, Opioid distributors have admitted to the magnitude of the problem and, at least
superficially, their legal responsibilities to prevent diversion. They have made statements assuring
the public they are supposedly undertaking a duty to curb the opioid epidemic.

165, These assurances, on their face, of identifying and eliminating criminal activity and
curbing the opioid epidemic create a duty for the Distributor Defendants to take reasonable
measures to do just that.

166. Despite their duties to prevent diversion, the Distributor Defendants have knowingly
or negligently allowed diversion.2> The Distributor Defendants’ wrongful conduct and inaction
have resulted in numerous civil fines and other penalties, including:

a In a 2017 Administrative Memorandum of Agreement between
McKesson and the DEA, McKesson admitted that it “did not identify or
report to [the] DEA certain orders placed by certain pharmacies which
should have been detected by McKesson as suspicious based on the
guidance contained in the DEA Letters.” McKesson was fined
$150,000,000.76

b. McKesson has a history of repeatedly failing to perform its duties. In
May 2008, McKesson entered into a settlement with the DEA onclaims
that McKesson failed to maintain effective controls against diversion of
controlled substances. McKesson allegedly failed to report suspicious
orders from rogue Internet pharmacies around the Country, resulting in
millions of doses of controlled substances being diverted. McKesson’s
system for detecting “suspicious orders” from pharmacies was so
ineffective and dysfunctional that at one of its facilities in Colorado
between 2008 and 2013, it filled more than 1.6 million orders, for tens

 

*> Scott Higham and Lenny Bernstein, The Drug Industry's Triumph Over the DEA, Wash. Post, Oct. 15, 2017,
available at https://www.washingtonpost.com/eraphics/201 T/investigations/dea-drug-industry-
congress/?utm_term=,75e86f3574d3: Lenny Bernstein, David S. Fallis, and Scott Higham, How drugs intended for
patients ended up in the hands of illegal users: ‘No one was doing their job, ' Wash. Post, Oct. 22, 2016, available at

https://www.washingtonpost.convinvestiaations/how-drug: -intended-for- patients-ended-up-in-the-hands-of-illegal-

users-no-one-was-doing-their- job/2016/10/22/10e79396-30a7-1 1e6-8fT7-7b6cl 998b7a0_story.htm!?tid=sraphics-
story&utin_term=,4f439et] 06a8,

2° Administrative Memorandum of Agreement between the U.S. Dep’t of Justice, the Drug Enf't Admin., and the
McKesson Corp. (Jan. 17, 2017), available at h /fwww justice.2zov/opa/press-release/fite/928476/download.,

 
   

   

     

   

37
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 97 of 154
—_—

~—" —

of millions of controlled substances, but it reported just 16 orders as
suspicious, all from a single consumer.

c. On November 28, 2007, the DEA issued an Order to Show Cause and
Immediate Suspension Order against a Cardinal Health facility in
Auburn, Washington, for failure to maintain effective controls against
diversion.

d. On December 5, 2007, the DEA issued an Order to Show Cause and
Immediate Suspension Order against a Cardinal Health facility in
Lakeland, Florida, for failure to maintain effective controls against
diversion.

e, On December 7, 2007, the DEA issued an Order to Show Cause and
Immediate Suspension Order against a Cardinal Health facility in
Swedesboro, New Jersey, for failure to maintain effective controls
against diversion.

f| On January 30, 2008, the DEA issued an Order to Show Cause and
Immediate Suspension Order against a Cardinal Health facility in
Stafford, Texas, for failure to maintain effective controls against
diversion,

g In 2008, Cardinal paid a $34 million penalty to settle allegations about
opioid diversion taking place at seven of its warehouses in the United
States.?7

h On February 2, 2012, the DEA issued another Order to Show Causeand
Immediate Suspension Order against a Cardinal Health facility in
Lakeland, Florida, for failure to maintain effective controls against
diversion,

i, In 2012, Cardinal reached an administrative settlement with the DEA
relating to opioid diversion between 2009 and 2012 in multiple states.

j. In December 2016, the Department of Justice announced a multi-
million-dollar settlement with Cardinal for violations of the Controlled
Substances Act,28

 

?7 Lenny Bernstein and Scott Higham, Cardinal Health fined $44 million Jor opioid reporting violations, Wash. Post,
Jan. 11, 2017, available at hte S://www. washington ost.com/national/health-science/cardinal-health-fined-44-

inillion-for-opioid-reporting-violations/20| 7/01 /11/41217044-d82c-1 1 e6-9a36-
1d296534b31e story.html?utm_term=.0c8e 17245266.
78 Press Release, United States Dep’t of Justice, Cardinal Health Agrees to $44 Million Settlement for Alleged

Violations of Controlled Substances Act, Dec. 23, 2016, available at https://www.j ustice.2ov/usao-md/pr/cardinal-
health-agrees-44-million- settlement-alleged-violations-controlled-substances-act.

   
 

58
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 98 of 154

Neer eee!”

k On information and belief, in connection with the investigations of
Cardinal, the DEA uncovered evidence that Cardinal’s own investigator
warned Cardinal against selling opioids to a particular pharmacy in
Wisconsin that was suspected of opioid diversion. Cardinal did nothing
to notify the DEA or cut off the supply of drugs to the suspect pharmacy.
Cardinal did just the opposite, pumping up opioid shipments to the
pharmacy to almost 2,000,000 doses of oxycodone in one year, while
other comparable pharmacies were receiving approximately 69,000
doses/year.

|. In 2007, AmerisourceBergen lost its license to send controlled
substances from a distribution center amid allegations that it was not
controlling shipments of prescription opioids to Internet pharmacies,

m. In 2012, AmerisourceBergen was implicated for failing to protect
against diversion of controlled substances into non-medically necessary
channels.

n. In May of 2018, M&D was ordered to cease sales of opioids, alleging
that the company failed to report unusually large narcotics shipments to
drugstores. M&D had distributed excessive amounts of opioids to five
of the top 10 pharmacies purchasing narcotics in Louisiana. In some
cases, M&D allowed independent pharmacies to purchase six times the
quantity of narcotics than they would normally order from the
distributor. Despite receiving these excessively large orders, M&D
never filed a suspicious activity report on any of the drugstores in
question.

0. In 2013, Walgreens agreed to pay $80 million in civil penalties related
to allegations of record-keeping and dispensing violations. The
allegations accused Walgreens of endangering public safety in that it
allowed millions of controlled substances, including oxycodone, to
reach the black market, Walgreens was barred from shipping oxycodone
and other controlled drugs from its Jupiter, Florida distribution center.

167. Although law enforcement authorities have penalized distributors, these penalties
have not changed their conduct. Distributor Defendants’ pay fines as a cost of doing business in
an industry that generates billions of dollars in revenue and profit.

168. The Distributor Defendants’ failure to prevent the foreseeable injuries from opioid

diversion created an enormous black market for prescription opioids, which extended to the Osage

Nation. Each Distributor Defendant knew or should have known that the opioids reaching the

59
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 99 of 154

Newer —

Osage Nation were not being consumed for medical purposes and that the amount of opioids
flowing to the Osage Nation was far in excess of what could be consumed for medically necessary
purposes.

169. The Distributor Defendants negligently or intentionally failed to adequately control
their supply lines to prevent diversion. A reasonably-prudent distributor of Schedule II controlled
substances would have anticipated the danger of opioid diversion and protected against it by, for
example, taking greater care in hiring, training, and supervising employees; providing greater
oversight, security, and control of supply channels; looking more closely at the pharmacists and
doctors who were inappropriately prescribing commonly-abused opioids; investigating
demographic or epidemiological facts concerning the increasing demand for narcotic painkillers
in and around Plaintiff's Community; providing information to pharmacies and retailers about
opioid diversion; and in general, simply following applicable statutes, regulations, professional
standards, and guidance from government agencies and exercising common sense.

170. Upon information and belief, the Distributor Defendants made little to no effort to
visit the pharmacies servicing the areas around the Osage Nation’s Community in order to perform
due diligence inspections to ensure that the controlled substances the Distributor Defendants had
furnished were not being diverted to illegal uses.

171. Upon information and belief, the compensation the Distributor Defendants
provided to certain employees was affected by the volume of their sales of opioids to pharmacies
and other facilities servicing the areas around the Osage Nation’s Community. This improperly
created incentives that contributed to and exacerbated opioid diversion and the resulting epidemic
of opioid abuse.

172. It was reasonably foreseeable to the Distributor Defendants that their conduct in

flooding the market in and around the Osage Nation’s Community with highly addictive opioids

60
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 100 of 154

—— ee

would allow opioids to fall into the hands of children, addicts, criminals, and other unintended
users.

173. It is reasonably foreseeable to the Distributor Defendants that, when unintended
users gain access to opioids, tragic preventable injuries will result, including addiction, overdoses,
and death. It is also reasonably foreseeable that many of these injuries will be suffered by the
citizens of Osage Nation, and that the costs of these injuries will be borne by Osage Nation.

174. The Distributor Defendants knew or should have known that the opioids being
diverted from their supply chains would contribute to the opioid epidemic faced by Osage Nation,
and would create access to opioids by unauthorized users, which, in turn, perpetuates the cycle of
addiction, demand, illegal transactions, economic ruin, and human tragedy.

175. The Distributor Defendants were aware of widespread prescription opioid abuse in
and around the Osage Nation’s Community, but upon information and belief, they nevertheless
persisted in a pattern of distributing commonly abused and diverted opioids in those areas in such
quantities that they knew or should have known these commonly abused controlled substances
were not being prescribed and consumed for legitimate medical purposes.

176. The use of opioids by citizens of Osage Nation who were addicted or who did not
have a medically necessary purpose could not occur without the knowing cooperation and
assistance of the Distributor Defendants. If the Distributor Defendants adhered to effective controls
to guard against diversion, the citizens of Osage Nation and Osage Nation would have avoided
significant injury.

177. The Distributor Defendants made substantial profits over the years based on the
diversion of opioids into Osage Nation. The Distributor Defendants knew that Osage Nation would
be unjustly forced to bear the costs of these injuries and damages.

178. The Distributor Defendants’ intentional distribution of excessive amounts of

61
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 101 of 154

we Ne

prescription opioids within Osage Nation showed an intentional or reckless disregard for the safety
of Osage Nation and its citizens. Their conduct Poses a continuing threat to the health, safety, and
welfare of the Osage Nation.

179. The Distributor Defendants’ violations constitute prima facie evidence of
negligence.

ii. The Pharmaceutical Defendants Negligently Failed to Control The
Flow Of Opioids Within Osage Nation Through Illicit Channels

180. The same legal duties to prevent diversion, and to monitor, report, and prevent
suspicious orders of prescriptions opioids that were incumbent upon the Distributor Defendants
were also legally required of the Pharmaceutical Defendants under state law.

181. Like the Distributor Defendants, the Pharmaceutical Defendants are required to
design and operate a system to detect suspicious orders, and to report such orders to law
enforcement. See 63 O.S. Chapter 2 (Oklahoma CSA). The Pharmaceutical Defendants have not
done so.

182. Upon information and belief, for over a decade the Pharmaceutical Defendants have
been able to track the distribution and prescribing of their opioids down to the retail and prescriber
level. Thus, the Pharmaceutical Defendants had actual knowledge of the prescribing practices of
doctors, including practices that raised red flags. Yet, the Pharmaceutical Defendants did not report
those red flags, nor did they cease marketing to those doctors. Like the Distributor Defendants, the
Pharmaceutical Defendants breached their duties under common law and state law.

183. The Pharmaceutical Defendants had access to and possession of the information
necessary to monitor, report, and prevent Suspicious orders and to prevent diversion. The
Pharmaceutical Defendants engaged in the practice of paying “chargebacks” to opioid distributors.

A chargeback is a payment made by a manufacturer to a distributor after the distributor sells the

62
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 102 of 154

manufacturer’s product at a price below a specified rate. After a distributor sells a manufacturer’s
product to a pharmacy, for example, the distributor requests a chargeback from the manufacturer
and, in exchange for the payment, the distributor identifies to the manufacturer the product, volume
and the pharmacy to which it sold the product. Thus, the Pharmaceutical Defendants knew the
volume, frequency, and pattern of opioid orders being placed and filled. The Pharmaceutical
Defendants built receipt of this information into the payment structure for the opioids provided to
the opioid distributors.

184. The Department of Justice recently fined Mallinckrodt $35 million for failure to
report suspicious orders of controlled substances, including opioids, and for violating
recordkeeping requirements.” Before the settlement, the government alleged “Mallinckrodt failed
to design and implement an effective system to detect and report suspicious orders for controlled
substances — orders that are unusual in their frequency, size, or other patterns. . . [and] Mallinckrodt
supplied distributors, and the distributors then supplied various U.S. pharmacies and pain clinics,
an increasingly excessive quantity of oxycodone pills without notifying DEA of these suspicious
orders,”?° Mallinckrodt agreed that its “system to monitor and detect suspicious orders did not
meet the standards outlined in letters from the DEA Deputy Administrator, Office of Diversion
Control, to registrants dated September 27, 2006 and December 27, 2007.”2!

185, Purdue also unlawfully and unfairly failed to report or address illicit and unlawful
prescribing of its drugs, despite knowing about it for years. Through its extensive network of sales

representatives, Purdue had and continues to have knowledge of the prescribing practices of

 

2 See Press Release, U.S. Dep't of Justice, Mallinckrodt Agrees to Pay Record
$35 Million Settlement for Failure to Report Suspicious Orders of Pharmaceutical Drugs and for Recordkeeping

Violations (July 11, 2017), https://www justice.gov/opa/pr/mallinckrodt-agrees-pay-record-35-million- settlement-
failure-report-suspicious- orders.

30 id

312017 Mallinckrodt MOA at p. 2-3.

63
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 103 of 154

Vw woo’

thousands of doctors and could identify doctors who displayed red flags for diversion such as those
whose waiting rooms were overcrowded, whose parking lots had numerous out-of-state vehicles,
and whose patients seemed young and healthy or homeless. Using this information, Purdue has
maintained a database since 2002 of doctors suspected of inappropriately prescribing its drugs.”
Rather than report these doctors to state medical boards or law enforcement authorities (as Purdue
is legally obligated to do) or cease marketing to them, Purdue used the list to demonstrate the high
rate of diversion of OxyContin — the same OxyContin that Purdue had promoted as less addictive
— in order to persuade the FDA to bar the manufacture and sale of generic copies of the drug
because the drug was too likely to be abused. In doing so, Purdue protected its own profits at the
expense of public health and safety.

186. Like Purdue, Endo has been cited for its failure to set up an effective system for
identifying and reporting suspicious prescribing. In its settlement agreement with Endo, the New
York Attorney General found that Endo failed to require sales representatives to report signs of
abuse, diversion, and inappropriate prescribing; paid bonuses to sales representatives for detailing
prescribers who were subsequently arrested or convicted for illegal prescribing; and failed to
prevent sales representatives from visiting prescribers whose suspicious conduct had caused them
to be placed on a no-call list. The Attorney General also found that, in certain cases where Endo’s
sales representatives detailed prescribers who were convicted of illegal prescribing of opioids,
those representatives could have recognized potential signs of diversion and reported those
prescribers but failed to do so.

187. Upon information and belief, the other Pharmaceutical Defendants have engaged

in similar conduct in violation of their responsibilities to prevent diversion.

 

>? Scott Glover and Lisa Girion, OxyContin maker closely guards its list of suspect doctors, L.A. Times, August I,

2013, available at http://articles. latimes.com/201 3/aug/| ]Mocal/la-me-rx-purdue-20 130811.

64
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 104 of 154

188. The Pharmaceutical Defendants’ actions and omissions in failing to effectively
prevent diversion and failing to monitor, report, and prevent suspicious orders have enabled the
unlawful diversion of opioids into Osage Nation.

Vv. CAUSES OF ACTION

A. Public Nuisance (Against all Defendants)

189. Plaintiff incorporates the allegations set forth above as if they were fully set forth
herein.

190, Defendants, individually and acting through their employees and agents, and in
concert with each other, have intentionally, recklessly, or negligently engaged in conduct or
omissions which endanger or injury the property, health, safety and/or comfort of a considerable
number of persons in Osage Nation by their production, promotion, and marketing of opioids for
use by citizens of Osage Nation.

191. Defendants’ misrepresentations and omissions regarding opioids, as set forth
above, have created an opioid addiction epidemic in Osage Nation that constitutes a public
nuisance. Defendants have created a condition that affects entire communities, neighborhoods, and
considerable numbers of persons at the same time.

192. Defendants’ misrepresentations and omissions regarding opioids constitute
unlawful acts and/or omissions of duties, which annoy, injure, or endanger the comfort, repose,
health, and/or safety of others, and offend decency to a considerable number of persons in Osage
Nation. It has even caused deaths, serious injuries, and a severe disruption of public peace, order
and safety.

193. Defendants have a duty to abate the nuisance caused by the prescription opioid
epidemic,

194, Defendants have failed to abate the nuisance they created.

65
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 105 of 154

— ~~

195. Defendants’ conduct directly and proximately caused injury to Osage Nation and
its citizens.

196. Asa direct result of Defendants’ conduct, the Osage Nation and its tribal members
have suffered actual injury and economic damages including, but not limited to, significant
expenses for police, emergency, health, prosecution, social services and other services, lost tax
revenue, as well as injury and death of citizens of Osage Nation.

197. Defendants are liable to Osage Nation for the costs borne by it as a result of the
opioid epidemic and for the costs of abating the nuisance created by Defendants.

B. Fraud: Actual and Constructive (Against All Defendants)

198. Plaintiff incorporates the allegations set forth above as if they were fully set forth
herein.

199. Defendants, individually and acting through their employees and agents, and in
concert with each other, made misrepresentations and concealed facts material to Osage Nation
and its citizens to induce them to purchase, administer, and consume opioids as set forth in detail
above,

200. Defendants knew at the time that they made their misrepresentations that they were
false, made recklessly without knowledge of the truth, and/or had no reasonable ground for
believing such assertions. Namely, Defendants knowingly and/or recklessly:

a. downplayed the substantial risks of addiction and other side-effects of their
opioids, including affirmatively stating in sales calls and other marketing
outlets that their drugs were not as addictive as they truly are, stating that
classic signs of addiction were actually an indication of 'pseudoaddiction"
requiring more opioid treatment, and omitting the high risk of addiction
actually present;

b. overstated the efficacy of their opioids, including making false statements

regarding the effectiveness of the drugs for treating chronic non-cancer pain
and their ability to improve function; and

66
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 106 of 154

ew we

c. misrepresented the medical usefulness and necessity of their opioids,
including affirmatively marketing their drugs for off label uses without
solicitation and not in response to questions from healthcare providers.

201. Defendants intended that Osage Nation and its citizens would rely on their
misrepresentations regarding the risks, efficacy, and medical necessity of their opioids, to increase
the number of opioid prescriptions and users amongst the Osage Nation tribal membership.

202. Osage Nation and its citizens reasonably relied upon Defendants’
misrepresentations, and that Defendants would not conceal material facts.

203. Defendants are liable to Osage Nation for their actual fraud.

204. Defendants had a legal and/or equitable duty to disclose the dangerous and
addictive nature of opioids and prevent their diversion. Instead, Defendants mislead the medical
community and the citizens of Osage Nation and flooded the market with their dangerous drugs.
Defendants had a duty to accurately disclose the dangers of opioids, and not mislead the public in
order to make profits.

205. Defendants’ conduct constitutes constructive fraud for which Defendants are liable
to Osage Nation.

206. As a result of Defendants’ actual and constructive fraud, the Osage Nation has
suffered actual damages, including but not limited to, significant costs related to healthcare,
undermining of the economic productivity of its citizens, and the harming of the long-term health
and welfare of the people of the Osage Nation.

207. Defendants’ repeated and continuing conduct was willful, wanton, and malicious
and was directed at the public generally. As a result, Osage Nation seeks to recover punitive
damages against Defendants.

Cc. Negligence and Negligent Misrepresentation (Against All Defendants)

208. Plaintiff incorporates the allegations set forth above as if they were fully set forth

67
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 107 of 154

herein.

209. Defendants had a legal duty to act with the exercise of ordinary care or skill to
prevent injury to another.

210. Defendants breached this duty through their deceptive marketing campaign,
distributions of opioids, and failure to divert opioids from illicit channels. Defendants knew of the
highly addictive nature and dangers of prescription opioids. Yet, Defendants’ negligently
misrepresented and omitted the danger of opioids to consumers, including in the Osage Nation and
its citizens, in a coordinated effort to sell more opioids,

211. Defendants’ repeated and continuing breach of their duty of care directly and
proximately caused damage to the Osage Nation.

D. Civil Conspiracy (Against All Defendants)

212. Plaintiff incorporates the allegations set forth above as if they were fully set forth
herein.

213. Defendants engaged in a civil conspiracy in their unlawful marketing of opioids
and/or distribution of opioids into the Osage Nation’s territory |

214. Defendants acted with a common understanding or design to commit unlawful acts,
as alleged herein.

215. Defendants’ conspiracy, and Defendants’ repeated and continuing actions and
omissions in furtherance thereof, caused the direct and foreseeable losses alleged herein.

E. Unjust Enrichment (Against All Defendants)

216. Plaintiff incorporates the allegations set forth above as if they were fully set forth
herein.

217. Defendants received a benefit in the form of billions of dollars in revenue from the

sale of prescription opioids to treat chronic pain.

68
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 108 of 154

— —

- 218. Defendants were aware they were receiving that benefit. Defendants' Tepeated and
continuing conduct was designed to bring about that benefit.

219. Defendants retained that benefit at the expense of the Osage Nation, who has
borne, and who continues to bear, the economic and social costs of Defendants’ scheme.

220. It is inequitable for the Defendants to retain that benefit without paying for it.

221. The Osage Nation is entitled to recover from Defendants' prescription opioid
profits the amounts Osage Nation has spent and will have to spend in the future to address the
effects of Defendants’ actions.

F. Punitive Damages

222. Plaintiff incorporates the allegations set forth above as if they were fully set forth
herein.

223. Defendants acted with malice, purposely, and intentionally. At a minimum,
Defendants engaged in the conduct alleged herein with a conscious disregard for the rights and
safety of other persons, even though that conduct had a great probability of causing substantial
harm.

224, Osage Nation is entitled to punitive damages in addition to actual damages
from Defendants.

JURY TRIAL DEMAND

 

225. Plaintiff hereby requests a trial by jury.
RELIEF
WHEREFORE, Plaintiff respectfully prays that this Court grant the following relief:
1, Enter Judgment in favor of Plaintiff against each of Defendants awarding Plaintiff
its actual damages for the damages caused by the opioid epidemic, including but not limited to: (1)

costs for providing medical care, additional therapeutic and prescription drug purchases, and other

69
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 109 of 154

— Nene”

treatments for patients suffering from opioid-related addiction or disease, including overdoses and
deaths; (2) costs for providing treatment, counseling, and rehabilitation services; (3) costs for
providing treatment of infants born with opioid-related medical conditions; (4) costs for providing
care for children whose parents suffer from opioid-related disability or incapacitation; (5) costs
associated with law enforcement and public safety relating to the opioid epidemic; and (6) costs
associated with drug court and other resources expended through the judicial system.

2. Order that Defendants compensate Plaintiff for past and future costs to abate the
ongoing public nuisance caused by the opioid epidemic;

3. Order Defendants to fund an “abatement fund” for the purposes of abating the
opioid nuisance;

4, Enter judgment against Defendants requiring Defendants to pay punitive damages;

5. Enter judgment against Defendants awarding Plaintiff its reasonable attorneys’ fees,
all costs and expenses, pre-judgment and post-judgment interest; and,

6. All other such and further relief as this Court may deem just and proper.

Respectfully submitted,

Le, bast 7 Ci
M. David Riggs, OBA #7583

Lisa R. Riggs, OBA #16944

RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEwiIs, P.C.

502 West Sixth Street

Tulsa, OK 74119

Tel: (918) 587-316]

Fax: (918) 587-9708

driggs@rigesabney.com
Iriggs@riggsabney.com

-and-

 

70
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 110 of 154

Curtis “Muskrat” Bruehl, OBA #19418
Matthew J. Sill, OBA #21547
Harrison C, Lujan, OBA #30154
FULMER SILL LAW GROUP

P.O. Box 2448

1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103

Phone/Fax: 405-510-0077

cbruehl@fulmersill.com
msill@fulmersill.com
hlujan@fulmersill.com

Attorneys for The Osage Nation

71
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 111 of 154

EXHIBIT 4
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 112 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY
STATE OF OKLAHOMA tdetane

a eae eee
=<" Qt ad

PLEASE R:

 

 

THE OSAGE NATION, . ato TLE AL Tc
) VOURT CLERKS Greine
Plaintiff, )
)
VS. ) CaseNo:e@ X%-19-'BS
)
PURDUE PHARMA L.P., et al. )
)
Defendants. )
c
SUMMONS
To: AmerisourceBergen Corporation

 

RA: The Corporation Company
1833 S. Morgan Rd.
Oklahoma City, OK 73128

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

Issued this 24 day of July, 2019.

 

JEM GROBRWIRD
By La Sz...
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS — OBA #

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tulsa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on

 

(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
TIME LIMIT STATED IN THE SUMMONS.

 

   

Return ORIGINAL for filing.

RETURN OF SERVICE
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 113 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY
STATE OF OKLAHOMA. ~~ ese 7. -

 

ae an a eke
THE OSAGE NATION, ) PLEASE RETUBS
) QOUST SLERKS OFFI oe
Plaintiff, ) soe
)
vs. ) CaseNo.: C3- 14°13"
)
PURDUE PHARMA LLP, et al. )
)
Defendants. )
c
SUMMONS

To: Cardinal Health, Inc.
RA: CT Corporation System
4400 Easton Commons Way, Suite 125
Columbus, OH 43219

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

 

Issued this 2¢ day of July, 2019. JEN WIFER BURD
COURT OF CLERK
By use 5 Dan
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M, DAVID RIGGS — OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

$02 West Sixth Street

Tulsa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on :
(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
TIME LIMIT STATED IN THE SUMMONS.

Return ORIGINAL for filing.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 114 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY

 

 

STATE OF OKLAHOMA
THE OSAGE NATION, Joa am
Plaintiff, ye
vs, CaseNo.: C 314-135
PURDUE PHARMA L.P., et al.
Defendants.
. SUMMONS

To: Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

Issued this ?4_ day of July, 2019. we ce qeemees ee
yoray Jer om BURD

 

COURT OF CLERK
By Dee & On —
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS - OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tuisa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on
(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR ANSWER. _ SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
TIME LIMIT STATED IN THE SUMMONS.

Return ORIGINAL for filing.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 115 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY

 

 

STATE OF OKLAHOMA
THE OSAGE NATION, ) -
Plaintiff, oa apo ee
VS. Case No.: C 3. (4135
PURDUE PHARMA L.P., et al.
Defendants.

SUMMONS

To: = McKesson Corporation
RA: Corporation Service Company
10300 Greenbriar Place
Oklahoma City, OK 73159

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

Issued this Ze day of July, 2019.

 

JENNIFER BURD
COURT OF CLERK
By Dan bon.
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS - OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tulsa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on _
(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
TIME LIMIT STATED IN THE SUMMONS.

Return ORIGINAL for filing.
iled | 16 of 154
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 1

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY

STATE OF OKLAHOMA
THE OSAGE NATION, #5: Se me
Plaintiff, ae
vs. Case No.: C327 9-435
PURDUE PHARMA LP, et al.
Defendants.
. SUMMONS

To: The Purdue Frederick Company
RA: Corporation Service Company
80 State St.
Albany, NY 12207

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after

service of this summons upon you, exclusive of the day of service, Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time Stated, judgment will be rendered against
you with costs of the action.

Issued this AL day of July, 2019, ih pec ee eee ee

‘ TLE TS. &
Steet ga 4as

ae pea P aan! )
vss te ASD

COURT OF CLERK

 

By De. B Ola. a
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS ~ OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tulsa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on ;
(Date of Service)

 

 

Signature of person serving summons

Return ORIGINAL for filing.

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 117 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY

 

STATE OF OKLAHOMA
THE OSAGE NATION, )
) C
Plaintiff, ) °
)
VS. ) CaseNo.: CS ~$9-#3$
)
PURDUE PHARMA L.P,, et al. }
)
Defendants. )
t
SUMMONS

To: Purdue Pharma, L.P.
RA: The Prentice-Hall Corporation System, Inc.
251 Little Falls Drive
Wilmington, DE 19808

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

Issued this2¢_day of July, 2019.

 

 

 

JENNIFER BURB
COURT OF CLERK
By en bon
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS ~ OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tulsa, OK 74119-1016 :

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on
(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER
CONNE
WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD "RE

CONSULTED IMMEDIATELY SO THAT AN AN
TIME LIMIT STATED IN THE SUMMONS, MAY BE FILED WITHIN THE

Return ORIGINAL for filing,

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 118 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY

 

STATE OF OKLAHOMA nese g ss
THE OSAGE NATION, ) meehehan sg DET .
) (AO eR RRs Geet.
Plaintiff, )
)
vs. ) CaseNo; C S+14°S-
)
PURDUE PHARMA L.P., et al, )
)
Defendants. )
c

SUMMONS

 

To: Purdue Pharma Inc,
RA: Corporation Service Company
80 State St.
Albany, NY 12207

You have been sued by the above-named plaintiff, and you are directed to file a written
answer to the attached petition in the court at the above address within twenty (20) days after
service of this summons upon you, exclusive of the day of service. Within the same time, a copy
of your answer must be delivered or mailed to the attorney for the plaintiff.

Unless you answer the petition within the time stated, judgment will be rendered against
you with costs of the action.

Issued this 2$_ day of July, 2019.

 

JENNIFER BURD
COURT OF CLERK
Deputy Court Clerk
(Seal)
Attorney(s) for Plaintiff: LISA R. RIGGS - OBA #16944

M. DAVID RIGGS - OBA #7583

RIGGS, ABNEY, NEAL, TURPEN, ORBISON
& LEWIS

502 West Sixth Street

Tulsa, OK 74119-1016

Tel: (918) 587-3161 / Fax: (918) 587-9708

This summons was served on
(Date of Service)

 

Signature of person serving summons

YOU MAY SEEK THE ADVICE OF AN ATTORNEY ON ANY MATTER CONNECTED
WITH THIS SUIT OR YOUR ANSWER. SUCH ATTORNEY SHOULD BE
CONSULTED IMMEDIATELY SO THAT AN ANSWER MAY BE FILED WITHIN THE
TIME LIMIT STATED IN THE SUMMONS.

Return ORIGINAL for filing,
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 119 of 154

EXHIBIT 5
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 120 of 154

 

IN THE DISTRICT COURT IN AND FOR OSAGE

 
    
  

‘BBidct'Court Osage County, Okla.
FILED

  

 

STATE OF OKLAHOMA
THE OSAGE NATION, ) S AUG 07 2019
Plaintiff, B Jennifer Burd, Court Clerk
vs. Case No.: CJ-19-135
PURDUE PHARMA LLP.), et al.
Defendants.

ORDER GRANTING APPLICATION TO WITHDRAW AS COUNSEL OF RECORD

 

UPON Application of M. David Riggs and Lisa R. Riggs, of Riggs, Abney, Neal, Turpen,
Orbison and Lewis, PC, for an Order allowing them to withdraw as counsel for Plaintiff, The

Osage Nation, and for good cause shown, the Court finds that same should be granted.

IT IS SO ORDERED this )ab ay of Pag “2019.

JUDGE OF THE DISTRICT COURT

 

Prepared by:

Lisa R. Riggs, OBA #16944

RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEWIS, P.C.

502 West Sixth Street

Tulsa, Oklahoma 74119-1016

Tel: (918) 587-3161

Fax: (918) 587-9708

EXHIBIT

iy’

 

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 121 of 154

EXHIBIT 6
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 122 of 154

IN THE DISTRICT COURT IN AND FOR OSAGE COUNTY...

 

 

 

 

STATE OF OKLAHOMA District Court Osage County, Okla.
FILED
THE OSAGE NATION, )
) AUG 07 2019
Plaintiff, )
) Jennifer Burd, Gourt Clerk
VS. ) Case No.: CJ-19-14 gy Ae Deputy
)
PURDUE PHARMA L.P., et al. )
)
Defendants. )

APPLICATION TO WITHDRAW AS COUNSEL OF RECORD

 

COME NOW M. David Riggs and Lisa R. Riggs, of Riggs, Abney, Neal, Turpen, Orbison
and Lewis, PC, and apply to this Court pursuant to 12 O.S. § 2005.2(C) for an Order allowing
them and Riggs, Abney, Neal, Turpen, Orbison and Lewis, PC to withdraw as attorneys for
Plaintiff, The Osage Nation.

In support of this Application, counsel state that Plaintiff will continue to be represented
by Curtis Bruehl, Matthew J. Sill and Harrison C. Lujan, of Fulmer Sill Law Group. Mr. Bruehl,
Mr. Sill and Mr. Luhan previously appeared on behalf of the Plaintiff and their present address is
as follows: Fulmer Sill Law Group, P.O. Box 2448, 1101 N. Broadway Avenue, Suite 102,
Oklahoma City, OK 73103.

These attorneys’ withdrawal will not delay the action or prejudice the rights of any party.

Currently, there are no hearings scheduled in this matter, and no appearance or answer has
been filed by and Defendant in this matter.

Plaintiff, The Osage Nation, has knowledge of and consents to Counsels’ withdrawal.

WHEREFORE, the undersigned respectfully request that their Application to Withdraw be

granted. A proposed Order is attached hereto as Exhibit 1.

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 123 of 154

Respectfully submitted,

R Bee

M. avid Riggs, OBA #7583 Sr

Lisa R. Riggs, OBA #16944

RIGGS, ABNEY, NEAL, TURPEN,
ORBISON & LEWIS, P.C.

502 West Sixth Street

Tulsa, Oklahoma 74119-1016

Tel: (918) 587-3161

Fax: (918) 587-9708

   

CERTIFICATE OF MAILING

This is to certify that on the / day of Lda sus ( 2019 a true and correct copy of

the above and foregoing instrument, with attachments,-was served via U.S. Mail, with proper
postage thereon fully prepaid, to:

Curtis “Muskrat” Bruehl, OBA #19418
Matthew J. Sill, OBA #21547
Harrison C. Lujan, OBA #30154
FULMER SILL LAW GROUP

P.O. Box 2448

1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103

Phone/Fax: 405-510-0077
cbruchI@fulmersill.com
msili@fulmersill.com

hlujan@fulmersill.com
Attorneys for The Osage Nation

Holli A. Wells, Esq.
hwells@osagenation-nsn.gov
Attorney General

Osage Nation

1223 Grandview

Pawhuska, OK 74056

nm

Muck kee

Lisa R. Riggs ~ (ji~

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 124 of 154

EXHIBIT 7
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 125 of 154

IN THE DISTRICT COURT OF OSAGE COUNTY
STATE OF OKLAHOMA

THE OSAGE NATION,
Plaintiff,

v.

PURDUE PHARMA LP., et al.,

Defendants.

 

District Court Osage County, Okla.
FILED

AUG 16 2019

v—

Jennifer Burd, Court Cterk
Deputy

 

By

—
Case No. CJ-2019-135
Judge Stuart Tate

Nee See” Nee See Nee? Sane “ee! Se

ATTORNEY ENTRY OF APPEARANCE FOR
AMERISOURCEBERGEN DRUG CORPORATION

Pursuant to 12 O.S. § 2005.2(A), D. Michael McBride III and Susan E. Huntsman, of the

firm Crowe & Dunlevy, A Professional Corporation, enter an appearance in this case as counsel

for specially appearing Defendant AmerisourceBergen Drug Corporation, who is to be

substituted for the improperly named AmerisourceBergen Corporation. This entry of appearance

is filed without waiver of any procedural rights, objections, or defenses.

DATED August [5 , 2019.

Respectfully submitted,

>

D. Michael McBride III, OBA #15431
Susan E. Huntsman, OBA #18401 —
CROWE & DUNLEVY

A PROFESSIONAL CORPORATION

500 Kennedy Building

321 South Boston Avenue

Tulsa, OK 74103-3313

(918) 592-9800

(918) 592-9801 (Facsimile)

 

ATTORNEYS FOR DEFENDANT
AMERISOURCEBERGEN DRUG
CORPORATION

 

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 126 of 154

CERTIFICATE OF SERVICE

 

This is to certify that a true and correct copy of the above and foregoing was mailed,
postage prepaid, this {5*4 day of August, 2019, to:

Curtis “Muskrat” Bruehl
Matthew J. Sill

Harrison C. Lujan

FULMER SILL LAW GROUP

P.O. Box 2448

1101 N. Broadway Ave., Ste. 102
Oklahoma City, OK 73103
Attorneys for Plaintiff

Kaylee Davis-Maddy

DOERNER, SAUNDERS, DANIEL & ANDERSON,
L.L.P.

210 Park Avenue, Ste. 1200

Oklahoma City, OK 73102

Attorneys for Defendant McKesson
Corporation

Stuart D. Campbell

DOERNER, SAUNDERS, DANIEL & ANDERSON,
L.L.P.

700 Williams Center Tower II

2 W. 2nd St.

Tulsa, OK 74103-3522

Attorneys for Defendant McKesson
Corporation —

Ryan A. Ray

NORMAN WOHLGEMUTH CHANDLER JETER
BARNETT & RAY, P.C.

2900 Mid-Continent Tower

401 S. Boston Ave.

Tulsa, OK 74103

Attorneys for Defendants Cardinal Health, Inc.

2

usan E. tsman

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 127 of 154

EXHIBIT 8
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 128 of 154

IN THE DISTRICT COURT OF OSAGE COUNTY
STATE OF OKLAHOMA

THE OSAGE NATION,
Plaintiff,

Case No. CJ-2019-135
Jud

vs.

    
  

Dis

  

  

(1) PURDUE PHARMA LP.,

(2) PURDUE PHARMA INC.,

(3) THE PURDUE FREDERICK COMPANY,

(4) CEPHALON, INC. .

(5) TEVA PHARMACEUTICAL INDUSTRIES,
LTD.,

(6) TEVA PHARMACEUTICALS US, INC.,

(7) JANSSEN PHARMACEUTICALS, INC.,

(8) JOHNSON & JOHNSON,

(9) ORTHO-MCNEIL-JANSSEN

"PHARMACEUTICALS, INC.,

(10) JANSSEN PHARMACEUTICA, INC.,

(11) ENDO HEALTH SOLUTIONS INC.,

(12) ENDO PHARMACEUTICALS INC.,

(13) PAR PHARMACEUTICALS, INC.,

(14) ALLERGAN PLC,

(15) ACTAVIS PLC,

(16) WATSON PHARMACEUTICAL, INC.

(17) WATSON LABORATORIES, INC.,

(18) ACTAVIS PHARMA, INC.,

(19) WATSON PHARMA, INC.,

(20) ACTAVIS LLC,

(21) MALLINCKRODT PLC,

(22) MALLINCKRODT LLC,

(23) SPECGX, LLC,

(24) MYLAN PHARMACEUTICALS INC.,

(25) SANDOZ, INC.,

(26) MCKESSON CORP.,

(27) CARDINAL HEALTH, INC.,

(28) AMERISOURCEBERGEN DRUG CORP.,

(29) WALGREENS BOOTS ALLIANCE, INC.
a/k/a WALGREEN CO.,

(30) MORRIS & DICKSON CO, LLC,

(31) WAL-MART INC. f/k/a/ WAL-MART
STORES INC.,

(32) MCQUEARY BROTHERS DRUG
COMPANY, LLC, and

trict Court, Osaye, County. Okla

 
 

PILES

AUG 19 2049 |

     

JENNIFER BORD Cina oy

  
 

eycrt

Nene Nee Nee Nome Name Ne Nee Nee? Meee Ne ene Ste” See Senet? Sone Neem” Nee” Stet” Nee’ Neer? Neem See” ene” Nem” Nee Nem Nege Nee Nene” None Nome Nee Nee” Nee Nene Nene” Nee Nee Nee” Nee Nee Meee” Smee
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 129 of 154

(33) SAJ DISTRIBUTORS,

Nee? Sone” Ne”

Defendants.

ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
TO SUBSTITUTE PARTY AND FOR ENLARGEMENT OF TIME

TO ANSWER, MOVE OR OTHERWISE RESPOND
a
NOW on this 4 day of lsu: 2019, Defendants McKesson Corporation,

AmerisourceBergen Drug Corporation, Cardinal Health, Inc. and The Harvard Drug Group,
LLC’s Unopposed Motion to Substitute Party and Enlarge Time to Answer, Move or otherwise
Respond to Plaintiff's Petition comes before this Court. Upon consideration of Defendants’
Motion, and for good cause shown, this Court finds that Defendants’ Motion should be granted.

IT IS THEREFORE ORDERED that AmerisourceBergen Drug Corporation shall be
substituted as party defendant in place of the improperly named AmerisourceBergen
Corporation. All future captions shall reflect this change.

IT IS FURTHER ORDERED that Defendants McKesson Corporation,
AmerisourceBergen Drug Corporation, Cardinal Health, Inc. and The Harvard Drug Group, LLC
are granted an extension of time to respond to Plaintiff's Petition until October 21, 2019.

Sry Tate

Honorable Stuart Tate
Judge of the District Court
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 130 of 154

DOERNER, SAUNDERS, DANIEL
& ANDERSON, L.L.P.

Stuart D. Campbell, OBA #11246
700 Williams Center Tower II
Two West Second Street

Tulsa, Oklahoma 74103-3522
Telephone: (918) 591-5242
Facsimile: (918) 925-5242
E-mail: scampbell@dsda.com

Kaylee Davis-Maddy, OBA #31534
Hightower Building

105 N. Hudson-Ave, Suite 1000
Oklahoma City, OK 73102
Telephone: 405-319-3513

E-mail: kmaddy@dsda.com

COUNSEL FOR DEFENDANT, MCKESSON CORPORATION

Ryan A. Ray, OBA #22281

NORMAN WOHLGEMUTH CHANDLER JETER BARNETT & RAY, P.C.
2900 Mid-Continent Tower

401 South Boston Avenue

Tulsa, Oklahoma 74103

‘rar@nwejlaw.com

Attorneys for Cardinal Health, Inc.
and The Harvard Drug Group, LLC

D. Michael McBride III, OBA #15431
Susan E, Huntsman, OBA #18401
Crowe & Dunlevy

A Professional Corporation

500 Kennedy Building

321 8. Boston Ave.

Tulsa, OK 74103

(918) 592-9800

(918) 591-9801 (Facsimile)
mike.mcbride@crowedunlevy.com
susan.huntsman@crowedunlevy.com

Attorneys for Defendant AmerisourceBergen Drug Corporation

50818411
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 131 of 154

EXHIBIT 9
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 132 of 154

IN THE DISTRICT COURT OF OSAGE COUNTY
STATE OF OKLAHOMA

THE OSAGE NATION,
Plaintiff,

Case No. CJ-2019-135
Judge Stuart Tate

VS.

(1) PURDUE PHARMA LP.,

(2) PURDUE PHARMA INC.,

(3) THE PURDUE FREDERICK COMPANY,

(4) CEPHALON, INC,

(5) TEVA PHARMACEUTICAL INDUSTRIES,
LTD.,

(6) TEVA PHARMACEUTICALS US, INC.,

(7) JANSSEN PHARMACEUTICALS, INC.,

(8) JOHNSON & JOHNSON,

(9) ORTHO-MCNEIL-JANSSEN

- PHARMACEUTICALS, INC,

(10) JANSSEN PHARMACEUTICA, INC.,

(11) ENDO HEALTH SOLUTIONS INC.,

(12) ENDO PHARMACEUTICALS INC,,

(13) PAR PHARMACEUTICALS, INC.,

(14) ALLERGAN PLC,

(15) ACTAVIS PLC,

(16) WATSON PHARMACEUTICAL, INC.

(17) WATSON LABORATORIES, INC.,

(18) ACTAVIS PHARMA, INC.,

(19) WATSON PHARMA, INC.,

(20) ACTAVIS LLC,

(21) MALLINCKRODT PLC,

(22) MALLINCKRODT LLC,

(23) SPECGX, LLC,

(24) MYLAN PHARMACEUTICALS INC.,

(25) SANDOZ, INC.,

(26) MCKESSON CORP.,

(27) CARDINAL HEALTH, INC,

(28) AMERISOURCEBERGEN DRUG CORP.,

(29) WALGREENS BOOTS ALLIANCE, INC.
a/k/a WALGREEN CO.,

(30) MORRIS & DICKSON CO, LLC,

(31) WAL-MART INC. f/k/a/ WAL-MART
STORES INC.,

(32) MCQUEARY BROTHERS DRUG
COMPANY, LLC, and

 

WNefics “ sags et
Distiict Cour. Osage Geounty, Okla.

PLES
) AJG 18 2019 |

/ $
JENNIFER GURD, Coun Giezk

 

 

By

bh Be putty
Sareea nant

Ne NN Ne Ne re eet eet et ee Nee ree Nae er et ee et Ne Ne Nee Nee ee ey ee es a es a a ee ee ee ee ee ee as a
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 133 of 154

(33) SAJ DISTRIBUTORS,

Defendants.

ORDER GRANTING DEFENDANTS’ UNOPPOSED MOTION
TO SUBSTITUTE PARTY AND FOR ENLARGEMENT OF TIME

TO ANSWER, MOVE OR OTHERWISE RESPOND

ft
NOW on this | 4° day of Awse 2019, Defendants McKesson Corporation,

 

AmerisourceBergen Drug Corporation, Cardinal Health, Inc. and The Harvard Drug Group,
LLC’s Unopposed Motion to Substitute Party and Enlarge Time to Answer, Move or otherwise
Respond to Plaintiffs Petition comes before this Court. Upon consideration of Defendants’
Motion, and for good cause shown, this Court finds that Defendants’ Motion should be granted.

IT IS THEREFORE ORDERED that AmerisourceBergen Drug Corporation shall be
substituted as party defendant in place of the improperly named AmerisourceBergen
Corporation. All future captions shall reflect this change.

It IS FURTHER ORDERED that Defendants McKesson Corporation,
AmerisourceBergen Drug Corporation, Cardinal Health, Inc. and The Harvard Drug Group, LLC
are granted an extension of time to respond to Plaintiffs Petition until October 21, 2019.

CX

Honorable Stuart Tate
Judge of the District Court

 
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 134 of 154

DOERNER, SAUNDERS, DANIEL
& ANDERSON, L.L.P.

Stuart D. Campbell, OBA #11246
700 Williams Center Tower II
Two West Second Street

Tulsa, Oklahoma 74103-3522
Telephone: (918) 591-5242
Facsimile: (918) 925-5242
E-mail: scampbell@dsda.com

Kaylee Davis-Maddy, OBA #31534
Hightower Building

105 N. HudsonAve, Suite 1000
Oklahoma City, OK 73102
Telephone: 405-319-3513

E-mail: kmaddy@dsda.com

COUNSEL FOR DEFENDANT, MCKESSON CORPORATION

Ryan A. Ray, OBA #22281

NORMAN WOHLGEMUTH CHANDLER JETER BARNETT & RAY, P.C.
2900 Mid-Continent Tower

401 South Boston Avenue

Tulsa, Oklahoma 74103

rar@nwejlaw.com

Attorneys for Cardinal Health, Inc.
and The Harvard Drug Group, LLC

D. Michael McBride II, OBA #15431
Susan E. Huntsman, OBA #18401
Crowe & Dunlevy

A Professional Corporation

500 Kennedy Building

321 S. Boston Ave.

Tulsa, OK 74103

(918) 592-9800

(918) 591-9801 (Facsimile)
mike.mebride@crowedunlevy.com
susan.huntsman@crowedunlevy.com

Attorneys for Defendant AmerisourceBergen Drug Corporation

5081841.1
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 135 of 154

EXHIBIT 10
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 136 of 154

 

IN THE DISTRICT COURT OF OSAGE COUNTY = aus 1 9 7419
STATE OF OKLAHOMA ~

 

 

 

THE OSAGE NATION,
Plaintiff,

VS. ase No. CJ-2019-135

J 4

PURDUE PHARMA, L.P., et al., he Honorable Stuart Tate

ee Ne Ne eet tat ne ee eet ee

Defendants.

ENTRY OF APPEARANCE
In accordance with 12 Okla. Stat. § 2005.2 and specifically without waiving
any 12 Okla. Stat. § 2012 defense, Ryan A. Ray of the firm Norman Wohlgemuth
Chandler Jeter Barnett & Ray, P.C., hereby enters his appearance as counsel for the
Defendant, Cardinal Health, Inc., and requests that all filings and correspondence be
mailed to his attention at 2900 Mid-Continent Tower, 401 South Boston Avenue,

Tulsa, Oklahoma 74103-4023.

 

 

401 S. Boston Avenue
Tulsa, OK 74103

(918) 583-7571

(918) 584-7847 (Facsimile)

ATTORNEY FOR DEFENDANT,
CARDINAL HEALTH, INC.
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 137 of 154

CERTIFICATE OF SERVICE

I hereby certify that I caused a true and correct copy of the foregoing to be
served upon the following counsel of record by directing service via U.S. Mail on this
day of August, 2019:

 

 

Curtis “Muskrat” Bruehl
Matthew J. Sill

Harrison C. Lujan

FULMER SILL LAW GROUP

P.O. Box 2448

1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103

 

Stuart D. Campbell Kaylee Davis-Maddy

DOERNER SAUNDERS DANIEL & DOERNER SAUNDERS DANIEL &
ANDERSON, LLP ANDERSON, LLP

700 Williams Center Tower II Hightower Building

Two West Second Street 105 N. Hudson Ave., Suite 1000
Tulsa, OK 74103-3522 Oklahoma City, OK 73102

 

D. Michael McBride ITI
Susan E. Huntsman
CROWE & DUNLEVY, PC
500 Kennedy Building

$21 8S. Boston Ave.
Tulsa, OK 74103 a) _—

 

 

 

 

Ry Ray
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 138 of 154

EXHIBIT 11
‘y

 

IN THE DISTRICT COURT OF OSAGE COUNTY FILED

STATE OF OKLAHOMA 4

THE OSAGE NATION,
Plaintiff,
VS.

(1) PURDUE PHARMA LP.,

(2) PURDUE PHARMA INC.,

(3) THE PURDUE FREDERICK COMPANY,

(4) CEPHALON, INC.,

(5) TEVA PHARMACEUTICAL INDUSTRIES,
LTD.,

(6) TEVA PHARMACEUTICALS US, INC.,

(7) JANSSEN PHARMACEUTICALS, INC.,

(8) JOHNSON & JOHNSON,

(9) ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC.,

(10) JANSSEN PHARMACEUTICA, INC.,

(11) ENDO HEALTH SOLUTIONS INC.,

(12) ENDO PHARMACEUTICALS INC.,

(13) PAR PHARMACEUTICALS, INC.,

(14) ALLERGAN PLC,

(15) ACTAVIS PLC,

(16) WATSON PHARMACEUTICAL, INC.

(17) WATSON LABORATORIES, INC.,

(18) ACTAVIS PHARMA, INC.,

(19) WATSON PHARMA, INC.,

(20) ACTAVIS LLC,

(21) MALLINCKRODT PLC,

(22) MALLINCKRODT LLC,

(23) SPECGX, LLC,

(24) MYLAN PHARMACEUTICALS INC.,

(25) SANDOZ, INC.,

(26) MCKESSON CORP.,

(27) CARDINAL HEALTH, INC.,

(28) AMERISOURCEBERGEN CORP.,

(29) WALGREENS BOOTS ALLIANCE, INC.
a/k/a WALGREEN CO.,

(30) MORRIS, &-DICKSON CO, LLC,

(31) WAL-MART INC. f/k/a/ WAL-MART
STORES INC., |

(32) MCQUEARY BROTHERS DRUG
COMPANY, LLC, and

(33) SAJ DISTRIBUTORS,

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

AUG 1 § 2019

dostiia Hive Court Clerk

 

Case No. CJ-2019-135
Judge Stuart Tate

Disitict Court Garage County. ria.

 

 

Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 139 of 154
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 140 of 154

Defendants. )

ENTRY OF APPEARANCE

7¥
°

In accordance with 12 Okla. Stat. § 2005.2, without waiving any 12 Okla. Stat. § 2012
defenses, Stuart D. Campbell and Kaylee Davis-Maddy of the firm Doemer, Saunders, Daniel &
Anderson hereby enter their appearance as counsel for the Defendant, McKesson Corporation,
and request that all filings and correspondence be mailed to their attention at the addresses
below. |

DOERNER, SAUNDERS, DANIEL &
ANDERSON, L.L.P.

By: é
S . Campbell, OBA #11246
700 Williams Center Tower II
Two West Second Street

Tulsa, Oklahoma 74103-3522
Telephone: (918) 591-5242
Facsimile: (918) 925-5242
E-mail: scampbell@dsda.com

And

Kaylee Davis-Maddy, OBA #31534
Hightower Building

105 N. Hudson Ave, Suite 1000
Oklahoma City, OK 73102
Telephone: 405-319-3513

E-mail: kmaddy@dsda.com

COUNSEL FOR DEFENDANT, MCKESSON CORPORATION
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 141 of 154

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on August 2019, a true and correct copy of
the above and foregoing document was:

x

mailed with postage prepaid thereon;
mailed by certified mail, Return Receipt;
transmitted via e-mail;

transmitted via facsimile; or
hand-delivered;

OOOO

to: M. David Riggs
Lisa R. Riggs
Riggs, Abney, Neal, Turpen
Orbison & Lewis
502 West Sixth Street
Tulsa, OK 74119

Curtis “Muskrat” Bruehl

Matthew J. Sill

Harrison C. Lujan

Fulmer Sill Law Group

P.O. Box 2448

1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103

S . Campbel

5086303.1 oH
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 142 of 154

EXHIBIT 12
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 143 of 154

 

STATE OF OKLAHOMA

THE OSAGE NATION, )
)
Plaintiff, )

y } Case No. CJ-2019-135
)
PURDUE PHARMA L.P., et al., }
Defendants. ;
)

MANUFACTURER DEFENDANTS? MOTION FOR ENLARGEMENT
OF TIME IN WHICH TO ANSWER, MOVE, OR OTHERWISE

RESPOND TO THE OSAGE NATION’S PETITION

Defendants Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Ortho-MeNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc. (“Janssen Defendants”) move for a 45-day enlargement of time to
answer, move, or otherwise respond to Plaintiff The Osage Nation’s (“Plaintiff”) Petition pursuant
to OKLA. STAT. TIT. 12, § 2006(B). Without entering an appearance or conceding service on behalf
of any other party, Janssen Defendants request that the enlargement of time also be applicable to
its co-defendant pharmaceutical manufacturers, including: Purdue Pharma L.P.; Purdue Pharma
Inc.; The Purdue Frederick Company; Endo Health Solutions Inc.; Endo Pharmaceuticals Inc.; Par
Pharmaceutical, Inc.; Mallinckrodt ple; Mallinckrodt LLC; Specgx, LLC; Mylan Pharmaceuticals
Inc; and Sandoz Inc. (incorrectly named in the Petition as “Sandoz, Inc.”) (collectively, including
Janssén Defendants, the “Manufacturer Defendants”). In support of this Motion, Janssen

Defendants state as follows:
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 144 of 154

1. On or about August 5, 2019, Defendants Johnson & Johnson; Janssen Pharmaceuticals,
Inc.; Ortho-McNeil-Janssen Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and
Janssen Pharmaceutica, Inc. n/k/a Janssen Pharmaceuticals, Inc. were served with Plaintiff's
Petition.

2. Plaintiff's Petition is 70 pages in length containing 225 separate paragraphs requiring
responses,

3. This Motion for Enlargement of Time is made without waiving any rights or defenses
Defendants may have under Okla. Stat. tit. 12, § 2012, and subject to Young v. Walton, 1991 OK
20, 807 P.2d 248.

4. This Motion is made in good faith and not made in order to delay these proceedings or to
prejudice the Plaintiff.

5. Plaintiff's counsel has been contacted regarding this extension but has yet to respond. See
Exhibit A attached hereto,

6. A proposed Order granting additional time to file responsive pleadings is hereby attached

as Exhibit B.

Page 2 of 4
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 145 of 154

WHEREFORE, Defendants respectfully request this Court grant Defendants’ Motion for

Enlargement of Time.

Respectfully submitted,

Sob ffrt

John H. Sparks, OBA No. 15661
Michael W. Ridgeway, OBA No. 15657
ODOM, SPARKS & JONES, PLLC
Suite 140

HiPoint Office Building

2500 McGee Drive

Norman, OK 73072

(405) 701-1863

(405) 310-5394 Facsimile
sparksj@odomsparks.com
ridgewaym@odomsparks.com

ATTORNEYS FOR DEFENDANTS
JOHNSON & JOHNSON;

JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a JANSSEN
PHARMACEUTICALS, INC.;

JANSSEN PHARMACEUTICA, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.

Page 3 of 4
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 146 of 154

CERTIFICATE OF SERVICE

Pursuant to Okla. Stat. tit. 12, § 2005(D),
correct copy of the above and foregoing has been

Class postage prepaid, to the following:

Curtis Bruehl

Matthew J. Sill

Harrison C. Lujan

Fulmer Sill Law Group

P. O. Box 2448

1101 North Broadway Avenue, Suite 102
Oklahoma City, OK 73103
msill@fulmersill.com
hlujan@fulmersill.com

Attorneys for Plaintiff

Stuart D. Campbell

Doerner, Saunders, Daniel & Anderson
700 Williams Center Tower II

Two West Second Street

Tulsa, OK 74103-3522
scampbell@dsda.com

Attorneys for Defendant McKesson
Corporation

Ryan Ray

Norman Wohlgemuth Chandler Jeter Barnett
& Ray, P.C.

2900 Mid-Continent Tower

401 South Boston Avenue

Tulsa, OK 74103

rar@nwejlaw.com

Attorney for Defendants Cardinal Health,
Ine. and The Harvard Drug Group, LLC

this is to certify on August 22, 2019, a true and
served via the United States Postal Service, First

Kaylee Davis-Maddy

Hightower Building

105 North Hudson Avenue, Suite 1000
Oklahoma City, OK 73102
kmaddygdsda.com

Attorney for Defendant McKesson
Corporation

D. Michael McBride

Susan E. Huntsman

Crowe & Dunlevy

500 Kennedy Building

321 South Boston Avenue

Tulsa, OK 74103-3313
mike.mcbride@crowedunlevy.com
susan.huntsman@crowedunlevy.com
Attorneys for Defendant AmerisourceBergen
Drug

Corporation

John H. Sparks

Page 4 of 4
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 147 of 154

John Sparks

From: John Sparks

Sent: Wednesday, August 21, 2019 3:44 PM

To: Matt Sill; cbruehI@fulmersill.com; Harrison Lujan; ‘Joshua Burns’

Ce; ; Michael Ridgeway; Alyssa Kirkham; 'Kim Jones (jonesk@odomsparks.com)'
Subject: Osage v Purdue: CJ-2019-135

Mr. Sill:

Similar to the request below, may we have your agreement for a 45-day enlargement of time for the Manufacturer
Defendants to file responsive pleadings in the Osage Nation case (CJ-2019-135), which is filed in Osage County?

It is our understanding the current due date for responsive pleadings to be filed on behalf of Janssen and J&J is August 26,
2019. We understand the due date for Purdue is August 22, 2019.

We propose October 10, 2019, as the new due date (if approved) for responsive pleadings to be filed on behalf of all
defendant manufacturers which join this motion.

It is our understanding Josh Burns (Crowe & Dunlevy), counsel for Purdue, called your office earlier today and left a
voice message with substantially the same request,

Mr. Burns is copied on this email.

If you are agreeable (or not), please let us know so we may inform the Court accordingly.
As always, we appreciate your time, attention and accommodation in these matters.

If you have any questions or Suggestions, please feel free to contact us at your convenience.
Sincerely,

JOHN SPARKS

ODoM, SPARKS & JONES, PLLC
SUITE 140

HIPOIMNT OFFICE BUILDING
2500 MCGEE DRIVE

NORMAN, OK 73072
405-701-1863 (w)
405-919-8000 (M)

sparksj(@odomsparks.com

www.ODOMSPARKS.com

From: Court, Todd <Todd.Court@mcafeetaft.com>
Sent: Tuesday, August 20, 2019 6:32 PM
To: Michael Ridgeway <ridgewaym@odomsparks.com>; Harrison Lujan <hlujan@fulmersill.com>; Puckett, Tony G.
<Tony.Puckett@mcafeetaft.com>; Matt Sill <msill@fulmersill.com>; monty@delluomo.com
1

Exhibit A
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 148 of 154

Ce: John Sparks <sparksj@odomsparks.com>
Subject: RE: City of Anadarko vs. Purdue Pharma

Michael, we don’t object. We are out of town so can’t sign.

From: Michael Ridgeway [maltto:ridaewaym@odomsparks.com]

Sent: Tuesday, August 20, 2019 4:02 PM

To: Harrison Lujan; Court, Todd; Puckett, Tony G.; Matt Sill; monty@delluomo.com
Ce: John Sparks

Subject: RE: City of Anadarko vs. Purdue Pharma

Gentlemen,

I have not yet heard back regarding our request for a 45-day enlargement of time to respond. Attached isa proposed
order that contains some edits from what | sent previously. If you agree, please sign and return.

Thanks,

MICHAEL W. RIDGEWAY
ODOM, SPARKS & JONES, PLLC
SUITE 140

HIPOINT OFFICE BUILDING
2500 MCGEE DRIVE

NORMAN, OK 73072

405-701-1863
405-310-5394 FACSIMILE

tridgewaym@odomsparks.com

CAUTION: THOS MESSAGE IS INTENDED ONLY FOR THE PERSUN OR ENTITY TO WEDCII IT 18 ADURESSED AND MAY CONTAIN TTEMS AND INFORMATION WEICH MAY BE CONFIDENTIAL AND/GR SUBJECT TO THE
ATTORNEY-CUIENT PRIVILEGE ANDYOR THE WORK PRODUCT PRIVILEGE. ANY REVIEW, RETRANSMISSION, DISSEMINATION OR OTHER USE OF, OR TAKING OF ANV ACTION IN RELIANCE UPON, THE INFORMATION IN THIS E>
MAIL BY PERSONS OR ENTITIES ONIER THAN THE INTENDED RECIPIENT 1S PRONIRITED AND MAY UE UNLAWFUL. IF YOU RECEIVED THIS IN ERROR, PLEASE CONTACT TUF SENDER AND DELETE THE MATERIAL FROM ANY
COMPUTER. IN ACCORDANCE WITILIRS CIRCULAR 230, WE ARF REQUIRED TO INFORM YOU TIt ADVICE CONTAINED HEREIN (INCLUDING ALL. ATTACHMENTS) 15 NOT INTENDED OR WRITTEN TO CE USED FOR THE PURPOSE
OF AVOIDING ANY PENALTIES WHICH MAY BE IMPCISED UNE ER FEDERAL, STATE OR LOCAL TAX LAW AND CANNOT BE USED UY YOU OR ANY OTHER TAXPAYER #OR THE PURPOSE OF AVOIDING SUCH PENALTIES.

From: Michael Ridgeway
Sent: Monday, August 19, 2019 9:29 AM
To: Harrison Lujan <hlujan@fulmersill.com>

Ce: todd.court@mcafeetaft.com; tony.puckett@mecafeetaft.com; Matt Sill <msill fulmersill.com>;
‘monty@delluomo.com' <monty@delluomo.com>; John Sparks <sparksi@odomsparks.com>

Subject: RE: City of Anadarko vs. Purdue Pharma

Harrison,

Attached is an Order granting a 45-day enlargement of time for Manufacturer Defendants to respond. If this meets with
your approval, please sign, scan and return so { can get it filed in Caddo County tomorrow. Let me know if you have
questions or comments

Thanks,

Exhibit A
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 149 of 154

MICHAEL W. RIDGEWAY
ODOM, SPARKS «& J ONES, PLLC
SUITE 140

HIPOINT OFFICE BUILDING
2500 MCGEE DRIVE

NORMAN, OK. 73072

405-701-1863
405-310-5394 FACSIMILE

ridgewaym@odomsparks.com

CAUTION: TINS MESSAGK IS INTENDED ONLY FOR THE PERSON OR ENTITY TO WEUCEE IT IS ADDRESSED ANU MAY CONTAIN ITEMS AND INFORMATION WHICH MAY BE CONFIDENTIAL AND/OR SUBJECT TO THE
ATTORNEY-CLIENT PRIVILEGE AND/OR THE WORK PRODUCT PRIVILEGE. ANY REVIEW, RETRANSMISSION, DISSEMINATION OR OTHER USE OF, OR TARING OF ANY ACTION IN RELIANCE UPON, THE INFORMATION IN THIS E~
MAIL BY PERSONS OH ENTITIES OTHER ‘THAN THE INTENDED RECIPIENT IS PROHIBITED AND MAY BE UNLAWFUL. IF YOU RECEIVED 11H IN ERROR, PLEASE CONTACT THE SENDER AND DELETE THE MATERIAL FROM ANY
COMPUTER. IN ACCORDANCE WITHIRS CIRCULAR 230, WE ARE REQUIRED TO INEGRM YOUTHE ADVICE CONTAINED IIRREIN (INCLUDING ALL ATTACUMENTS) IS NOT INTENDED OR WRITTEN TO BE USED FOR THE PURPOSE
OF AVOIDING ANY PENALTIES WICH MAY HE IMPOSED UXDER FEDERAL, STATE OR LOCAL TAX LAW AND CANNOT BE USED BY YOUOR ANY OUTER TAXPAYER FOR THE PURPOSE OF AVOIDING SUCH PENALTIES.

From: Michael Ridgeway
Sent: Friday, August 16, 2019 3:59 PM
To: Harrison Lujan <hlujan@fulmersill,com>

Cc: todd.court@mcafeetaft.com:; tony.puckett@meafeetaft.com; Matt Sill <msill@fulmersill.com>;
monty@delluomo.com

Subject: City of Anadarko vs. Purdue Pharma
Harrison,

Consistent with what we have done previously, may we have your agreement for a 45-day enlargement of time for the
Manufacturer Defendants to file a responsive pleading in the City of Anadarko case filed in Caddo County? | will email
an order for your approval either today or Monday.

Thanks,

MICHAEL W. RIDGEWAY

. ODOM, SPARKS & JONES, PLLC
SUITE 140
HIPONT OFFICE BUILDING
2500 MCGEE DRIVE
NORMAN, OK 73072

405-701-1863
405-310-5394 FACSIMILE

ridgewaym@odomsparks.com

CAUTION: THIS MESSAGE IS INTENDED ONLY FOR ‘Tit PERSON OR ENTITY TO WINCH IT IS ADDRESSED AND MAY CONTAIN ITEMS AND INFORMATION WIUCH MAY BE CONFIDENTIAL AND/OR SUBJECT TO THE
ATTORNEY-CLOENT PRIVILEGE ANLVOR THE WORK PRODUCT PRIVILEGE. ANY REVIFW, RETRANSMISSION, DISSEMINATION OR OTHER USk OF, OR TAKING OF ANY ACTION IN RELIANCE UPON, THE INFORMATION IN THIS E-
MALL DY PERSONS OX ENTITIES OTHER THAN THE INTENDED RECIPIENT IS PROIIBITED AND MAY BE UNLAWFUL. TF YOU RECEIVED TIUS IN ERROR, PLEASE CONTACT TUR SENDER AND DELETE TIE MATERIAL FROM ANY
COMPUTER. IN ACCORDANCE WITH IRS CIRCULAR 230, WE ¢ RE REQUIRED TO INFORM YOU THE AOVICE CONTAINED HEREIN (INCLUDING ALL ATTACHMENTS) 1S NOT INTENDED O8 WRITTEN TO BE USED FOR THE PURPOSE
OF AVOIDING ANY PENALTIES WIIICII MAY BE IMPOS=D UNDEd FEDERAL, STATE OR LOCAL TAX LAW AND CANNOT UE USED HY YOU OR ANY OTIZLR TAXPAYER FOR THE PURPOSE OF AVOIDING SUCH PENALTIES.

Exhibit A
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 150 of 154

IN THE DISTRICT COURT OF OSAGE COUNTY

STATE OF OKLAHOMA
THE OSAGE NATION, )
Plaintiff, }

y. } Case No. CJ-2019-135
PURDUE PHARMA LDP., et al., }
Defendants.
)

ORDER GRANTING MANUFACTURER DEFENDANTS’ MOTION FOR

ENLARGEMENT OF TIME TO ANSWER, MOVE, OR OTHERWISE RESPOND

Defendants Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica, Inc. n/k/a
Janssen Pharmaceuticals, Inc.’s (the “Janssen Defendants”) Motion for Enlargement of Time to
Answer, Move, or Otherwise Respond to Plaintiff’s Petition comes before this Court. For good
cause shown, and pursuant to OKLA. STAT. TIT. 12, § 2006(B), the Court finds that Defendants’
Motion should be granted for the benefit of the Janssen Defendants and their co-defendants Purdue
Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company; Endo Health Solutions Inc.;
Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Mallinckrodt ple; Mallinckrodt LLC;
Specgx, LLC; Mylan Pharmaceuticals Inc.; and Sandoz Inc. (incorrectly named in the Petition as
“Sandoz, Inc.”) (collectively, including Janssen Defendants, the “Manufacturer Defendants”),

IT IS THEREFORE ORDERED that each of the Manufacturer Defendants is granted a 45-

day enlargement of time to respond to Plaintiff’s Petition.

DATED this day of August, 2019,

 

JUDGE OF THE DISTRICT COURT

Exhibit B
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 151 of 154

Submitted by:

John H. Spérks, OBA No. 4

Michael W. Ridgeway, OBA No. 15657
ODOM, SPARKS & JONES, PLLC
Suite 140

HiPoint Office Building

2500 McGee Drive

Norman, OK 73072

(405) 701-1863

(405) 310-5394 Facsimile
sparksj@odomsparks.com
ridgewaym@odomsparks.com

 

ATTORNEYS FOR DEFENDANTS
JOHNSON & JOHNSON;

JANSSEN PHARMACEUTICALS, INC,;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC.;
JANSSEN PHARMACEUTICA, INC.
n/k/a

JANSSEN PHARMACEUTICALS, INC.

Exhibit B
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 152 of 154

EXHIBIT 13
oon

 

Pa ike

IN THE DISTRICT COURT OF OSAGE COUNTY AUIS 3 2919 )

x
‘ aed
1 preenie— ere emer ove eae

STATE OF OKLAHOMA
THE OSAGE NATION, Oe ah ok
} Leen vie el
Plaintiff, }
; Case No. CJ-2019-135
Vv.
)
PURDUE PHARMA L-P., et al., }
Defendants. 3
)

ORDER GRANTING MANUFACTURER DEFENDANTS’ MOTION FOR
ENLARGEMENT OF IME TO ANSWE MOVE, OR 0 WISE RESPOND

Defendants Janssen Pharmaceuticals, Inc.; Johnson & Johnson; Ortho-McNeil-Janssen
Pharmaceuticals, Inc. n/k/a Janssen Pharmaceuticals, Inc.; and Janssen Pharmaceutica, Inc. tk/a
Janssen Pharmaceuticals, Inc.’s (the “Janssen Defendants”) Motion for Enlargement of Time to
Answer, Move, or Otherwise Respond to Plaintiff's Petition comes before this Court. For good
cause shown, and pursuant to OKLA. STAT. TIT. 12, § 2006(B), the Court finds that Defendants’
Motion should be &ranted for the benefit of the Janssen Defendants and their co-defendants Purdue
Pharma L.P.; Purdue Pharma Inc.; The Purdue Frederick Company; Endo Health Solutions Inc.;
Endo Pharmaceuticals Inc.; Par Pharmaceutical, Inc.; Mallinckrodt ple; Mallinckrodt LLC;
Specex, LLC; Mylan Pharmaceuticals Inc.; and Sandoz Inc. (incorrectly named in the Petition as
“Sandoz, Inc.”) (collectively, including Janssen Defendants, the “Manufacturer Defendants”).

IT IS THEREFORE ORDERED that each of the Manufacturer Defendants is granted a 45.

day enlargement of time to respond to Plaintiff's Petition.

ee
DATED this 73 day of August, 2019. f
ccm. DISTRICT COURT

 
IAA: A
Case 4:19-cv-00485-GKF-JFJ Document 2 Filed in USDC ND/OK on 09/03/19 Page 154 of 15

Submitted by:

SobeLpoit~

John H. Spétks, OBA No. 1541
Michael W. Ridgeway, OBA No. 15657
ODOM, SPARKS & JONES, PLLC
Suite 140

HiPoint Office Building

2500 McGee Drive

Norman, OK 73072

(405) 701-1863

(405) 310-5394 Facsimile
sparksj@odomsparks.com
tidgewaym@odomsparks.com

ATTORNEYS FOR DEFENDANTS
JOHNSON & JOHNSON;

JANSSEN PHARMACEUTICALS, INC.;
ORTHO-MCNEIL-JANSSEN
PHARMACEUTICALS, INC. n/k/a
JANSSEN PHARMACEUTICALS, INC,;
JANSSEN PHARMACEUTICA, INC.
n/k/a

JANSSEN PHARMACEUTICALS, INC.
